


Exhibit 10.3

$325,000,000

 

BRIDGE LOAN AGREEMENT

 

Dated as of February 22, 2007

 

Among

 

BUILDING MATERIALS CORPORATION OF AMERICA,

 

BMCA ACQUISITION INC.

 

and

 

BMCA ACQUISITION SUB INC.

 

as Borrowers

 

and

 

THE INITIAL LENDERS NAMED HEREIN

 

as Initial Lenders

 

and

 

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH

 

as Collateral Agent and Administrative Agent

 

and

 

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH

 

and

 

BEAR STEARNS CORPORATE LENDING INC.

 

as Joint Lead Arrangers

 

and

 

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH,

 

BEAR STEARNS CORPORATE LENDING INC.

 

and

 

JPMORGAN CHASE BANK, N.A.

 

as Joint Book Managers

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

ARTICLE I

 

 

 

 

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

 

SECTION 1.01. Certain Defined Terms

 

2

SECTION 1.02. Computation of Time Periods; Other Definitional Provisions

 

25

SECTION 1.03. Accounting Terms

 

25

SECTION 1.04. Currency Equivalents Generally

 

26

 

 

 

ARTICLE II

 

 

 

 

 

AMOUNTS AND TERMS OF THE BRIDGE LOANS

 

 

 

 

 

SECTION 2.01. The Bridge Loans

 

26

SECTION 2.02. Making the Bridge Loans

 

26

SECTION 2.03. Repayment of Bridge Loans; Option to Rollover Bridge Loans

 

27

SECTION 2.04. Reduction of the Bridge Loan Commitments

 

29

SECTION 2.05. Prepayments

 

29

SECTION 2.06. Interest

 

31

SECTION 2.07. Fees

 

31

SECTION 2.08. Increased Costs, Etc

 

32

SECTION 2.09. Payments and Computations

 

34

SECTION 2.10. Taxes

 

36

SECTION 2.11. Sharing of Payments, Etc

 

39

SECTION 2.12. Use of Proceeds

 

40

SECTION 2.13. Evidence of Debt

 

40

SECTION 2.14. Relationship Among the Borrowers.

 

41

 

 

 

ARTICLE III

 

 

 

 

 

CONDITIONS OF LENDING

 

 

 

 

 

SECTION 3.01. Conditions Precedent

 

42

SECTION 3.02. Determinations Under Section 3.01

 

47

 

 

 

ARTICLE IV

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

SECTION 4.01. Representations and Warranties of the Borrowers

 

48

 

i

--------------------------------------------------------------------------------


 

ARTICLE V

 

 

 

 

 

COVENANTS OF THE BORROWERS

 

 

 

 

 

SECTION 5.01. Affirmative Covenants

 

55

SECTION 5.02. Negative Covenants

 

63

SECTION 5.03. Reporting Requirements

 

75

SECTION 5.04. Financial Covenants

 

78

 

 

 

ARTICLE VI

 

 

 

 

 

EVENTS OF DEFAULT

 

 

 

 

 

SECTION 6.01. Events of Default

 

79

 

 

 

ARTICLE VII

 

 

 

 

 

THE AGENTS

 

 

 

 

 

SECTION 7.01. Authorization and Action

 

82

SECTION 7.02. Agents’ Reliance, Etc

 

83

SECTION 7.03. DBCA and Affiliates

 

83

SECTION 7.04. Lender Credit Decision

 

84

SECTION 7.05. Indemnification

 

84

SECTION 7.06. Successor Agents.

 

84

SECTION 7.07. Appointment of Supplemental Collateral Agents

 

85

SECTION 7.08. The Joint Lead Arrangers

 

86

 

 

 

ARTICLE VIII

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

 

SECTION 8.01. Amendments, Etc

 

86

SECTION 8.02. Notices, Etc

 

87

SECTION 8.03. No Waiver; Remedies

 

88

SECTION 8.04. Costs and Expenses

 

88

SECTION 8.05. Right of Set-off

 

90

SECTION 8.06. Binding Effect

 

91

SECTION 8.07. Assignments and Participations

 

91

SECTION 8.08. Execution in Counterparts

 

94

SECTION 8.09. Confidentiality

 

95

SECTION 8.10. Release or Subordination of Collateral/Release of Guarantor

 

95

SECTION 8.11. Jurisdiction, Etc.

 

95

SECTION 8.12. Governing Law

 

96

SECTION 8.13. Waiver of Jury Trial

 

96

SECTION 8.14. Agreement to Comply With Court Order

 

96

SECTION 8.15. Patriot Act Notice

 

96

 

ii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

Schedule I

-

Bridge Loan Commitments and Lending Offices

Schedule II

-

Guarantors

Schedule 4.01(b)

-

Subsidiaries

Schedule 4.01(f)

-

Disclosed Litigation

Schedule 4.01(k)

-

Plans, Multiemployer Plans and Welfare Plans

Schedule 4.01(l)

-

Environmental Disclosure

Schedule 4.01(m)

-

Open Years

Schedule 4.01(o)

-

Surviving Debt

Schedule 4.01(p)

-

Liens

Schedule 4.01(q)

-

Owned Real Property

Schedule 4.01(r)(1)

-

Leased Real Property (Lessee)

Schedule 4.01(r)(2)

-

Leased Real Property (Lessor)

Schedule 4.01(s)

-

Investments

Schedule 4.01(t)

-

Intellectual Property

Schedule 4.01(u)

-

Material Contracts

Schedule 5.02(a)(iii)

 

Elk Liens

Schedule 5.02(b)(iii)(D)

 

Elk Debt

Schedule 8.02

-

Addresses

 

EXHIBITS

Exhibit A-1

-

Form of Bridge Loan Note

Exhibit A-2

-

Form of Rollover Note

Exhibit B

-

Form of Notice of Borrowing

Exhibit C

-

Form of Assignment and Acceptance

Exhibit D

-

Form of Solvency Certificate

Exhibit E

-

Form of Mortgage

Exhibit F

-

Approval Order

Exhibit G

-

Form of Opinion of Counsel to the Loan Parties

Exhibit H

-

Form of Opinion of General Counsel to BMCA

Exhibit I

-

Form of Security Agreement

Exhibit J

-

Form of Guaranty

Exhibit K

-

Form of Intellectual Property Security Agreement

Exhibit L

-

Description of Notes

 

iii

--------------------------------------------------------------------------------


 

BRIDGE LOAN AGREEMENT

 

BRIDGE LOAN AGREEMENT (this “Agreement”) dated as of February 22, 2007 among
BUILDING MATERIALS CORPORATION OF AMERICA, a Delaware corporation (“BMCA”), BMCA
ACQUISITION INC., a Delaware corporation (“BMCA Acquisition”) and BMCA
ACQUISITION SUB INC., a Delaware corporation (“BMCA Acquisition Sub” and
together with BMCA and BMCA Acquisition, collectively, the “Borrowers” and each
a “Borrower”), the banks, financial institutions and other institutional lenders
listed on the signature pages hereof as Initial Lenders (the “Initial Lenders”),
DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as collateral agent (in such capacity,
together with any successor collateral agent appointed pursuant to Article VII,
the “Collateral Agent”) and as administrative agent (in such capacity, together
with any successor administrative agent appointed pursuant to Article VII, the
“Administrative Agent”), DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH and BEAR STEARNS
CORPORATE LENDING INC., as joint lead arrangers (in such capacities, the “Joint
Lead Arrangers”, and together with the Administrative Agent, collectively, the
“Agents”), for the Lenders (as hereinafter defined) and DEUTSCHE BANK, AG CAYMAN
ISLANDS BRANCH, BEAR STEARNS CORPORATE LENDING INC. and JPMORGAN CHASE BANK,
N.A., as joint book managers.

 

PRELIMINARY STATEMENTS:

 

(1)           The Borrowers have requested and the Initial Lenders have agreed
to establish a $325,000,000 bridge loan facility on the terms and conditions set
forth therein. The Borrowers are concurrently (a) entering into a $600,000,000
Revolving Credit Agreement (such Revolving Credit Agreement, as amended,
restated, supplemented or otherwise modified, replaced or refinanced, the
“Revolving Credit Facility”) with Deutsche Bank AG New York Branch, as
collateral monitoring agent and administrative agent, and the other financial
institutions party thereto and (b) entering into a $975,000,000 Term Loan
Agreement (such Term Loan Agreement, as amended, restated, supplemented or
otherwise modified, replaced or refinanced, the “Term Loan Facility”). All the
proceeds of the Bridge Loan Facility (as hereinafter defined) and a substantial
portion of the proceeds of the Revolving Credit Facility and the Term Loan
Facility will be used to finance, in part, the acquisition, including through a
tender offer (the “Tender Offer”), by BMCA Acquisition Sub, a wholly-owned
Subsidiary of BMCA Acquisition, which is a wholly-owned Subsidiary of BMCA, of
not less than a majority of the common stock, $1.00 par value (the “Company
Stock”), of ElkCorp, a Delaware corporation (“Elk”), and the refinancing of
substantially all the indebtedness of BMCA. Following the consummation of the
Tender Offer, BMCA will cause BMCA Acquisition Sub to merge into Elk (the
“Merger”), thereby acquiring the balance of the Company Stock and will refinance
substantially all of the outstanding indebtedness of Elk (collectively, the
Bridge Loan Facility, the Revolving Credit Facility, the Term Loan Facility, the
Tender Offer, the acquisition of the Option Stock (as hereinafter defined), such
refinancings and the Merger, the “Transaction”).

 

(2)           BMCA currently has certain outstanding Debt (as hereinafter
defined), including (i) Debt under the Existing Credit Agreement (as hereinafter
defined), (ii) certain 8% senior notes due 2007 (the “2007 Notes”), (iii)
certain 8% senior notes due 2008 (the “2008 Notes”) and (iv) certain 7.75%
senior notes due 2014 (the “2014 Notes”).

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 


ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS


 

SECTION 1.01.      Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

 

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

 

“Administrative Agent’s Account” means the account of the Administrative Agent
as the Administrative Agent shall specify in writing to the Lenders from time to
time.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Interests, by
contract or otherwise.

 

“Agents” has the meaning specified in the recital of parties to this Agreement.

 

“Amortization Basket” means $25,000,000 in the aggregate in each Fiscal Year.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
accordance with Section 8.07 and in substantially the form of Exhibit C hereto.

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of (i) the
Prime Lending Rate and (ii) ½ of 1% per annum in excess of the overnight Federal
Funds Rate at such time.

 

“BMCA Acquisition” has the meaning specified in the recital of parties to this
Agreement.

 

“BMCA Acquisition Sub” has the meaning specified in the recital of parties to
this Agreement.

 

2

--------------------------------------------------------------------------------


 

“BMCA Holdings” means BMCA Holdings Corporation, a Delaware corporation.

 

“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the managers of such person, (iii) in the case of any
limited partnership with a corporate general partner, the Board of Directors of
the general partner of such Person and (iv) in any other case, the functional
equivalent of the foregoing.

 

“Borrower” and “Borrowers” have the meaning specified in the recital of parties
to this Agreement and shall include after the date of the Merger, Elk as the
successor to BMCA Acquisition Sub.

 

“Borrowers’ Account” means the account of BMCA maintained by BMCA with Citibank
N.A. at its office at 399 Park Avenue, New York, New York 10043, Account No. NY
DDA 30541035 Building Material Corporation of America, or such other account as
BMCA shall specify in writing to the Administrative Agent.

 

“Bridge Loan” means a loan by a Lender to the Borrowers pursuant to
Section 2.01.

 

“Bridge Loan Borrowing” means the aggregate of the Bridge Loans made by all the
Lenders.

 

“Bridge Loan Commitment” means, with respect to any Lender at any time, the
amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Bridge Loan Commitment.”

 

“Bridge Loan Facility” means the Bridge Loan Commitments and the provisions
herein related to the Bridge Loans.

 

“Bridge Note” means each promissory note, if any, of the Borrowers payable to
the order of any Lender, in substantially the form of Exhibit A-1 hereto,
evidencing the aggregate indebtedness of the Borrowers to such Lender resulting
from the Bridge Loans made by such Lender, as amended.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

 

“Capital Expenditures” means, for any Person for any period, all expenditures
made, directly or indirectly, by such Person or any of its Subsidiaries during
such period for equipment, fixed assets, real property or improvements, or for
replacements or substitutions therefor or additions thereto, that have been or
should be, in accordance with GAAP, reflected as additions to property, plant or
equipment on a Consolidated balance sheet of such Person, provided, however,
that with respect to BMCA or any of its Subsidiaries as of the date hereof and
prior to giving effect to the Tender Offer, Capital Expenditures shall not
include such additions for an aggregate purchase price of up to

 

3

--------------------------------------------------------------------------------


 

$40,000,000 attributable to the purchase of assets that are subject to operating
leases in effect as of the date hereof.

 

“Capital Stock” of any Person means, for use in the definition of “Wholly-Owned
Non Recourse Subsidiary, any and all shares, interests (including partnership
interests), warrants, rights, options or other interests, participations or
other equivalents of or interests in (however designated) equity of such Person,
including common or preferred stock, whether now outstanding or issued after
July 26, 2004, but excluding any debt securities convertible into or
exchangeable for such equity.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Equivalents” means any of the following, to the extent owned by BMCA or
any of its Subsidiaries free and clear of all Liens other than Liens created
under the Collateral Documents or to secure Debt under the Revolving Credit
Facility, the Bridge Loan Facility, the Existing Indentures or the Senior Notes
Indenture (a) securities issued or fully guaranteed or insured by the United
States government or any agency thereof, (b) certificates of deposit, eurodollar
time deposits, overnight bank deposits and bankers’ acceptances of any
commercial bank organized under the laws of the United States, any state
thereof, the District of Columbia, any foreign bank, or its branches or agencies
that, at the time of acquisition, are rated at least “A-1” by S&P or “P-1” by
Moody’s, (c) commercial paper of an issuer rated at least “A-1” by S&P or “P-1”
by Moody’s or (d) shares of any money market fund that (i) has at least 95% of
its assets invested continuously in the types of investments referred to in
clauses (a), (b) and (c) above, (ii) has net assets of not less than
$500,000,000 and (iii) is rated at least “A-1” by S&P or “P-1” by Moody’s;
provided, however, that the maturities of all obligations of the type specified
in clauses (a), (b) and (c) above shall not exceed 360 days.

 

“Casualty Event” means the disposition of property pursuant to a condemnation
proceeding or the destruction of property as a result of casualty.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. 9601 et seq., as it may be as amended from time
to time during the term of this Agreement.

 

“Certain Permitted Dispositions” means, with respect to any assets of any Loan
Party, any sale, lease, transfer or other disposition in connection with the
following: (i) sales of Inventory in the ordinary course of its business and the
granting of any option or other right to purchase, lease or otherwise acquire
Inventory in the ordinary course of its business; (ii) sales, transfers or other
dispositions of assets among Loan Parties; (iii) any such transaction that
constitutes an investment in a Non-Recourse Subsidiary or other Person that is
not a Loan Party permitted under Section 5.02(f)(ii), (iv) any cash payment made
by any Loan Party in the ordinary course of business; and (v) any Casualty
Event.

 

“CFC” means an entity that is a controlled foreign corporation under Section 957
of the Internal Revenue Code.

 

4

--------------------------------------------------------------------------------


 

“Change of Control” means the occurrence of any of the following:

 

(a)           prior to the time that at least 15% of the then outstanding Voting
Interests of the Parent, BMCA, or any Subsidiary of the Parent of which BMCA is
also a Subsidiary is publicly traded on a national securities exchange or in the
NASDAQ (national market system), the Permitted Holders cease to be the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 of the Securities and
Exchange Commission under the Securities Act of 1934, as amended), directly or
indirectly, of majority voting power of the Voting Interests of BMCA whether as
a result of issuance of securities of BMCA or any of its Affiliates, any merger,
consolidation, liquidation or dissolution of BMCA or any of its Affiliates, any
direct or indirect transfer of securities by any Permitted Holder or by the
Parent or any of its Subsidiaries or otherwise (for purposes of this clause (a)
and clause (b) below, the Permitted Holders shall be deemed to beneficially own
any Voting Interests of a corporation (the “specified corporation”) held by any
other corporation (the “parent corporation”) so long as the Permitted Holders
beneficially own (as so defined), directly or indirectly, a majority of the
Voting Interests of the parent corporation);

 

(b)           any “Person” (as such term is used in sections 13(d) and 14(d) of
the Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended), other than one or more Permitted Holders, is or becomes the
beneficial owner (as defined in clause (a) above, except that a Person shall be
deemed to have “beneficial ownership” of all shares that any such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 35% of the Voting
Interest or Parent or BMCA; provided that the Permitted Holders beneficially own
(as defined in clause (a) above), directly or indirectly, in the aggregate a
lesser percentage of the Voting Interests of the Parent or BMCA than such  other
Person and do not have the right or ability by voting power, contract or
otherwise to elect or designate for election a majority of the Board of
Directors of Parent or BMCA; or

 

(c)           during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of BMCA (together
with any new directors whose election by such Board or whose nomination for
election by the shareholders of BMCA including predecessors, was approved by a
vote of a majority of the directors of BMCA then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of BMCA then in office.

 

“Closing Date” has the meaning specified in Section 3.01.

 

“Collateral” means all “Collateral” referred to in the Collateral Documents and
all other property that is or is intended to be subject to any Lien in favor of
the Collateral Agent for the benefit of the Secured Parties.

 

5

--------------------------------------------------------------------------------


 

“Collateral Agency Agreement” means the Collateral Agency Agreement dated as of
the date hereof among DBNY, as administrative agent under the Term Loan
Facility, each trustee under the Existing Indentures, and the Collateral
Agreement Agent, as the same may be amended, restated, supplemented, replaced or
otherwise modified.

 

“Collateral Agent” has the meaning specified in the recital of parties to this
Agreement.

 

“Collateral Agreement Agent” means DBTCA, in its capacity as collateral agent
under the Collateral Agency Agreement, and any successor thereof in such
capacity.

 

“Collateral Documents” means the Security Agreement, the Mortgages, each of the
collateral documents, instruments and agreements delivered pursuant to Section
3.01 or Section 5.01(j), and each other agreement that creates or purports to
create a Lien in favor of the Collateral Agent for the benefit of the Secured
Parties, as amended, restated, supplemented, replaced or otherwise modified.

 

“Company Stock” has the meaning specified in the preliminary statements to this
Agreement.

 

“Confidential Information” means information that any Loan Party furnishes to
any Agent or any Lender on a confidential basis, but does not include any such
information that is or becomes generally available to the public other than as a
result of a breach by such Agent or any Lender of its obligations hereunder or
that is or becomes available to such Agent or such Lender from a source other
than the Loan Parties that is not, to the best of such Agent’s or such Lender’s
knowledge, acting in violation of a confidentiality agreement with a Loan Party.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Consolidated Net Income (Loss)” means, with respect to BMCA, the consolidated
net income (or loss) of BMCA and its Consolidated Subsidiaries (which shall
include, for the purpose of this definition, any Non-Material Subsidiary and any
Non-Recourse Subsidiary) for such period as determined in accordance with GAAP,
adjusted to the extent included in calculating such net income (or loss), by
excluding: (i) all extraordinary gains or losses in such period; (ii) net income
(or loss) of any other Person attributable to any period prior to the date of
combination of such other Person with such Person or any of its Subsidiaries on
a “pooling of interests” basis; (iii) net gains or losses in respect of
dispositions of assets by such Person or any of its Subsidiaries (including
pursuant to a sale-and-leaseback arrangement) other than in the ordinary course
of business; (iv) the net income (loss) of any Subsidiary of such Person to the
extent that the declaration of dividends or distributions by that Subsidiary of
that income is not at the time permitted, directly or indirectly, by operation
of the terms of its charter or any agreement, instrument, judgment, decree,
order, statute, rule or governmental regulation applicable to that Subsidiary or
its shareholders; (v) the net income (or net loss) of any other Person that is
not a Subsidiary of the first Person with respect to which Consolidated Net
Income is being calculated (the “first Person”) and in which any other

 

6

--------------------------------------------------------------------------------


 

Person (other than such first Person and/or any of its Subsidiaries) has an
equity interest or of a Non-Recourse Subsidiary of such first Person, except to
the extent of the amount of dividends or other distributions actually paid or
made to such first Person or any of its Subsidiaries by such other Person during
such period (subject, in the case of a dividend or distribution received by a
Subsidiary of such first Person, to the limitations contained in clause (iv)
above); (vi) any interest income resulting from loans or investments in
Affiliates (other than Subsidiaries), other than cash interest income actually
received; (vii) costs and expenses incurred in connection with or as a result of
the consummation of the Tender Offer or the Merger; (viii) non-recurring, non
cash charges, including any write-offs, write-downs or impairment charges; and
(ix) the cumulative effect of a change in accounting principles. In determining
Consolidated Net Income (Loss), gains or losses resulting from the early
retirement, extinguishment or refinancing of indebtedness for money borrowed,
including any fees and expenses associated therewith, shall be deducted or added
back, respectively.

 

“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or with the effect of guaranteeing any
Obligations constituting Debt (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly. The amount of
any such Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the anticipated liability in respect thereof (assuming such Person
is required to perform thereunder), as determined by such Person in accordance
with generally accepted accounting principles.

 

“Creditors’ Committee” means any official committee of creditors appointed in
G-I Holdings’ bankruptcy proceedings.

 

“Current Assets” of any Person means all assets of such Person that would, in
accordance with GAAP, be classified as current assets of a company conducting a
business the same as or similar to that of such Person, after deducting adequate
reserves in each case in which a reserve is proper in accordance with GAAP.

 

“DBCA” means Deutsche Bank AG Cayman Islands Branch.

 

“DBNY” means Deutsche Bank AG New York Branch.

 

“DBTCA” means Deutsche Bank Trust Company Americas.

 

“Debt” of any Person means, without duplication, (a) all Debt for Borrowed
Money, (b) all Obligations of such Person for the deferred purchase price of
property or services (other than trade payables and other accrued current
liabilities incurred in the ordinary course of such Person’s business and either
(i) not overdue (to the knowledge of BMCA exercising reasonable diligence) by
more than the later to occur of (A) 90 days from the due date thereof and (B) 30
days from the date BMCA becomes aware

 

7

--------------------------------------------------------------------------------


 

(exercising reasonable diligence) that such liability is overdue, or (ii) are
being contested in good faith in an appropriate manner), (c) all Obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all Obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person, (e) all Obligations of such Person as lessee under Capitalized Leases,
(f) all Obligations of such Person under acceptance, letter of credit or similar
facilities, (g) all Obligations (other than pursuant to the 2001 Long Term
Incentive Plan in effect on the date hereof or similar plans) of such Person to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Equity Interests in such Person or any other Person or any warrants, rights
or options to acquire such Equity Interests on or prior to December 31, 2015,
valued, in the case of Redeemable Preferred Interests, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, (h)  all Contingent Obligations and Off-Balance Sheet Obligations of
such Person, and (i) all indebtedness and other payment Obligations referred to
in clauses (a) through (h) above of another Person secured by (or for which the
holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including accounts and contract rights) owned
by such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness or other payment Obligations.

 

“Debt for Borrowed Money” of any Person means, at any date of determination, all
items that, in accordance with GAAP, would be classified as long term debt (and
current portions thereof) on a Consolidated balance sheet of such Person at such
date.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the passage of time or the requirement that notice be given
or both.

 

“Default Interest” has the meaning set forth in Section 2.06(b).

 

“Disclosed Litigation” has the meaning specified in Section 4.01(f).

 

“DJ Action” means (a) the adversary proceeding filed by G-I Holdings in the
United States Bankruptcy Court for the District of New Jersey on February 27,
2001 against the Creditors’ Committee in the G-I Holdings bankruptcy
proceedings, consisting of an action seeking declaratory judgment that BMCA has
no successor liability for asbestos claims against G-I Holdings and that BMCA is
not the alter ego of G-I Holdings, and (b) the subsequent litigation associated
with such action.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender, as the case may be, or such other office of such Lender as such
Lender may from time to time specify to the Borrowers and the Administrative
Agent.

 

“EBITDA” means with respect to BMCA and its Consolidated Subsidiaries (which
shall include for the purpose of this definition, any Non-Material Subsidiary
and

 

8

--------------------------------------------------------------------------------


 

any Non-Recourse Subsidiary), at any date of determination, Consolidated Net
Income (Loss):

 

(a) plus determined on a Consolidated basis for BMCA, without duplication, the
sum of (i) interest expense, (ii) income tax expense, (iii) depreciation
expense, and (iv) amortization expense,

 

(b) plus restructuring, integration and other non-recurring costs and expenses
which were not previously included as an adjustment to Consolidated Net Income
(Loss), provided, however, that the amount of such costs and expenses are set
forth in reasonable detail in a certificate to the Administrative Agent,

 

(c) plus any minority interest in any non-Wholly-Owned Recourse Subsidiary that
is otherwise Consolidated in the financial statements of BMCA.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; (d) a commercial bank organized under the laws of the United
States, or any State thereof, and having total assets in excess of
$2,000,000,000; (e) a savings and loan association or savings bank organized
under the laws of the United States, or any State thereof, and having total
assets in excess of $2,000,000,000; (f) a commercial bank organized under the
laws of any other country that is a member of the OECD or has concluded special
lending arrangements with the International Monetary Fund associated with its
General Arrangements to Borrow or of the Cayman Islands, or a political
subdivision of any such country, and having total assets in excess of
$2,000,000,000, so long as such bank is acting through a branch or agency
located in the country in which it is organized or another country that is
described in this clause (f); (g) the central bank of any country that is a
member of the OECD; (h) a finance company, insurance company or other financial
institution or fund (whether a corporation, partnership, trust or other entity)
that is engaged in making, purchasing or otherwise investing in commercial loans
in the ordinary course of business and (i) any other Person (other than a
natural person) approved by the Administrative Agent and, so long as no Event of
Default shall have occurred and be continuing at the time of effectiveness of
such assignment, BMCA (which approvals shall not be unreasonably withheld);
provided, however, that notwithstanding the foregoing, “Eligible Assignee” shall
not include BMCA or any of its Affiliates or Subsidiaries or any of its
competitors.

 

“Elk” has the meaning specified in the preliminary statements to this Agreement.

 

“Elk Letters of Credit” means the letters of credit issued for the account of
Elk or any of its Subsidiaries which are outstanding as of the date of the
Merger.

 

“Elk Material Adverse Effect” means any fact, circumstance, event, change,
effect or occurrence since June 30, 2006 that has or would be reasonably likely
to have a material adverse effect on the business, results of operation or
financial condition of Elk and its Subsidiaries, taken as a whole, but, in any
case, shall not include facts, circumstances, events, changes, effects or
occurrences (a) generally affecting the industries in which Elk and its
Subsidiaries operate (including general pricing changes),

 

9

--------------------------------------------------------------------------------


 

or the economy or the financial or securities markets in the United States or
elsewhere in the world (including any regulatory and political conditions or
developments, or any outbreak or escalation of hostilities, declared or
undeclared acts of war or terrorism), except to the extent any fact,
circumstance, event, change, effect or occurrence that, relative to other
industry participants, disproportionately impacts the assets, properties,
business, results of operation or financial condition of Elk and its
Subsidiaries, taken as a whole, (b) resulting from the announcement of (i) the
proposal of the Tender Offer or (ii) the Transaction or (c) resulting from any
litigation related to the proposed Tender Offer or the Transaction and provided,
that any failure to meet internal or published projections, forecasts or revenue
or earning predictions for any period shall not, in and of itself, constitute an
Elk Material Adverse Effect.

 

“Elk Private Notes” means the 4.69% Senior Notes due 2007, the 6.28% Senior
Notes due 2014, the 6.99% Senior Notes, Series A, due 2009 and the 7.49% Senior
Notes, Series B, due 2012 issued by Elk in private placement offerings.

 

“Environmental Action” means any action, suit, written demand, demand letter,
written claim, notice of non-compliance or violation, written notice of
liability or potential liability, investigation, proceeding, consent order or
consent agreement relating to any Environmental Laws or Environmental Permits or
arising from alleged injury or threat to human health, safety or the
environment, including (a) by any governmental or regulatory authority for
enforcement, cleanup, removal, response, remedial or other actions or damages
and (b) by any governmental or regulatory authority or third party for damages,
contribution, indemnification, cost recovery, compensation or injunctive relief.

 

“Environmental Law” means any applicable international, Federal, state, local or
foreign statute, law, ordinance, rule, regulation, code, order, writ, judgment,
injunction, decree or judicial or enforceable administrative agency
interpretation, policy or guidance relating to pollution or protection of the
environment, human health, safety or natural resources, including those relating
to the use, handling, transportation, treatment, manufacture, generation,
storage, disposal, release or discharge of Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, any and all shares,
interests (including preferred interests), warrants, rights, options or other
interests, participations or other equivalents of or interests in (however
designated) equity of such Person, including common or preferred stock, whether
now outstanding or issued after the date hereof, but excluding any debt
securities convertible into or exchangeable for such equity.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the applicable regulations promulgated and rulings issued
thereunder.

 

10

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.

 

“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or by
ERISA or (ii) the requirements of Section 4043(b) of ERISA apply with respect to
a contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan,
and an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
Plan within the following 30 days; (b) the application for a minimum funding
waiver with respect to a Plan; (c) the provision by the administrator of any
Plan of a notice of intent to terminate such Plan, pursuant to
Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (d) the cessation of
operations at a facility of any Loan Party or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA; (e) the withdrawal by any
Loan Party or any ERISA Affiliate from a Multiple Employer Plan during a plan
year for which it was a substantial employer, as defined in Section 4001(a)(2)
of ERISA; (f) the conditions for imposition of a lien under Section 302(f) of
ERISA shall have been met with respect to any Plan; (g) the adoption of an
amendment to a Plan requiring the provision of security to such Plan pursuant to
Section 307 of ERISA; or (h) the institution by the PBGC of proceedings to
terminate a Plan pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that constitutes grounds
for the termination of, or the appointment of a trustee to administer, such
Plan.

 

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Eurodollar Rate” means, the rate per annum obtained by dividing (i)(a) the per
annum rate that appears on page 3750 of the Dow Jones Market Screen (or any
successor page) for Dollar deposits with maturities comparable to the applicable
Interest Period commencing two Business Days thereafter as of 10:00 A.M. (New
York time) on the date which is two Business Days prior to the commencement of
the respective Interest Period or (b) if such rate does not appear on page 3750
of the Dow Jones Market Screen (or any successor page) the offered quotations to
first-class banks in the New York interbank Eurodollar market by the
Administrative Agent for Dollar deposits of amounts in immediately available
funds comparable to the outstanding principal amount of the applicable
Eurodollar Rate Advance (or as reasonably selected by the Administrative Agent)
for which the Eurodollar Rate is being determined with maturities comparable to
the Interest Period applicable to such Eurodollar Rate Advance commencing two
Business Days thereafter as of 10:00 A.M. (New York time) on the applicable
Interest Determination Date, divided (and rounded upward to the nearest 1/16 of
1%) by (ii) a percentage equal to 100% minus then stated maximum rate of all
reserve requirements (including any marginal, emergency, supplemental, special
or other reserves required by applicable law) applicable to any member bank of
the Federal Reserve System in respect

 

11

--------------------------------------------------------------------------------


 

of Eurocurrency funding or liabilities as defined in Regulation D (or any
successor category of liabilities under Regulation D).

 

“Eurodollar Rate Reserve Percentage” for any Interest Period means the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) for a member bank of the Federal Reserve System in New York
City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Bridge Loans
or Rollover Loans is determined) having a term equal to such Interest Period.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Exchange Note Indenture” means an indenture to be entered into in connection
with the Exchange Notes, which indenture shall contain substantially similar
terms and conditions as set forth in Exhibit L hereto, and otherwise in form and
substance satisfactory to the Required Lenders and BMCA.

 

“Exchange Notes” means notes to be issued under the Exchange Note Indenture in
exchange for Rollover Loans pursuant to the provisions of Section 2.03(d).

 

“Exchange Notes Trustee” means the trustee acting under the Exchange Notes
Indenture.

 

“Exchange Notice” has the meaning specified in Section 2.03(d).

 

“Excluded Assets” has the meaning specified in Section 5.02(e)(iii).

 

“Existing Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of September 28, 2006, among BMCA, Citicorp USA, Inc., as
administrative agent and the financial institutions party thereto.

 

“Existing Indentures” means collectively, (a) the Indenture, dated as of
October 20, 1997, between BMCA and The Bank of New York (“BNY”), as trustee,
pursuant to which the 2007 Notes were issued, (b) the Indenture, dated as of
December 3, 1998, between BMCA and BNY, as trustee, pursuant to which the 2008
Notes were issued, and (c) the 2014 Notes Indenture, as each indenture described
in the foregoing clauses (a) through (c) above has been amended, supplemented or
otherwise modified from time to time as of the date hereof, and as each such
indenture may be further amended, supplemented or otherwise modified from time
to time as permitted under the Loan Documents.

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (including any key man life
insurance but excluding

 

12

--------------------------------------------------------------------------------


 

proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings), condemnation awards (and payments in
lieu thereof), indemnity payments and any purchase price adjustment received in
connection with any purchase agreement.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.

 

“Final Maturity Date” has the meaning specified in Section 2.03(b).

 

“Fiscal Year” means a fiscal year of BMCA and its Consolidated Subsidiaries
ending on December 31 in any calendar year.

 

“Fixed Rate” has the meaning specified in Section 2.06(a).

 

“Fund” means any Person (other than an individual) that is or will be engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

 

“Funding Date” has the meaning specified in Section 2.07(b).

 

“Funding Fee” has the meaning specified in Section 2.07(b).

 

“Future G-I Letters of Credit” means the letters of credit to be issued after
the Closing Date for the benefit of G-I Holdings that do not constitute Initial
G-I Holdings Letters of Credit. For the avoidance of doubt, issuances of Future
G-I Letters of Credit, as well as renewals of Future G-I Letters of Credit (to
the extent such renewals increase the stated amount of such Future G-I Letters
of Credit), shall be deemed to be restricted distributions for purposes of
Section 5.02(g).

 

“GAAP” has the meaning specified in Section 1.03.

 

“G-I Holdings” means G-I Holdings, Inc. a Delaware corporation.

 

“G-I Holdings Tax Group” means G-I Holdings and the corporations that in any tax
year (ending before or after the Closing Date) join with G-I Holdings, BMCA, or
any successor or predecessor thereof in filing a consolidated U.S. Federal
income tax return

 

13

--------------------------------------------------------------------------------


 

as members of an affiliated group within the meaning of Section 1504(a)(1) of
the Internal Revenue Code.

 

“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau or
similar body, whether Federal, state, provincial, territorial, local or foreign.

 

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

 

“Guarantors” means BMCA and the Subsidiaries of BMCA listed on Schedule II
hereto and each other Subsidiary of BMCA that shall be required to execute and
deliver a guaranty pursuant to Section 5.01(j); provided, however, that neither
Elk nor any of its Subsidiaries shall be required to be a Guarantor at any time
prior to the consummation of the Merger; provided, further, that in any event
any Subsidiary which is a guarantor with respect to the Existing Indentures or
the Senior Notes shall be required to be a Guarantor hereunder.

 

“Guaranty” means the guaranty referred to in Section 3.01(a)(iii), as such
guaranty may be amended, supplemented or otherwise modified from time to time.

 

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

 

“Indemnified Party” has the meaning specified in Section 8.04(b).

 

“Initial G-I Holdings Letters of Credit” means the letters of credit issued
under the Existing Credit Agreement and any letter of credit to be issued on the
Closing Date for the benefit of G-I Holdings, in an aggregate stated amount not
to exceed $12,000,000, together with any renewals (so long as all requirements
for renewal shall have been met) or replacement letters of credit, in each case,
made simultaneously with the expiration, cancellation or other termination of
the Initial G-I Holdings Letter of Credit so renewed or replaced, and made for
the same purpose and for the same beneficiary as such Initial G-I Holdings
Letter of Credit so renewed or replaced, provided that at no time shall the
aggregate stated amount of all outstanding Initial G-I Holdings Letters of
Credit exceed $12,000,000. For the avoidance of doubt, no Initial G-I Holdings
Letter of Credit shall be deemed to be a restricted distribution for purposes of
Section 5.02(g).

 

14

--------------------------------------------------------------------------------


 

“Initial Maturity Date” has the meaning specified in Section 2.03(a).

 

“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.

 

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

 

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement, dated as of the date hereof, by and among BMCA, each of the
other Grantors party thereto and the Collateral Agent, as amended, supplemented
or otherwise modified from time to time.

 

“Intercreditor Agreements” means (i) the General Intercreditor Agreement
referred to in Section 3.01(a)(v) between DBCA, as collateral agent hereunder
and DBTCA, as Collateral Agreement Agent, and (ii) the Revolver Intercreditor
Agreement, referred to in Section 3.01(a)(v) among DBCA, as collateral agent
hereunder, DBTCA, as Collateral Agreement Agent, and DBNY, as collateral agent
under the Revolving Credit Facility, in each case of (i) and (ii) above, as
amended, supplemented or otherwise modified or replaced from time to time.

 

“Interest Coverage Ratio” means, at any date of determination, the ratio of
(a) EBITDA to (b) cash interest paid or required to be paid on, all Debt for
Borrowed Money, in each case, of or by BMCA and its Consolidated Subsidiaries
for the period of four consecutive fiscal quarters most recently ended with
respect to which financial statements are required to have been delivered
pursuant to this Agreement.

 

“Interest Determination Date” means the second Business Day prior to the
commencement of any Interest Period.

 

“Interest Period” means, for each Bridge Loan and Rollover Loan, the period
commencing on the Closing Date or the Rollover Date, respectively, and ending
three months after each such date, and, thereafter, each subsequent three-month
period commencing on the last day of the immediately preceding Interest Period;
provided, however, that:

 

(a)           whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided, however,
that, if such extension would cause the last day of such Interest Period to
occur in the next following calendar month, the last day of such Interest Period
shall occur on the next preceding Business Day; and

 

(b)           whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

 

15

--------------------------------------------------------------------------------


 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Inventory” has the meaning specified in the Security Agreement.

 

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including any acquisition by way
of a merger or consolidation (or similar transaction) and any arrangement
pursuant to which the investor incurs Debt of the types referred to in
clause (i) or (j) of the definition of “Debt” in respect of such Person.

 

“Joint Lead Arrangers” has the meaning specified in the recital of parties to
this Agreement.

 

“Lenders” means the Initial Lenders and each Person that shall become a Lender
hereunder pursuant to Section 8.07 for so long as such Initial Lender or Person,
as the case may be, shall be a party to this Agreement.

 

“Lending Office” means, with respect to any Lender, the office of such Lender
specified opposite its name on Schedule I hereto or such other office of such
Lender as such Lender may from time to time specify to BMCA and the
Administrative Agent.

 

“Leverage Ratio” means, with respect to BMCA, as of any date of determination,
the ratio of (x) the average total Consolidated outstanding Debt for Borrowed
Money of BMCA and its Subsidiaries for the immediately preceding four fiscal
quarters (calculated on the basis of the sum of the amounts thereof outstanding
on the last day of each fiscal quarter during such four fiscal quarter period,
of (i) the principal amount of the total Debt for Borrowed Money of BMCA and its
Subsidiaries, minus (ii) BMCA’s and its Subsidiaries cash and Cash Equivalents)
to (y) Consolidated EBITDA of BMCA and its Subsidiaries for the immediately
preceding four fiscal quarters of BMCA ending on the last day of the fiscal
quarter of BMCA for which financial statements have been, or are required to be,
delivered pursuant to Section 5.03(b) or (c), as applicable.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including the lien or
retained security title of a conditional vendor and any easement, right of way
or other encumbrance on title to real property.

 

“Loan Documents” means (i) this Agreement, (ii) the Notes (if any), (iii) the
Guaranty, (iv) the Collateral Documents, and (v) the Intercreditor Agreements,
in each case as amended, supplemented, replaced or otherwise modified from time
to time.

 

“Loan Parties” means the Borrowers and the Guarantors.

 

“Loans” means Bridge Loans or Rollover Loans, as the context requires.

 

16

--------------------------------------------------------------------------------


 

“Margin Stock” has the meaning specified in Regulation U.

 

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), operations, performance, properties or
prospects of BMCA and its Subsidiaries, taken as a whole, except for such
material adverse change as may arise solely and directly as a result of the
Disclosed Litigation related to or arising out of the alleged asbestos
liabilities of BMCA.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance, properties or
prospects of BMCA and its Subsidiaries, taken as a whole, (b) the rights and
remedies of any Agent or any Lender under any Loan Document or (c) the ability
of any Loan Party to perform its Obligations under any Loan Document to which it
is or is to be a party, except for such material adverse effect as may arise
solely and directly as a result of the Disclosed Litigation related to or
arising out of the alleged asbestos liabilities of BMCA.

 

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of $50,000,000 or more in any year and, in the case of BMCA or any of its
Subsidiaries, is a material contract which is required to be filed pursuant to
Item 601(a)(10) of Regulation S-K under the Securities Act of 1933.

 

“Merger” shall have the meaning described in the preliminary statements to this
Agreement.

 

“Merger Agreement” means the merger agreement dated as of February 9, 2007,
among BMCA Acquisition, BMCA Acquisition Sub, and Elk.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” has the meaning specified in Section 3.01(a)(vi).

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Loan Party or any ERISA Affiliate could have liability under Section 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.

 

“Net Cash Proceeds” means, with respect to (A) any sale, lease, transfer or
other disposition including any and all involuntary dispositions of any assets
or (B) the incurrence or issuance of any Debt or (C) the sale or issuance of any
Equity Interests, of any Loan Party, the aggregate amount of cash received from
time to time (whether as

 

17

--------------------------------------------------------------------------------


 

initial consideration or through payment or disposition of deferred
consideration) by or on behalf of such Loan Party in connection with such
transaction, in each case, after deducting therefrom only (without duplication)
(a) reasonable and customary brokerage commissions, underwriting fees and
discounts, legal fees, finder’s fees and other similar fees and commissions,
(b) the amount of taxes paid or payable in connection with or as a result of
such transaction, (c) the amount of liability reserves established in accordance
with GAAP, (d) a reasonable reserve for the after tax cost of any
indemnification obligations (fixed or contingent) attributable to sellers
indemnities for the purchases undertaken by BMCA and/or its Subsidiaries in
connection with such disposition, and (e) the amount of any Debt secured by a
Lien on such assets that, by the terms of the agreement or instrument governing
such Debt, is required to be repaid upon such disposition, in each case to the
extent, but only to the extent, that the amounts so deducted are, at the time of
receipt of such cash, actually paid to a Person that is not an Affiliate of such
Person or any Loan Party or any Affiliate of any Loan Party; provided, however,
that in the case of taxes that are deductible under clause (b) above but for the
fact that, at the time of receipt of such cash, such taxes have not been
actually paid or are not then payable, such Loan Party or such Subsidiary may
deduct an amount (the “Reserved Amount”) equal to the amount reserved in
accordance with GAAP for such Loan Party’s or such Subsidiary’s reasonable
estimate of such taxes, other than taxes for which such Loan Party or such
Subsidiary is indemnified, provided further, however, that, at the time such
taxes are paid, an amount equal to the amount, if any, by which the Reserved
Amount for such taxes exceeds the amount of such taxes actually paid shall
constitute “Net Cash Proceeds” of the type for which such taxes were reserved
for all purposes hereunder.

 

“Non-Material Subsidiary” means, at any time of determination, any Subsidiary of
BMCA other than any Loan Party (a) whose aggregate assets, when combined with
the assets of all other Subsidiaries of BMCA which qualify as a Non-Material
Subsidiary for purposes of this Agreement, at the last day of the most recently
ended fiscal quarter of BMCA were less than 1% of the Consolidated total assets
of BMCA at such date or (b) whose aggregate revenues, when combined with the
revenues of all other Subsidiaries of BMCA which qualify as a Non-Material
Subsidiary for purposes of this Agreement, for the most recently ended fiscal
quarter of BMCA were less than 1% of the Consolidated aggregate revenues of BMCA
for such period, in each case determined in accordance with GAAP.

 

“Non-Recourse Subsidiary” means a Subsidiary of any Loan Party (A) which has
been designated by such Loan Party as a Non-Recourse Subsidiary, (B) which is
not a Loan Party or otherwise party to the Credit Agreement or any other Loan
Document, (C) which is not capitalized at any time by any investment by a Loan
Party, except to the extent permitted under Section 5.02(f) and (D) the Debt of
which is completely non-recourse to the Loan Parties or any of their
Subsidiaries.

 

“Note” means a Bridge Note or a Rollover Note.

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

18

--------------------------------------------------------------------------------


 

“NPL” means the National Priorities List under CERCLA.

 

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including any liability of such
Person on any claim, whether or not the right of any creditor to payment in
respect of such claim is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, disputed, undisputed, legal, equitable, secured or
unsecured, and whether or not such claim is discharged, stayed or otherwise
affected by any proceeding referred to in Section 6.01(f). Without limiting the
generality of the foregoing, the Obligations of any Loan Party under the Loan
Documents include (a) the obligation to pay principal, interest, charges,
expenses, fees, attorneys’ fees and disbursements, indemnities and other amounts
payable by such Loan Party under any Loan Document and (b) the obligation of
such Loan Party to reimburse any amount in respect of any of the foregoing that
any Lender, in its sole discretion, may elect to pay or advance on behalf of
such Loan Party.

 

“OECD” means the Organization for Economic Cooperation and Development.

 

“Off Balance Sheet Obligation” means, with respect to any Person, any Obligation
of such Person under a synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing classified as an
operating lease in accordance with GAAP, if, and only to the extent that, such
Obligations would give rise to a claim against such Person in a proceeding
referred to in Section 6.01(f) (it being understood that this definition of “Off
Balance Sheet Obligation” shall not include operating leases entered into in the
ordinary course of business).

 

“Open Year” has the meaning specified in Section 4.01(m)(iii).

 

“Option Shares” means the shares of Company Stock subject to the letter dated
August 28, 2006 from the general partner of Heyman Investment Associates Limited
Partnership, to the chief executive officer of BMCA.

 

“Other Taxes” has the meaning specified in Section 2.10(b).

 

“Parent” means G-I Holdings so long as it owns, and any other Person that
acquires or owns, directly or indirectly, 80% or more of the Voting Interests of
BMCA.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“Permitted Acquisitions” has the meaning specified in Section 5.02(f)(vii).

 

“Permitted Encumbrances” has the meaning specified in the Mortgages.

 

“Permitted Holders” means (a) Samuel J. Heyman, his heirs, administrators,
executors and entities of which a majority of the Voting Interests is owned by
Samuel J. Heyman, his heirs, administrators or executors and (b) any Person
controlled, directly or indirectly, by Samuel J. Heyman or his heirs,
administrators or executors.

 

19

--------------------------------------------------------------------------------


 

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been
commenced:  (a) Liens for taxes, assessments and governmental charges or levies
to the extent not required to be paid under Section 5.01(b); (b) Liens imposed
by operation of law, such as materialmen’s, mechanics’, carriers’, workmen’s and
repairmen’s Liens and other similar Liens arising in the ordinary course of
business securing obligations that (i) are not overdue for a period of more than
30 days, and (ii) are being contested in good faith by appropriate proceedings
and with respect to which appropriate reserves have been established in
accordance with GAAP; (c) pledges or deposits to secure obligations under
workers’ compensation laws, employment insurance or other social security
obligations or similar legislation or to secure public or statutory obligations,
appeal bonds, performance bonds or other obligations of a like nature;
(d) Permitted Encumbrances; (e) easements, rights of way and other encumbrances
on title to real property that were not incurred in connection with and do not
secure Debt and do not render title to the property encumbered thereby
uninsurable or materially adversely affect the use of such property for its
intended purposes; (f) financing statements with respect to lessor’s rights or
interests in and to the personal property leased to such Person in the ordinary
course of such Person’s business other than through a Capitalized Lease;
(g) Liens arising out of judgments or decrees which are being contested in good
faith, provided that enforcement of such Liens is stayed pending such contest;
(h) broker’s liens securing the payment of commissions and management fees in
the ordinary course of business; (i) Liens arising solely from the filing of UCC
financing statements for precautionary purposes in connection with leases or
conditional sales of property that are otherwise permitted under the Loan
Documents; (j) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of non-delinquent customs duties in connection
with the importation of goods; (k) leases or subleases granted to others not
interfering in any material respect with the business of BMCA and its
Subsidiaries, taken as a whole; (l) Liens encumbering deposits made in the
ordinary course of business to secure obligations arising from statutory,
regulatory, contractual or warranty requirements of BMCA or any of its
Subsidiaries for which a reserve or other appropriate provision, if any, as
shall be required by GAAP shall have been made.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Pledged Debt” has the meaning specified in the Security Agreement.

 

“Pledged Equity Interests” has the meaning specified in the Security Agreement.

 

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

 

20

--------------------------------------------------------------------------------


 

“Prepayment Date” means with respect to any cash receipts from a transaction
described in the definition of “Net Cash Proceeds”, the third Business Day
following the date of the receipt of such Net Cash Proceeds by any Loan Party or
any of its Subsidiaries.

 

“Prime Lending Rate” means the rate which the Administrative Agent announces
from time to time as its prime lending rate, the Prime Lending Rate to change
when and as such prime lending rate changes. The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer by the Administrative Agent, which may make
commercial loans or other loans at rates of interest at above or below the Prime
Lending Rate.

 

“Properties” means those properties listed on Schedules 4.01(r)(1) and 4.01(q)
hereto.

 

“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times a fraction the numerator of which is the
outstanding principal amount of such Lender’s Loans at such time and the
denominator of which is the aggregate outstanding principal amount of Loans by
all Lenders at such time.

 

“Recourse Subsidiaries” of any Person means all Subsidiaries of such Person
other than Non-Recourse Subsidiaries of such Person.

 

“Redeemable” means, with respect to any Equity Interest, any Debt or any other
right or Obligation, any such Equity Interest, Debt, right or Obligation that
(a) the issuer has undertaken to redeem at a fixed or determinable date or
dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.

 

“Register” has the meaning specified in Section 8.07(d).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Related Documents” means the Merger Agreement and the Tax Agreement.

 

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the aggregate principal amount of the Loans outstanding
at such time.

 

“Responsible Financial Officer” means the Chief Financial Officer, Treasurer,
and/or Controller (so long as such Person is also a Responsible Officer of any
Loan Party or any of its Subsidiaries).

 

21

--------------------------------------------------------------------------------


 

“Responsible Officer” means any officer of any Loan Party or any of its
Subsidiaries.

 

“Restricted Investment” means, with respect to BMCA or any of its Subsidiaries,
an Investment by such Person in an Affiliate of BMCA; provided that the
following shall not be Restricted Investments:  (i) Investments in BMCA or in
any of its Subsidiaries and (ii) Investments permitted by clauses (i), (ii)(x),
(iii), (iv), (v), (vi), (vii) and (viii) of Section 5.02(f).

 

“Restricted Payment” means (i) the declaration or making of any dividend or of
any other payment or distribution (other than dividends, payments or
distributions payable solely in shares of BMCA’s Equity Interests other than
Redeemable Equity Interests) on or with respect to BMCA’s Equity Interests
(other than Redeemable Equity Interests); and (ii) any payment on account of the
purchase, redemption, retirement or other acquisition for value of BMCA’s Equity
Interests (other than Redeemable Equity Interests).

 

“Revolving Credit Facility” has the meaning specified in the preliminary
statements to this Agreement.

 

“Rhone Poulenc Transactions” means the factual elements and events involved in
or otherwise related to the formation of Rhone-Poulenc Surfactants and
Specialties, L.P. (“RPSS”) in 1990, the contributions thereto and operation
thereof, the dissolution, liquidation, and distribution of RPSS assets in 1999
and the pledge of those assets by one or more members of the G-I Holdings Tax
Group, in each case as further described in the documents either (i) docketed at
Docket Numbers 1028 and 1383 on the docket of the cases pending in the United
States Bankruptcy Court for the District of New Jersey under the jointly
administered Case No. 01-30135 (RG) or (ii) filed with the court in connection
with the case currently pending in the United States District Court for the
District of New Jersey, Case No. 02-CV-03082 (WGB).

 

“Rollover Date” has the meaning specified in Section 2.03(b).

 

“Rollover Fee” has the meaning specified in Section 2.07(c).

 

“Rollover Loan” has the meaning specified in Section 2.03(b).

 

“Rollover Note” means a promissory note of the Borrowers payable to the order of
any Lender, in substantially the form of Exhibit A-2 hereto, evidencing the
indebtedness of the Borrowers to such Lender resulting from the Rollover Loan
held by such Lender.

 

“Secured Parties” means the Agents, the Lenders, and each other secured party
specified in the Collateral Documents as such.

 

“Security Agreement” means the Security Agreement referred to in
Section 3.01(a)(iv), by and among BMCA, each of the other Grantors party thereto
and the Collateral Agent, as amended, supplemented or otherwise modified from
time to time.

 

22

--------------------------------------------------------------------------------

 

“Senior Notes” means the notes in an aggregate principal amount not less than
$325,000,000 to be issued pursuant to the Senior Notes Indenture.

 

“Senior Notes Indenture” means an Indenture pursuant to which BMCA or any
Subsidiary thereof may issue senior notes, the net proceeds of which will be
used to fully refinance this Agreement and as otherwise permitted hereunder,
which indenture will not require the issuer thereof to make any amortization
payments on any date prior to any date earlier than eight years after the
Closing Date, and will otherwise contain terms consistent with the terms set
forth in the letter agreement dated January 26, 2007, among the Borrowers,
Deutsche Bank AG Cayman Islands Branch, Deutsche Bank Securities, Inc., Bear
Stearns Corporate Lending Inc. and Bear Stearns & Co. Inc., relating to the
Senior Notes.

 

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

 

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that as of such date (a) the fair value of the property of such Person is
greater than the total amount of liabilities, including contingent liabilities,
of such Person, (b) the present fair salable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they mature and (d) such Person is not engaged in business or a transaction, and
is not about to engage in business or a transaction, for which such Person’s
property would constitute an unreasonably small capital. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

“S&P” means Standard & Poor’s, a division of the McGraw Hill Companies, Inc.

 

“Specified Representations” has the meaning specified in Section 3.01(i).

 

“Stated Maturity” means, when used with respect to any Debt, the date specified
in the instrument governing such Debt as the fixed date on which the principal
of such Debt or any installment of interest is due and payable.

 

“Subordinated Debt” means any Debt of any Loan Party that is (i) subordinated to
the Obligations of such Loan Party under the Loan Documents (ii) or permitted by
Section 5.02(b)(iii)(F) or (J).

 

23

--------------------------------------------------------------------------------


 

“Subordinated Debt Documents” means all agreements, indentures and instruments
pursuant to which Subordinated Debt is issued, in each case as amended, to the
extent permitted under the Loan Documents.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries. Notwithstanding anything to the
contrary in the foregoing, the term “Subsidiary” shall not include any
Non-Recourse Subsidiary or, unless otherwise provided herein, all Non-Material
Subsidiaries.

 

“Supplemental Collateral Agent” has the meaning specified in Section 7.07 and
“Supplemental Collateral Agents” shall have the corresponding meaning.

 

“Surviving Debt” means the principal amount of Debt of BMCA and its Subsidiaries
as of the Closing Date outstanding immediately before and after the Closing
Date.

 

“Tax Agreement” means the Tax Sharing Agreement dated as of January 31, 1994, by
and among BMCA, GAF Corporation (a predecessor-in-interest to G-I Holdings), as
amended as of March 19, 2001, and as further amended to the extent permitted
under the Loan Documents.

 

“Taxes” has the meaning specified in Section 2.10(a).

 

“Tender Offer” has the meaning specified in the preliminary statements of this
Agreement.

 

“Term Loan Facility” has the meaning specified in the preliminary statements to
this Agreement.

 

“Transaction” shall have the meaning described in the preliminary statements to
this Agreement.

 

“Transaction Documents” means, collectively, the Loan Documents and the Related
Documents.

 

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

 

24

--------------------------------------------------------------------------------


 

“Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA, that
is maintained for employees of any Loan Party or in respect of which any Loan
Party could have liability.

 

“Wholly-Owned Recourse Subsidiary” means a Subsidiary of a Person (other than a
Non-Recourse Subsidiary) all the Capital Stock of which (other than directors’
qualifying shares) is owned by such Person or another Wholly-Owned Recourse
Subsidiary of such Person.

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

“2001 Long Term Incentive Plan” means that certain incentive compensation plan
known as the Building Materials Corporation of America 2001 Long Term Incentive
Plan, effective as of December 31, 2000, pursuant to which BMCA grants Incentive
Units (as defined therein) to eligible employees of BMCA and its Subsidiaries.

 

“2007 Notes” has the meaning specified in the preliminary statements to this
Agreement.

 

“2008 Notes” has the meaning specified in the preliminary statements to this
Agreement.

 

“2014 Notes” has the meaning specified in the preliminary statements to this
Agreement.

 

“2014 Notes Indenture” means the Indenture dated as of July 26, 2004, among
BMCA, certain of its subsidiaries party thereto as guarantors and Wilmington
Trust Company, as trustee, pursuant to which the 2014 Notes were issued, as most
recently supplemented by the Fourth Supplemental Indenture dated as of
February 21, 2007 and the Fifth Supplemental Indenture dated as of February 22,
2007, and as further amended, supplemented or otherwise modified from time to
time.

 

SECTION 1.02.      Computation of Time Periods; Other Definitional Provisions.
In this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”. References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms. The term “including,” when used in any Loan Document,
means “including, without limitation.”

 

SECTION 1.03.      Accounting Terms. (a) All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(g) (“GAAP”).

 


(B)           IF ANY CHANGE IN THE ACCOUNTING PRINCIPLES USED IN THE PREPARATION
OF THE FINANCIAL STATEMENTS REFERRED TO IN SECTION 4.01(G) IS HEREAFTER REQUIRED
OR PERMITTED BY THE RULES, REGULATIONS, PRONOUNCEMENTS AND OPINIONS OF THE
FINANCIAL ACCOUNTING STANDARDS BOARD OR THE AMERICAN INSTITUTE OF CERTIFIED
PUBLIC ACCOUNTANTS (OR ANY SUCCESSOR TO

 

25

--------------------------------------------------------------------------------


 


EITHER THEREOF) AND SUCH CHANGE IS ADOPTED BY EACH OF THE BORROWERS WITH THE
AGREEMENT OF EACH OF THE BORROWERS’ INDEPENDENT PUBLIC ACCOUNTANTS AND RESULTS
IN A CHANGE IN ANY OF THE CALCULATIONS REQUIRED BY SECTION 5.02 OR SECTION 5.04
THAT WOULD NOT HAVE RESULTED HAD SUCH ACCOUNTING CHANGE NOT OCCURRED, THE
PARTIES HERETO AGREE TO ENTER INTO NEGOTIATIONS IN ORDER TO AMEND SUCH
PROVISIONS SO AS TO EQUITABLY REFLECT SUCH CHANGE SUCH THAT THE CRITERIA FOR
EVALUATING COMPLIANCE WITH SUCH COVENANTS BY EACH OF THE BORROWERS SHALL BE THE
SAME AFTER SUCH CHANGE AS IF SUCH CHANGE HAD NOT BEEN MADE; PROVIDED, HOWEVER,
THAT NO CHANGE IN GAAP THAT WOULD AFFECT A CALCULATION THAT MEASURES COMPLIANCE
WITH ANY COVENANT CONTAINED IN SECTION 5.02 OR SECTION 5.04 SHALL BE GIVEN
EFFECT UNTIL SUCH PROVISIONS ARE AMENDED TO REFLECT SUCH CHANGES IN GAAP.


 

SECTION 1.04.      Currency Equivalents Generally. Any amount specified in this
Agreement (other than in Articles II, VII and VIII) or any of the other Loan
Documents to be in U.S. dollars shall also include the equivalent of such amount
in any currency other than U.S. dollars, such equivalent amount to be determined
at the rate of exchange quoted by DBCA in New York, New York, at the close of
business on the Business Day immediately preceding any date of determination
thereof, to prime banks in New York, New York for the spot purchase in the New
York foreign exchange market of such amount in U.S. dollars with such other
currency.

 


ARTICLE II

AMOUNTS AND TERMS OF THE BRIDGE LOANS


 

SECTION 2.01.      The Bridge Loans. Each Lender severally agrees, on the terms
and conditions hereinafter set forth, to make a single loan (a “Bridge Loan”) to
the Borrowers on any Business Day on or before June 30, 2007 in an amount not to
exceed such Lender’s Bridge Loan Commitment. The Bridge Loans shall be made
simultaneously by the Lenders ratably according to their Bridge Loan
Commitments. Any Bridge Loan which is repaid or prepaid cannot be reborrowed.

 

SECTION 2.02.      Making the Bridge Loans. (a)  The Bridge Loan shall be made
on notice, given not later than 11:00 A.M. (New York time) on the third Business
Day prior to the date of the proposed Bridge Loan Borrowing, by the Borrowers to
the Administrative Agent, which shall give to each Lender prompt notice thereof
by email or facsimile. The notice of a Bridge Loan Borrowing (a “Notice of
Borrowing”) shall be by telephone, confirmed promptly in writing, or by email or
facsimile, in substantially the form of Exhibit B hereto, specifying therein the
requested (i) date of the Bridge Loan Borrowing and (ii) the aggregate principal
amount of the Bridge Loans. Each Lender shall, before 11:00 A.M. (New York City
time) on the date the Bridge Loans are proposed to be made, make available to
the Administrative Agent at the Administrative Agent’s Account, in same day
funds, such Lender’s Bridge Loan in accordance with its Bridge Loan Commitments.
After the Administrative Agent’s receipt of such funds and upon fulfillment of
the applicable conditions set forth in Article III, the Administrative Agent
will make such funds available to the Borrowers by crediting the Borrowers’
Account. Provided that BMCA has delivered a customary indemnity letter and that
notice of the proposed Bridge Loan Borrowing is received prior to 9:00 A.M. (New
York time) on the date of the proposed Bridge Loan Borrowing (which shall be a
Business Day), the Bridge Loan Borrowing may be made on such Business Day.

 

26

--------------------------------------------------------------------------------


 


(B)           THE NOTICE OF BORROWING SHALL BE IRREVOCABLE AND BINDING ON THE
BORROWERS. THE BORROWERS, JOINTLY AND SEVERALLY, AGREE TO INDEMNIFY EACH LENDER
AGAINST ANY LOSS, COST OR EXPENSE INCURRED BY SUCH LENDER AS A RESULT OF ANY
FAILURE TO FULFILL ON OR BEFORE THE DATE SPECIFIED IN SUCH NOTICE OF BORROWING
FOR THE BRIDGE LOAN BORROWING THE APPLICABLE CONDITIONS SET FORTH IN
ARTICLE III, INCLUDING ANY LOSS (INCLUDING LOSS OF ANTICIPATED PROFITS), COST OR
EXPENSE INCURRED BY REASON OF THE LIQUIDATION OR REEMPLOYMENT OF DEPOSITS OR
OTHER FUNDS ACQUIRED BY SUCH LENDER TO FUND THE BRIDGE LOAN TO BE MADE BY SUCH
LENDER WHEN SUCH BRIDGE LOANS, AS A RESULT OF SUCH FAILURE, ARE NOT MADE ON SUCH
DATE.


 


(C)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A
LENDER PRIOR TO THE DATE THE BRIDGE LOANS ARE PROPOSED TO BE MADE THAT SUCH
LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S BRIDGE
LOAN, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH BRIDGE
LOAN AVAILABLE TO THE ADMINISTRATIVE AGENT ON THE DATE OF SUCH BRIDGE LOAN
BORROWING IN ACCORDANCE WITH SUBSECTION (A) OF THIS SECTION 2.02 AND THE
ADMINISTRATIVE AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO
THE BORROWERS ON SUCH DATE A CORRESPONDING AMOUNT. IF AND TO THE EXTENT THAT
SUCH LENDER SHALL NOT HAVE SO MADE ITS BRIDGE LOAN AVAILABLE TO THE
ADMINISTRATIVE AGENT, SUCH LENDER AND THE BORROWERS SEVERALLY AGREE TO REPAY OR
PAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT
AND TO PAY INTEREST THEREON, FOR EACH DAY FROM THE DATE SUCH AMOUNT IS MADE
AVAILABLE TO THE BORROWERS UNTIL THE DATE SUCH AMOUNT IS REPAID OR PAID TO THE
ADMINISTRATIVE AGENT, AT (I) IN THE CASE OF THE BORROWERS, THE INTEREST RATE
APPLICABLE AT SUCH TIME UNDER SECTION 2.06 AND (II) IN THE CASE OF SUCH LENDER,
THE FEDERAL FUNDS RATE. IF SUCH LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT
SUCH CORRESPONDING AMOUNT, SUCH AMOUNT SO PAID SHALL CONSTITUTE SUCH LENDER’S
BRIDGE LOAN FOR ALL PURPOSES.


 


(D)           THE FAILURE OF ANY LENDER TO MAKE ITS BRIDGE LOAN SHALL NOT
RELIEVE ANY OTHER LENDER OF ITS OBLIGATION, IF ANY, HEREUNDER TO MAKE ITS BRIDGE
LOAN ON THE DATE SUCH BRIDGE LOANS ARE PROPOSED TO BE MADE, BUT NO LENDER SHALL
BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO MAKE ITS BRIDGE LOAN ON
THE DATE THE BRIDGE LOANS ARE PROPOSED TO BE MADE.


 

SECTION 2.03.      Repayment of Bridge Loans; Option to Rollover Bridge Loans.

 


(A)           INITIAL MATURITY DATE. THE BORROWERS, JOINTLY AND SEVERALLY, AGREE
TO REPAY TO THE ADMINISTRATIVE AGENT FOR THE RATABLE ACCOUNT OF THE LENDERS THE
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE BRIDGE LOANS ON THE EARLIER OF (X)
ONE YEAR FOLLOWING THE INITIAL FUNDING DATE OF THE BRIDGE LOANS AND (Y) THE
CLOSING DATE OF THE ISSUANCE AFTER THE DATE HEREOF BY BMCA OF ANY DEBT OR EQUITY
SECURITIES IN A CAPITAL MARKETS TRANSACTION (THE “INITIAL MATURITY DATE”).


 


(B)           ROLLOVER LOANS. SUBJECT TO THE TERMS AND CONDITIONS HEREOF AND THE
SATISFACTION OF THE CONDITIONS SET FORTH IN SECTION 2.03(C), EACH LENDER
SEVERALLY AGREES THAT, IF BMCA HAS FAILED TO ISSUE DEBT OR EQUITY SECURITIES
REFERRED TO IN SUBSECTION (A)(Y) ABOVE IN AN AMOUNT SUFFICIENT TO REPAY THE
BRIDGE LOANS PRIOR TO THE DATE SET FORTH IN SUBSECTION (A)(X) ABOVE AND THE
BRIDGE LOANS OF SUCH LENDER HAVE NOT BEEN REPAID ON OR BEFORE SUCH DATE, THE
THEN OUTSTANDING PRINCIPAL AMOUNT OF SUCH LENDER’S BRIDGE LOAN SHALL
AUTOMATICALLY BE CONVERTED INTO A SENIOR TERM LOAN (A “ROLLOVER LOAN”) TO THE
BORROWERS ON SUCH DATE (AND IF SUCH CONVERSION OCCURS, SUCH DATE SHALL ALSO BE
REFERRED TO HEREIN AS THE “ROLLOVER DATE”), IN AN AGGREGATE

 

27

--------------------------------------------------------------------------------


 

principal amount equal to the then outstanding principal amount of the Bridge
Loans of such Lender (including any accrued interest thereon not required to be
paid in cash), with a maturity of eight years after the Closing Date (the “Final
Maturity Date”).


 


(C)           CONDITIONS TO ROLLOVER. THE CONVERSION OF THE BRIDGE LOANS TO
ROLLOVER LOANS ON THE ROLLOVER DATE SHALL BE SUBJECT TO THE FOLLOWING CONDITIONS
PRECEDENT:


 

(I)            NO DEFAULT DESCRIBED IN SECTIONS 6.01(A), (D) IN RESPECT OF THE
PAYMENT OF ANY FEE PAYABLE BY THE BORROWERS IN CONNECTION WITH THE ROLLOVER
LOANS, (E) OR (F) SHALL HAVE OCCURRED AND BE CONTINUING; PROVIDED, HOWEVER, THAT
IF ANY SUCH DEFAULT DESCRIBED IN SECTIONS 6.01(A), 6.01(D) OR 6.01(E) IS
CONTINUING ON THE PROPOSED ROLLOVER DATE AND IS SUBJECT TO CURE DURING A GRACE
PERIOD, EACH OF THE ROLLOVER DATE AND THE INITIAL MATURITY DATE SHALL BE
DEFERRED UNTIL THE CURE OF SUCH DEFAULT WITHIN THE RESPECTIVE GRACE PERIOD, AND
IF SUCH DEFAULT IS NOT CURED BY THE LAST DAY OF SUCH GRACE PERIOD, THE BRIDGE
LOANS SHALL BE DUE AND PAYABLE ON SUCH LAST DAY; AND

 

(II)           ALL FEES, EXPENSES AND OTHER PAYMENTS DUE TO THE LENDERS IN
CONNECTION WITH SUCH CONVERSION AND OWING UNDER THE LOAN DOCUMENTS SHALL HAVE
BEEN PAID IN FULL IN CASH.

 


(D)           EXCHANGE OF ROLLOVER LOANS FOR EXCHANGE NOTES. (I)  ON ANY
BUSINESS DAY AFTER THE ROLLOVER DATE, ANY LENDER MAY ELECT TO EXCHANGE ALL OR
ANY PORTION OF ITS ROLLOVER LOAN FOR ONE OR MORE EXCHANGE NOTES BY GIVING NOT
LESS THAN THREE BUSINESS DAYS’ PRIOR IRREVOCABLE WRITTEN NOTICE TO BMCA, THE
ADMINISTRATIVE AGENT AND THE EXCHANGE NOTE TRUSTEE SPECIFYING THE PRINCIPAL
AMOUNT OF ITS ROLLOVER LOAN TO BE EXCHANGED (WHICH SHALL BE IN A MINIMUM AMOUNT
OF $10,000,000 AND IN INTEGRAL MULTIPLES OF $1,000 IN EXCESS THEREOF), THE NAME
OF THE PROPOSED REGISTERED HOLDER AND, SUBJECT TO THE TERMS OF THE EXCHANGE NOTE
INDENTURE, THE AMOUNT OF EACH EXCHANGE NOTE REQUESTED (EACH SUCH NOTICE, AN
“EXCHANGE NOTICE”). ANY SUCH EXCHANGING LENDER SHALL DELIVER ITS ROLLOVER NOTE,
IF ANY, TO THE ADMINISTRATIVE AGENT WITHIN THREE BUSINESS DAYS FOLLOWING
DELIVERY OF AN EXCHANGE NOTICE. ROLLOVER LOANS EXCHANGED FOR EXCHANGE NOTES
PURSUANT TO THIS CLAUSE (D) SHALL BE DEEMED REPAID AND CANCELED AND THE EXCHANGE
NOTES SO ISSUED SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
PROVISIONS OF THE EXCHANGE NOTE INDENTURE.


 

(ii)           Not later than the third Business Day after delivery of an
Exchange Notice:

 

(A)          the Administrative Agent shall deliver to BMCA any original
Rollover Note delivered to it by the exchanging Lender pursuant to clause (i)
above;

 

(B)           BMCA shall cancel each Rollover Note so delivered to it and, if
applicable, the Borrowers shall issue a replacement Rollover Note to such Lender
in an amount equal to the principal amount of such Lender’s Rollover Loan that
is not being exchanged, or the Borrowers shall make a notation on any
surrendered Rollover Note to the effect that a portion of the Rollover Loan
represented thereby has been repaid; and

 

28

--------------------------------------------------------------------------------


 

(C)           the Borrowers shall deliver the applicable Exchange Note(s) to the
Exchange Note Trustee for authentication and delivery to the holder or holders
thereof specified in the Exchange Notice.

 

(iii)          Each Exchange Note issued pursuant to this clause (d) shall bear
interest at a fixed rate per annum equal to the rate per annum borne by the
Rollover Loans on the date of the Exchange Notice. Accrued interest on Rollover
Loans so exchanged shall be canceled and the Exchange Notes received in such
exchange shall bear interest from and including the most recent date to which
interest has been paid on the Rollover Loans so exchanged.

 

SECTION 2.04.      Reduction of the Bridge Loan Commitments. The Bridge Loan
Facility shall be permanently reduced on the Closing Date by the amount that the
aggregate Bridge Loan Commitments exceeds the aggregate amount of Bridge Loans
made on that Date.

 

SECTION 2.05.      Prepayments. (a)  Optional. (i) BMCA may, at any time, upon
at least three Business Days’ notice to the Administrative Agent stating the
proposed date and aggregate principal amount of the prepayment, and, if such
notice is given, the Borrowers, jointly and severally, agree to prepay the
outstanding aggregate principal amount of the Bridge Loans in whole or ratably
in part, together with accrued interest thereon to the date of such prepayment;
provided, however, that to the extent that any portion of the Bridge Loans are
prepaid other than with the proceeds of the Senior Notes, the Borrowers shall
pay to the Administrative Agent for the account of the Lenders on the date of
such prepayment of the Bridge Loans a fee in an amount equal to 1.75% of the
principal amount of the Bridge Loans prepaid on such date;

 

(ii) BMCA may, at any time, upon at least three Business Days’ notice to the
Administrative Agent stating the proposed date and aggregate principal amount of
the prepayment, and, if such notice is given, the Borrowers, jointly and
severally, agree to prepay the outstanding aggregate principal amount of the
Rollover Loans in whole or ratably in part, plus accrued interest to the date of
such prepayment; provided, however, that at such time as the Rollover Loans bear
interest at the Fixed Rate, (A) such Rollover Loans can only be prepaid in
whole, unless otherwise agreed by all the Lenders, (B) such Rollover Loans shall
not be subject to prepayment prior to the third anniversary of the Rollover Date
and (C) any prepayment of Rollover Loans during the 12-month periods following
the Rollover Date set forth below shall include a prepayment premium of the
amount of such Rollover Loans prepaid equal to the percentage set forth opposite
the respective 12-month period:

 

12-Month Period Following
Rollover Date

 

Premium

 

 

 

 

 

37-48 months

 

6%

 

 

 

 

 

49-60 months

 

3%

 

 

(iii) Each partial prepayment, to the extent permitted, shall be in an aggregate
principal amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof and if any

 

29

--------------------------------------------------------------------------------


 

prepayment is made on a date other than the last day of an Interest Period, the
Borrowers shall also pay any amounts owing pursuant to Section 8.04(d);

 


(B)           MANDATORY. (I)  TO THE EXTENT THE NET CASH PROCEEDS REFERRED TO IN
THIS SUBSECTION ARE NOT APPLIED TO REPAY ADVANCES UNDER THE TERM LOAN FACILITY
OR THE REVOLVING CREDIT FACILITY, THE BORROWERS SHALL, ON THE APPLICABLE
PREPAYMENT DATE WITH RESPECT TO NET CASH PROCEEDS RECEIVED BY ANY LOAN PARTY
FROM (A) THE SALE, LEASE, TRANSFER OR OTHER DISPOSITION OF ANY ASSETS OF ANY
LOAN PARTY OR ANY OF ITS SUBSIDIARIES (OTHER THAN (X) ANY SALE, LEASE, TRANSFER
OR OTHER DISPOSITION OF ASSETS REFERRED TO IN CLAUSE (I), (II), (III), (IV) OR
(V) OF THE DEFINITION OF CERTAIN PERMITTED DISPOSITIONS AND (Y) ANY SALE, LEASE
TRANSFER OR OTHER DISPOSITION OF ASSETS THE PROCEEDS OF WHICH ARE REINVESTED IN
OTHER ASSETS USED IN THE OPERATION OF THE BUSINESS WITHIN 18 MONTHS OF RECEIPT
OF SUCH PROCEEDS), AND (B) THE INCURRENCE OR ISSUANCE BY ANY LOAN PARTY OR ANY
OF ITS SUBSIDIARIES OF DEBT (OTHER THAN DEBT PERMITTED TO BE INCURRED OR ISSUED
PURSUANT TO SECTION 5.02(B)) OR THE ISSUANCE BY BMCA OF ANY EQUITY INTERESTS,
PREPAY AN AGGREGATE PRINCIPAL AMOUNT OF THE LOANS, IN AN AGGREGATE AMOUNT EQUAL
TO THE AMOUNT OF SUCH NET CASH PROCEEDS, PLUS ACCRUED AND UNPAID INTEREST ON THE
PRINCIPAL AMOUNT OF THE LOANS PREPAID AND ANY OTHER AMOUNTS PAYABLE HEREUNDER
WITH RESPECT THERETO. ALL PAYMENTS HEREUNDER SHALL BE APPLIED RATABLY TO THE
LOANS.


 

(ii)           (A) In the event of any Change of Control, each Lender shall have
the right, at such Lender’s option, to require the Borrowers to repay all or any
part (equal to $1,000 or an integral multiple thereof) of that Lender’s Loans
pursuant to a applicable Change of Control offer on the date (the “Change Of
Control Payment Date”) which is 25 Business Days after the date of the
applicable Change of Control Notice (as defined below) is mailed or required to
be mailed (or such later date as is required by applicable law) at 101% of the
principal amount thereof, together with accrued interest thereon to the Change
of Control Payment Date (the “Put Amount”).

 

(B)           BMCA shall send, by first-class mail, postage prepaid, to the
Administrative Agent and all Lenders, within ten Business Days after the
occurrence of each Change of Control, a notice of the occurrence of such Change
of Control (the “Change of Control Notice”), specifying a date by which a Lender
must notify BMCA of such Lender’s intention to exercise the repayment right
hereunder and describing the procedure that such Lender must follow to exercise
such right.

 

Each Change of Control Notice shall state:

 

(1)           that a Change of Control has occurred, that each Lender has the
right to require the Borrowers to repay all or any part of such Lender’s Loans
at a price in cash equal to their Put Amount and that the Change of Control
offer is being made pursuant to this Section 2.05(b);

 

(2)           the Change of Control Payment Date;

 

(3)           that a Lender whose Loans are prepaid only in part will be issued
new Notes in an aggregate principal amount equal to the unpaid portion of its
Loans; and

 

(4)           the circumstances and relevant facts regarding such Change of
Control, including the identity of the purchaser and pro forma financial
information.

 

30

--------------------------------------------------------------------------------


 

On or before the applicable Change of Control Payment Date, the Borrowers shall
pay to the Administrative Agent funds sufficient to repay all Loans  required to
be repaid under this clause (ii), and upon receipt of such funds, the
Administrative Agent shall promptly thereafter distribute such funds ratably to
the respective applicable Lenders.

 

SECTION 2.06.      (i)            Interest. (a)  Scheduled Interest. The
Borrowers, jointly and severally, agree to pay interest on the unpaid principal
amount of the Bridge Loans and the Rollover Loans, as the case may be, from the
Closing Date until such principal amount shall be paid in full, at a rate per
annum equal to Eurodollar Rate plus 4.25% per annum, which interest rate shall
automatically increase by 0.50% per annum on the three (3) month anniversary of
the Closing Date and at the end of each three month period thereafter that the
Bridge Loan or the Rollover Loan, as the case may be, is outstanding; provided,
however, that such interest rate shall not exceed 12% per annum (the “Fixed
Rate”). Interest hereunder shall be paid quarterly in arrears on the last day of
each Interest Period and on the date of payment in full of the Bridge Loans or
the Rollover Loans, as the case may be, provided, further that at all times the
interest hereunder accrues at the Fixed Rate, interest shall be payable
semi-annually on each June 30 and December 31 and on the date of payment in full
of the Bridge Loans or the Rollover Loans, as the case may be.

 


(B)           DEFAULT INTEREST. UPON THE OCCURRENCE AND DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT, THE ADMINISTRATIVE AGENT MAY, AND UPON THE REQUEST OF
THE REQUIRED LENDERS SHALL, REQUIRE THAT THE BORROWERS PAY INTEREST (“DEFAULT
INTEREST”) ON (I) THE OUTSTANDING AND UNPAID PRINCIPAL AMOUNT OF THE BRIDGE LOAN
OR ROLLOVER LOAN, AS THE CASE MAY BE, OWING TO EACH LENDER, PAYABLE IN ARREARS
ON THE DATES REFERRED TO IN SECTION 2.06(A), AS APPLICABLE, OR OTHERWISE ON
DEMAND, AT A RATE PER ANNUM EQUAL AT ALL TIMES TO 2% PER ANNUM ABOVE THE RATE
PER ANNUM REQUIRED TO BE PAID ON THE BRIDGE LOANS OR ROLLOVER LOANS PURSUANT TO
SECTION 2.06(A), AS APPLICABLE, AND (II) TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE AMOUNT OF ANY INTEREST, FEE OR OTHER AMOUNT PAYABLE UNDER
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT TO ANY AGENT OR ANY LENDER THAT IS NOT
PAID WHEN DUE, FROM THE DATE SUCH AMOUNT SHALL BE DUE UNTIL SUCH AMOUNT SHALL BE
PAID IN FULL, PAYABLE IN ARREARS ON THE DATE SUCH AMOUNT SHALL BE PAID IN FULL
OR OTHERWISE ON DEMAND, AT A RATE PER ANNUM EQUAL AT ALL TIMES TO 2% PER ANNUM
ABOVE THE RATE PER ANNUM REQUIRED TO BE PAID, IN THE CASE OF INTEREST, ON THE
BRIDGE LOANS OR ROLLOVER LOANS ON WHICH SUCH INTEREST HAS ACCRUED PURSUANT TO
SECTION 2.06(A), AS APPLICABLE; PROVIDED, HOWEVER, THAT FOLLOWING THE
ACCELERATION OF THE BRIDGE LOANS OR ROLLOVER LOANS, OR THE GIVING OF NOTICE BY
THE AGENT TO ACCELERATE THE BRIDGE LOANS OR ROLLOVER LOANS THAT HAS NOT BEEN
REVOKED OR RESCINDED, PURSUANT TO SECTION 6.01, DEFAULT INTEREST SHALL ACCRUE
AND BE PAYABLE HEREUNDER WHETHER OR NOT PREVIOUSLY REQUIRED BY THE
ADMINISTRATIVE AGENT.


 

SECTION 2.07.      Fees. (a)  Commitment Fee. The Borrowers, jointly and
severally, agree to pay to the Administrative Agent for the ratable account of
the Lenders a commitment fee, due and payable upon the Closing Date, equal to
0.50% of the aggregate Bridge Loan Commitment.

 


(B)           FUNDING FEE. ON THE DATE OF FUNDING OF THE BRIDGE LOANS (THE
“FUNDING DATE”), THE BORROWERS, JOINTLY AND SEVERALLY, AGREE TO PAY TO THE
ADMINISTRATIVE AGENT FOR THE RATABLE ACCOUNT OF THE LENDERS, A FEE (THE “FUNDING
FEE”), EQUAL TO 1.25% OF THE AGGREGATE PRINCIPAL AMOUNT OF THE BRIDGE LOAN;
PROVIDED, HOWEVER, THAT, IF THE BRIDGE LOANS ARE REPAID IN FULL WITH THE
PROCEEDS OF THE SENIOR NOTES, THE LENDERS SHALL REFUND TO THE BORROWERS

 

31

--------------------------------------------------------------------------------


 


THE AMOUNT OF THE FUNDING FEE EQUAL TO THE PRODUCT OF (X) THE FUNDING FEE PAID
PURSUANT TO THIS CLAUSE (B) MULTIPLIED BY (Y) THE APPLICABLE PERCENTAGE SET
FORTH BELOW OPPOSITE THE APPLICABLE PERIOD OF DAYS IN WHICH SUCH PREPAYMENT WAS
MADE:

 

Number of Days after the Funding
Date in Which Prepayment Was Made

 

Applicable Percentage

 

 

 

 

 

0-30

 

100%

 

 

 

 

 

31-90

 

75%

 

 

 

 

 

91-150

 

50%

 

 

 

 

 

151-210

 

25%

 

 

 

 

 

Thereafter

 

0%

 

 


(C)           ROLLOVER FEE. ON THE ROLLOVER DATE, THE BORROWERS, JOINTLY AND
SEVERALLY, AGREE TO PAY TO THE ADMINISTRATIVE AGENT FOR THE RATABLE ACCOUNT OF
THE LENDERS, A ROLLOVER FEE EQUAL TO 1.75% OF THE AGGREGATE PRINCIPAL AMOUNT OF
THE ROLLOVER LOANS THEN OUTSTANDING (THE “ROLLOVER FEE”); PROVIDED, HOWEVER,
THAT, IF THE ROLLOVER LOANS ARE REPAID IN FULL WITH THE PROCEEDS OF THE SENIOR
NOTES, THE LENDERS SHALL REFUND TO THE BORROWERS THE AMOUNT OF THE ROLLOVER FEE
EQUAL TO THE PRODUCT OF (X) THE ROLLOVER FEE PAID PURSUANT TO THIS CLAUSE (C)
MULTIPLIED BY (Y) THE APPLICABLE PERCENTAGE SET FORTH BELOW OPPOSITE THE
APPLICABLE OF PERIOD OF DAYS IN WHICH SUCH PAYMENT WAS MADE:

 

Number of Days after the Rollover
Date In Which Payment Was Made

 

Applicable Percentage

 

 

 

 

 

0-90

 

75%

 

 

 

 

 

91-150

 

50%

 

 

 

 

 

151-210

 

25%

 

 

 

 

 

Thereafter

 

0%

 

 


(D)           AGENTS’ FEES. THE BORROWERS, JOINTLY AND SEVERALLY, AGREE TO PAY
TO EACH AGENT FOR ITS OWN ACCOUNT SUCH FEES AS MAY FROM TIME TO TIME BE AGREED
BETWEEN THE BORROWERS AND SUCH AGENT.

 

SECTION 2.08.      Increased Costs, Etc. (a)  If, due to either (i) the
introduction of or any change (other than any change by way of imposition or
increase of reserve requirements included in the Eurodollar Rate Reserve
Percentage) in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), there shall be
any increase in the cost to any Lender of agreeing

 

32

--------------------------------------------------------------------------------


 

to make or of making, funding or maintaining Eurodollar Rate Advances
(excluding, for purposes of this Section 2.08, any such increased costs
resulting from (x) Taxes or Other Taxes (as to which Section 2.10 shall govern)
and (y) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender is organized or has its Lending Office or any
political subdivision thereof), then the Borrowers shall from time to time, upon
demand by such Lender (with a copy of such demand to the Administrative Agent),
pay to the Administrative Agent for the account of such Lender additional
amounts sufficient to compensate such Lender for such increased cost; provided,
however, that the Borrowers shall not be responsible for costs under this
Section 2.08(a) arising more than 120 days prior to receipt by the Borrowers of
the demand from the affected Lender pursuant to this Section 2.08(a); provided
further that a Lender claiming additional amounts under this Section 2.10(a)
agrees to use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to designate a different Lending Office if the
making of such a designation would avoid the need for, or reduce the amount of,
such increased cost that may thereafter accrue and would not, in the reasonable
judgment of such Lender, be otherwise disadvantageous to such Lender. A
certificate as to the amount of such increased cost, submitted to the Borrowers
by such Lender, shall be conclusive and binding for all purposes, absent
manifest error.

 


(B)           IF, DUE TO EITHER (I) THE INTRODUCTION OF OR ANY CHANGE IN OR IN
THE INTERPRETATION OF ANY LAW OR REGULATION OR (II) THE COMPLIANCE WITH ANY
GUIDELINE OR REQUEST FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY
(WHETHER OR NOT HAVING THE FORCE OF LAW), THERE SHALL BE ANY INCREASE IN THE
AMOUNT OF CAPITAL REQUIRED OR EXPECTED TO BE MAINTAINED BY ANY LENDER OR ANY
CORPORATION CONTROLLING SUCH LENDER AS A RESULT OF OR BASED UPON THE EXISTENCE
OF SUCH LENDER’S COMMITMENT TO LEND HEREUNDER AND OTHER COMMITMENTS OF SUCH TYPE
(OR SIMILAR CONTINGENT OBLIGATIONS), THEN, UPON DEMAND BY SUCH LENDER OR SUCH
CORPORATION (WITH A COPY OF SUCH DEMAND TO THE ADMINISTRATIVE AGENT), THE
BORROWERS, JOINTLY AND SEVERALLY, AGREE TO PAY TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF SUCH LENDER, FROM TIME TO TIME AS SPECIFIED BY SUCH LENDER,
ADDITIONAL AMOUNTS SUFFICIENT TO COMPENSATE SUCH LENDER IN THE LIGHT OF SUCH
CIRCUMSTANCES, TO THE EXTENT THAT SUCH LENDER REASONABLY DETERMINES SUCH
INCREASE IN CAPITAL TO BE ALLOCABLE TO THE EXISTENCE OF SUCH LENDER’S COMMITMENT
TO LEND; PROVIDED, HOWEVER, THAT THE BORROWERS SHALL NOT BE RESPONSIBLE FOR
COSTS UNDER THIS SECTION 2.09(B) ARISING MORE THAN 180 DAYS PRIOR TO RECEIPT BY
THE BORROWERS OF THE DEMAND FROM THE AFFECTED LENDER PURSUANT TO THIS
SECTION 2.09(B). A CERTIFICATE AS TO SUCH AMOUNTS SUBMITTED TO THE BORROWERS BY
SUCH LENDER SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST
ERROR.


 


(C)           IF THE REQUIRED LENDERS NOTIFY THE ADMINISTRATIVE AGENT THAT THE
EURODOLLAR RATE FOR ANY INTEREST PERIOD FOR SUCH BRIDGE LOANS WILL NOT
ADEQUATELY REFLECT THE COST TO SUCH LENDERS OF MAKING, FUNDING OR MAINTAINING
THEIR BRIDGE LOANS OR ROLLOVER LOANS, AS THE CASE MAY BE, FOR SUCH INTEREST
PERIOD, THE ADMINISTRATIVE AGENT SHALL FORTHWITH SO NOTIFY THE BORROWERS AND THE
LENDERS, WHEREUPON THE INTEREST RATE FOR THE BRIDGE LOAN OR ROLLOVER LOAN, AS
THE CASE MAY BE, WILL AUTOMATICALLY, ON THE LAST DAY OF THE THEN EXISTING
INTEREST PERIOD THEREFOR, BE DETERMINED BY THE BASE RATE AND THE INTEREST
PAYABLE ON THE BRIDGE LOAN OR THE ROLLOVER LOAN, AS THE CASE MAY BE, SHALL BE A
RATE PER ANNUM EQUAL TO THE BASE RATE IN EFFECT FROM TIME TO TIME PLUS THE
MARGIN THEN IN EFFECT UNDER SECTION 2.06(A) MINUS 1.00% (BUT IN ANY EVENT NOT IN
EXCESS OF THE FIXED RATE) UNTIL THE ADMINISTRATIVE AGENT SHALL NOTIFY THE
BORROWERS THAT SUCH LENDERS HAVE DETERMINED THAT THE CIRCUMSTANCES CAUSING SUCH
SUSPENSION NO LONGER EXIST.

 

33

--------------------------------------------------------------------------------


 


(D)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IF THE
INTRODUCTION OF OR ANY CHANGE IN OR IN THE INTERPRETATION OF ANY LAW OR
REGULATION SHALL MAKE IT UNLAWFUL, OR ANY CENTRAL BANK OR OTHER GOVERNMENTAL
AUTHORITY SHALL ASSERT THAT IT IS UNLAWFUL, FOR ANY LENDER TO PERFORM ITS
OBLIGATIONS HEREUNDER TO MAKE BRIDGE LOANS OR TO CONTINUE TO FUND OR MAINTAIN
BRIDGE LOANS OR ROLLOVER LOANS HEREUNDER, THEN, ON NOTICE THEREOF AND DEMAND
THEREFOR BY SUCH LENDER TO THE BORROWERS THROUGH THE ADMINISTRATIVE AGENT, THE
OBLIGATION OF THE LENDERS TO MAKE BRIDGE LOANS SHALL BE SUSPENDED UNTIL THE
ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWERS THAT SUCH LENDER HAS DETERMINED
THAT THE CIRCUMSTANCES CAUSING SUCH SUSPENSION NO LONGER EXIST; PROVIDED,
HOWEVER, THAT, BEFORE MAKING ANY SUCH DEMAND, SUCH LENDER AGREES TO USE
REASONABLE EFFORTS (CONSISTENT WITH ITS INTERNAL POLICY AND LEGAL AND REGULATORY
RESTRICTIONS) TO DESIGNATE A DIFFERENT OFFICE THROUGH WHICH TO MAKE OR MAINTAIN
BRIDGE LOANS IF THE MAKING OF SUCH A DESIGNATION WOULD ALLOW SUCH LENDER TO
CONTINUE TO PERFORM ITS OBLIGATIONS TO MAKE BRIDGE LOANS OR TO CONTINUE TO FUND
OR MAINTAIN BRIDGE LOANS AND ROLLOVER LOANS AND WOULD NOT, IN THE JUDGMENT OF
SUCH LENDER, BE OTHERWISE DISADVANTAGEOUS TO SUCH LENDER.


 


(E)           IN THE EVENT THAT ANY LENDER DEMANDS PAYMENT OF COSTS OR
ADDITIONAL AMOUNTS PURSUANT TO SECTION 2.08 OR SECTION 2.10 OR ASSERTS, PURSUANT
TO SECTION 2.08(D), THAT IT IS UNLAWFUL FOR SUCH LENDER TO MAKE BRIDGE LOANS OR
ROLLOVER LOANS, AS THE CASE MAY BE, OR BECOMES A DEFAULTING LENDER THEN (SUBJECT
TO SUCH LENDER’S RIGHT TO RESCIND SUCH DEMAND OR ASSERTION WITHIN 10 DAYS AFTER
THE NOTICE FROM THE BORROWERS REFERRED TO BELOW) THE BORROWERS MAY, UPON 20
DAYS’ PRIOR WRITTEN NOTICE TO SUCH LENDER AND THE ADMINISTRATIVE AGENT, ELECT TO
CAUSE SUCH LENDER TO ASSIGN ITS BRIDGE LOANS AND BRIDGE LOAN COMMITMENTS IN FULL
TO ONE OR MORE PERSONS SELECTED BY THE BORROWERS SO LONG AS (A) EACH SUCH PERSON
SATISFIES THE CRITERIA OF AN ELIGIBLE ASSIGNEE AND IS REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT, (B) SUCH LENDER RECEIVES PAYMENT IN FULL IN CASH OF
THE OUTSTANDING PRINCIPAL AMOUNT OF ALL BRIDGE LOANS OR ROLLOVER LOANS, AS THE
CASE MAY BE MADE BY IT AND ALL ACCRUED AND UNPAID INTEREST THEREON AND ALL OTHER
AMOUNTS DUE AND PAYABLE TO SUCH LENDER AS OF THE DATE OF SUCH ASSIGNMENT
(INCLUDING AMOUNTS OWING PURSUANT TO SECTIONS 2.08, 2.10, 2.13 AND 8.04) AND (C)
EACH SUCH LENDER ASSIGNEE AGREES TO ACCEPT SUCH ASSIGNMENT AND TO ASSUME ALL
OBLIGATIONS OF SUCH LENDER ASSIGNOR HEREUNDER IN ACCORDANCE WITH SECTION 8.07.


 

SECTION 2.09.      Payments and Computations. (a)  The Borrowers, jointly and
severally, agree to make each payment hereunder and under the Notes,
irrespective of any right of counterclaim or set-off, not later than 12:30 P.M.
(New York City time) on the day when due in U.S. dollars to the Administrative
Agent at the Administrative Agent’s Account in same day funds, with payments
being received by the Administrative Agent after such time being deemed to have
been received on the next succeeding Business Day. The Administrative Agent will
promptly thereafter cause like funds to be distributed (i) if such payment by
the Borrowers is in respect of principal, interest, commitment fees or any other
Obligation then payable hereunder and under the Notes to more than one Lender,
to such Lenders ratably in accordance with the amounts of such respective
Obligations then payable to such Lenders and (ii) if such payment by the
Borrowers is in respect of any Obligation then payable hereunder to one Lender,
to such Lender, in each case to be applied in accordance with the terms of this
Agreement. Upon its acceptance of an Assignment and Acceptance and recording of
the information contained therein in the Register pursuant to Section 8.07(d),
from and after the effective date of such Assignment and Acceptance, the
Administrative Agent shall make all payments hereunder and under the Notes in
respect of the interest assigned thereby to the Lender assignee thereunder, and
the parties to such

 

34

--------------------------------------------------------------------------------


 

Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

 


(B)           THE BORROWERS HEREBY AUTHORIZE EACH LENDER AND EACH OF ITS
AFFILIATES, IF AND TO THE EXTENT PAYMENT OWED TO SUCH LENDER IS NOT MADE WHEN
DUE HEREUNDER OR, IN THE CASE OF A LENDER, UNDER THE NOTE HELD BY SUCH LENDER,
TO CHARGE FROM TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY LAW, AGAINST ANY
OR ALL OF THE BORROWERS’ ACCOUNTS WITH SUCH LENDER OR SUCH AFFILIATE ANY AMOUNT
SO DUE.


 


(C)           ALL COMPUTATIONS OF INTEREST DETERMINED BY THE EURODOLLAR RATE AND
FEES SHALL BE MADE BY THE ADMINISTRATIVE AGENT ON THE BASIS OF A YEAR OF 360
DAYS AND ALL COMPUTATIONS OF INTEREST DETERMINED BY THE BASE RATE SHALL BE MADE
BY THE ADMINISTRATIVE AGENT ON THE BASIS OF A YEAR OF 365/366 DAYS, AS THE CASE
MAY BE, AND IN EACH CASE FOR THE ACTUAL NUMBER OF DAYS (INCLUDING THE FIRST DAY
BUT EXCLUDING THE LAST DAY) OCCURRING IN THE PERIOD FOR WHICH SUCH INTEREST,
FEES OR COMMISSIONS ARE PAYABLE. EACH DETERMINATION BY THE ADMINISTRATIVE AGENT
OF AN INTEREST RATE OR FEE HEREUNDER SHALL BE CONCLUSIVE AND BINDING FOR ALL
PURPOSES, ABSENT MANIFEST ERROR.


 


(D)           WHENEVER ANY PAYMENT HEREUNDER OR UNDER THE NOTES SHALL BE STATED
TO BE DUE ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON THE
NEXT SUCCEEDING BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL IN SUCH CASE BE
INCLUDED IN THE COMPUTATION OF PAYMENT OF INTEREST OR COMMITMENT FEE, AS THE
CASE MAY BE; PROVIDED, HOWEVER, THAT, IF SUCH EXTENSION WOULD CAUSE PAYMENT OF
INTEREST ON OR PRINCIPAL OF THE BRIDGE LOANS OR ROLLOVER LOANS, AS THE CASE MAY
BE, TO BE MADE IN THE NEXT FOLLOWING CALENDAR MONTH, SUCH PAYMENT SHALL BE MADE
ON THE NEXT PRECEDING BUSINESS DAY.


 


(E)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM
THE BORROWERS PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO ANY LENDER
HEREUNDER THAT THE BORROWERS WILL NOT MAKE SUCH PAYMENT IN FULL, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWERS HAVE MADE SUCH PAYMENT IN
FULL TO THE ADMINISTRATIVE AGENT ON SUCH DATE AND THE ADMINISTRATIVE AGENT MAY,
IN RELIANCE UPON SUCH ASSUMPTION, CAUSE TO BE DISTRIBUTED TO EACH SUCH LENDER ON
SUCH DUE DATE AN AMOUNT EQUAL TO THE AMOUNT THEN DUE SUCH LENDER. IF AND TO THE
EXTENT THE BORROWERS SHALL NOT HAVE SO MADE SUCH PAYMENT IN FULL TO THE
ADMINISTRATIVE AGENT, EACH SUCH LENDER SHALL REPAY TO THE ADMINISTRATIVE AGENT
FORTHWITH ON DEMAND SUCH AMOUNT DISTRIBUTED TO SUCH LENDER TOGETHER WITH
INTEREST THEREON, FOR EACH DAY FROM THE DATE SUCH AMOUNT IS DISTRIBUTED TO SUCH
LENDER UNTIL THE DATE SUCH LENDER REPAYS SUCH AMOUNT TO THE ADMINISTRATIVE
AGENT, AT THE FEDERAL FUNDS RATE.


 


(F)            WHENEVER ANY PAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT UNDER
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS IS INSUFFICIENT TO PAY IN FULL
ALL AMOUNTS DUE AND PAYABLE TO THE AGENTS AND THE LENDERS UNDER OR IN RESPECT OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON ANY DATE, SUCH PAYMENT SHALL BE
DISTRIBUTED BY THE ADMINISTRATIVE AGENT AND APPLIED BY THE AGENTS AND THE
LENDERS IN THE FOLLOWING ORDER OF PRIORITY:


 

(I)            FIRST, TO THE PAYMENT OF ALL OF THE FEES, INDEMNIFICATION
PAYMENTS, COSTS AND EXPENSES THAT ARE DUE AND PAYABLE TO THE AGENTS (SOLELY IN
THEIR RESPECTIVE CAPACITIES AS

 

35

--------------------------------------------------------------------------------


 

AGENTS) UNDER OR IN RESPECT OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON
SUCH DATE, RATABLY BASED UPON THE RESPECTIVE AGGREGATE AMOUNTS OF ALL SUCH FEES,
INDEMNIFICATION PAYMENTS, COSTS AND EXPENSES OWING TO THE AGENTS ON SUCH DATE;

 

(II)           SECOND, TO THE PAYMENT OF ALL OF THE INDEMNIFICATION PAYMENTS,
COSTS AND EXPENSES THAT ARE DUE AND PAYABLE TO THE LENDERS UNDER SECTIONS 8.04
HEREOF AND ANY SIMILAR SECTION OF ANY OF THE OTHER LOAN DOCUMENTS ON SUCH DATE,
RATABLY BASED UPON THE RESPECTIVE AGGREGATE AMOUNTS OF ALL SUCH INDEMNIFICATION
PAYMENTS, COSTS AND EXPENSES OWING TO THE LENDERS ON SUCH DATE;

 

(III)          THIRD, TO THE PAYMENT OF ALL OF THE AMOUNTS THAT ARE DUE AND
PAYABLE TO THE ADMINISTRATIVE AGENT AND THE LENDERS UNDER SECTIONS 2.08 AND 2.10
HEREOF ON SUCH DATE, RATABLY BASED UPON THE RESPECTIVE AGGREGATE AMOUNTS THEREOF
OWING TO THE ADMINISTRATIVE AGENT AND THE LENDERS ON SUCH DATE;

 

(IV)          FOURTH, TO THE PAYMENT OF ALL OF THE FEES AND ACCRUED AND UNPAID
INTEREST ON THE OBLIGATIONS OF THE BORROWERS UNDER OR IN RESPECT OF THE LOAN
DOCUMENTS THAT IS DUE AND PAYABLE TO THE ADMINISTRATIVE AGENT AND THE LENDERS
UNDER SECTION 2.06(B) OR 2.07 ON SUCH DATE, RATABLY BASED UPON THE RESPECTIVE
AGGREGATE AMOUNTS OF ALL SUCH INTEREST OWING TO THE ADMINISTRATIVE AGENT AND THE
LENDERS ON SUCH DATE;

 

(V)           FIFTH, TO THE PAYMENT OF ALL OF THE ACCRUED AND UNPAID INTEREST ON
THE LOANS THAT IS DUE AND PAYABLE TO THE ADMINISTRATIVE AGENT AND THE LENDERS
UNDER SECTION 2.06(A) ON SUCH DATE, RATABLY BASED UPON THE RESPECTIVE AGGREGATE
AMOUNTS OF ALL SUCH INTEREST OWING TO THE ADMINISTRATIVE AGENT AND THE LENDERS
ON SUCH DATE;

 

(VI)          SIXTH, TO THE PAYMENT OF THE PRINCIPAL AMOUNT OF ALL OF THE
OUTSTANDING LOANS THAT IS DUE AND PAYABLE TO THE ADMINISTRATIVE AGENT AND THE
LENDERS ON SUCH DATE, RATABLY BASED UPON THE RESPECTIVE AGGREGATE AMOUNTS OF ALL
SUCH PRINCIPAL OWING TO THE ADMINISTRATIVE AGENT AND THE LENDERS ON SUCH DATE;
AND

 

(VII)         SEVENTH, TO THE PAYMENT OF ALL OTHER OBLIGATIONS OF THE LOAN
PARTIES OWING UNDER OR IN RESPECT OF THE LOAN DOCUMENTS OR ARE SECURED PURSUANT
TO THE COLLATERAL DOCUMENTS THAT ARE DUE AND PAYABLE TO THE ADMINISTRATIVE AGENT
AND THE LENDERS ON SUCH DATE, RATABLY BASED UPON THE RESPECTIVE AGGREGATE
AMOUNTS OF ALL SUCH OBLIGATIONS OWING TO THE ADMINISTRATIVE AGENT AND THE
LENDERS ON SUCH DATE.

 

SECTION 2.10.      Taxes. (a)  Any and all payments by any Loan Party to or for
the account of any Lender or any Agent hereunder or under the Notes or any other
Loan Document shall be made, in accordance with Section 2.09 or the applicable
provisions of such other Loan Document, if any, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Lender and each Agent, taxes that are imposed on its overall
net income by the United States and taxes that are imposed on its overall net
income (and franchise taxes imposed in lieu thereof) by the state or foreign
jurisdiction under the laws of which such Lender or such Agent, as the case may
be, is organized or any political subdivision thereof and, in the case of each
Lender, taxes that are imposed on its overall net income (and franchise taxes
imposed in lieu thereof) by the

 

36

--------------------------------------------------------------------------------


 

state or foreign jurisdiction of such Lender’s Lending Office or any political
subdivision thereof (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities in respect of payments hereunder or under
the Notes being hereinafter referred to as “Taxes”). If any Loan Party shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any Note or any other Loan Document to any Lender or any
Agent, (i) the sum payable by the Borrowers shall be increased as may be
necessary so that after such Loan Party and the Administrative Agent have made
all required deductions (including deductions applicable to additional sums
payable under this Section 2.10) such Lender or such Agent, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Loan Party shall make all such deductions and
(iii) such Loan Party shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.

 


(B)           IN ADDITION, A LOAN PARTY SHALL PAY ANY PRESENT OR FUTURE STAMP,
DOCUMENTARY, EXCISE, PROPERTY, INTANGIBLE, MORTGAGE RECORDING OR SIMILAR TAXES,
CHARGES OR LEVIES THAT ARISE FROM ANY PAYMENT MADE BY SUCH LOAN PARTY HEREUNDER
OR UNDER ANY NOTES OR ANY OTHER LOAN DOCUMENTS OR FROM THE EXECUTION, DELIVERY
OR REGISTRATION OF, PERFORMANCE UNDER, OR OTHERWISE WITH RESPECT TO, THIS
AGREEMENT, THE NOTES OR THE OTHER LOAN DOCUMENTS (HEREINAFTER REFERRED TO AS
“OTHER TAXES”).


 


(C)           THE LOAN PARTIES SHALL INDEMNIFY EACH LENDER AND EACH AGENT FOR
AND HOLD THEM HARMLESS AGAINST THE FULL AMOUNT OF TAXES AND OTHER TAXES, AND FOR
THE FULL AMOUNT OF TAXES OF ANY KIND IMPOSED OR ASSERTED BY ANY JURISDICTION ON
AMOUNTS PAYABLE UNDER THIS SECTION 2.10, IMPOSED ON OR PAID BY SUCH LENDER OR
SUCH AGENT (AS THE CASE MAY BE) AND ANY LIABILITY (INCLUDING PENALTIES,
ADDITIONS TO TAX, INTEREST AND EXPENSES) ARISING THEREFROM OR WITH RESPECT
THERETO. THIS INDEMNIFICATION SHALL BE MADE WITHIN 30 DAYS FROM THE DATE SUCH
LENDER OR SUCH AGENT (AS THE CASE MAY BE) MAKES WRITTEN DEMAND SETTING FORTH IN
REASONABLE DETAIL ITS CLAIM AND THE BASIS FOR INDEMNIFICATION HEREUNDER.


 


(D)           WITHIN 30 DAYS AFTER THE DATE OF ANY PAYMENT OF TAXES, THE
APPROPRIATE LOAN PARTY SHALL FURNISH TO THE ADMINISTRATIVE AGENT, AT ITS ADDRESS
REFERRED TO IN SECTION 8.02, THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT
EVIDENCING SUCH PAYMENT, TO THE EXTENT SUCH A RECEIPT IS ISSUED THEREFOR, OR
OTHER WRITTEN PROOF OF PAYMENT THEREOF THAT IS REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT. IN THE CASE OF ANY PAYMENT HEREUNDER OR UNDER THE NOTES OR
THE OTHER LOAN DOCUMENTS BY OR ON BEHALF OF A LOAN PARTY THROUGH AN ACCOUNT OR
BRANCH OUTSIDE THE UNITED STATES OR BY A PAYOR THAT IS NOT A UNITED STATES
PERSON, IF SUCH LOAN PARTY DETERMINES THAT NO TAXES ARE PAYABLE IN RESPECT
THEREOF, SUCH LOAN PARTY SHALL FURNISH, OR SHALL CAUSE SUCH PAYOR TO FURNISH, TO
THE ADMINISTRATIVE AGENT, AT SUCH ADDRESS, AN OPINION OF COUNSEL ACCEPTABLE TO
THE ADMINISTRATIVE AGENT STATING THAT SUCH PAYMENT IS EXEMPT FROM TAXES.


 


(E)           EACH LENDER ORGANIZED UNDER THE LAWS OF A JURISDICTION OUTSIDE THE
UNITED STATES SHALL, ON OR PRIOR TO THE DATE OF ITS EXECUTION AND DELIVERY OF
THIS AGREEMENT IN THE CASE OF EACH INITIAL LENDER AND ON THE DATE OF THE
ASSIGNMENT AND ACCEPTANCE PURSUANT TO WHICH IT BECOMES A LENDER IN THE CASE OF
EACH OTHER LENDER, AND FROM TIME TO TIME THEREAFTER AS REASONABLY REQUESTED IN
WRITING BY THE BORROWERS (BUT ONLY SO LONG THEREAFTER AS SUCH LENDER REMAINS
LAWFULLY ABLE TO DO SO), PROVIDE EACH OF THE ADMINISTRATIVE AGENT AND THE
BORROWERS WITH TWO ORIGINAL INTERNAL REVENUE SERVICE FORMS W-8BEN OR W-8ECI (OR
IN THE CASE OF A

 

37

--------------------------------------------------------------------------------


 


LENDER THAT HAS CERTIFIED IN WRITING TO THE ADMINISTRATIVE AGENT THAT IT IS NOT
(I) A “BANK” (AS DEFINED IN SECTION 881(C)(3)(A) OF THE INTERNAL REVENUE CODE),
(II) A 10-PERCENT SHAREHOLDER (WITHIN THE MEANING OF SECTION 871(H)(3)(B) OF THE
INTERNAL REVENUE CODE) OF THE BORROWERS OR (III) A CONTROLLED FOREIGN
CORPORATION RELATED TO THE BORROWERS (WITHIN THE MEANING OF SECTION 864(D)(4) OF
THE INTERNAL REVENUE CODE), INTERNAL REVENUE SERVICE FORM W-8BEN), AS
APPROPRIATE, OR ANY SUCCESSOR OR OTHER FORM PRESCRIBED BY THE INTERNAL REVENUE
SERVICE, CERTIFYING THAT SUCH LENDER IS EXEMPT FROM OR ENTITLED TO A REDUCED
RATE OF UNITED STATES WITHHOLDING TAX ON PAYMENTS PURSUANT TO THIS AGREEMENT OR
THE NOTES OR ANY OTHER LOAN DOCUMENT OR, IN THE CASE OF A LENDER THAT HAS
CERTIFIED THAT IT IS NOT A “BANK” AS DESCRIBED ABOVE, CERTIFYING THAT SUCH
LENDER IS A FOREIGN CORPORATION, PARTNERSHIP, ESTATE OR TRUST ENTITLED TO
EXEMPTION FROM WITHHOLDING AS PORTFOLIO INTEREST UNDER SECTION 871(H) OR 881(C)
OF THE INTERNAL REVENUE CODE. IF THE FORMS PROVIDED BY A LENDER AT THE TIME SUCH
LENDER FIRST BECOMES A PARTY TO THIS AGREEMENT INDICATE A UNITED STATES INTEREST
WITHHOLDING TAX RATE IN EXCESS OF ZERO, WITHHOLDING TAX AT SUCH RATE SHALL BE
CONSIDERED EXCLUDED FROM TAXES UNLESS AND UNTIL SUCH LENDER PROVIDES THE
APPROPRIATE FORMS CERTIFYING THAT A LESSER RATE APPLIES, WHEREUPON WITHHOLDING
TAX AT SUCH LESSER RATE ONLY SHALL BE CONSIDERED EXCLUDED FROM TAXES FOR PERIODS
GOVERNED BY SUCH FORMS; PROVIDED, HOWEVER, THAT IF, AT THE EFFECTIVE DATE OF THE
ASSIGNMENT AND ACCEPTANCE PURSUANT TO WHICH A LENDER BECOMES A PARTY TO THIS
AGREEMENT, THE LENDER ASSIGNOR WAS ENTITLED TO PAYMENTS UNDER SUBSECTION (A) OF
THIS SECTION 2.12 IN RESPECT OF UNITED STATES WITHHOLDING TAX WITH RESPECT TO
INTEREST PAID AT SUCH DATE, THEN, TO SUCH EXTENT, THE TERM TAXES SHALL INCLUDE
(IN ADDITION TO WITHHOLDING TAXES THAT MAY BE IMPOSED IN THE FUTURE OR OTHER
AMOUNTS OTHERWISE INCLUDABLE IN TAXES) UNITED STATES WITHHOLDING TAX, IF ANY,
APPLICABLE WITH RESPECT TO THE LENDER ASSIGNEE ON SUCH DATE. IF ANY FORM OR
DOCUMENT REFERRED TO IN THIS SUBSECTION (E) REQUIRES THE DISCLOSURE OF
INFORMATION, OTHER THAN INFORMATION NECESSARY TO COMPUTE THE TAX PAYABLE AND
INFORMATION REQUIRED ON THE DATE HEREOF BY INTERNAL REVENUE SERVICE FORM W-8BEN
OR W-8EC1 OR THE RELATED CERTIFICATE DESCRIBED ABOVE, THAT THE APPLICABLE LENDER
REASONABLY CONSIDERS TO BE CONFIDENTIAL, SUCH LENDER SHALL GIVE NOTICE THEREOF
TO THE BORROWERS AND SHALL NOT BE OBLIGATED TO INCLUDE IN SUCH FORM OR DOCUMENT
SUCH CONFIDENTIAL INFORMATION. FOR PURPOSES OF SUBSECTIONS (D) AND (E) OF THIS
SECTION 2.10, THE TERMS “UNITED STATES” AND “UNITED STATES PERSON” SHALL HAVE
THE MEANINGS SPECIFIED IN SECTION 7701 OF THE INTERNAL REVENUE CODE.


 


(F)            FOR ANY PERIOD WITH RESPECT TO WHICH A LENDER HAS FAILED TO
PROVIDE THE BORROWERS WITH THE APPROPRIATE FORM, CERTIFICATE OR OTHER DOCUMENT
DESCRIBED IN SUBSECTION (E) ABOVE (OTHER THAN IF SUCH FAILURE IS DUE TO A CHANGE
IN LAW, OR IN THE INTERPRETATION OR APPLICATION THEREOF, OCCURRING AFTER THE
DATE ON WHICH A FORM, CERTIFICATE OR OTHER DOCUMENT ORIGINALLY WAS REQUIRED TO
BE PROVIDED OR IF SUCH FORM, CERTIFICATE OR OTHER DOCUMENT OTHERWISE IS NOT
REQUIRED UNDER SUBSECTION (E) ABOVE), SUCH LENDER SHALL NOT BE ENTITLED TO
INDEMNIFICATION UNDER SUBSECTION (A) OR (C) OF THIS SECTION 2.10 WITH RESPECT TO
TAXES IMPOSED BY THE UNITED STATES BY REASON OF SUCH FAILURE; PROVIDED, HOWEVER,
THAT SHOULD A LENDER BECOME SUBJECT TO TAXES BECAUSE OF ITS FAILURE TO DELIVER A
FORM, CERTIFICATE OR OTHER DOCUMENT REQUIRED HEREUNDER, THE LOAN PARTIES SHALL
TAKE SUCH STEPS AS SUCH LENDER SHALL REASONABLY REQUEST TO ASSIST SUCH LENDER TO
RECOVER SUCH TAXES.


 


(G)           WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER AGREEMENT CONTAINED
HEREIN, THE AGREEMENTS AND OBLIGATIONS CONTAINED IN THIS SECTION 2.10 SHALL
SURVIVE THE PAYMENT IN FULL OF THE PRINCIPAL AND OF INTEREST ON ALL BRIDGE LOANS
MADE HEREUNDER.

 

38

--------------------------------------------------------------------------------


 


(H)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 2.10, ANY
LENDER CLAIMING ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO THIS SECTION 2.10
 SHALL USE ITS REASONABLE EFFORTS (CONSISTENT WITH ITS INTERNAL POLICY AND LEGAL
AND REGULATORY RESTRICTIONS) TO CHANGE THE JURISDICTION OF ITS LENDING OFFICE IF
THE MAKING OF SUCH A CHANGE WOULD AVOID THE NEED FOR, OR REDUCE THE AMOUNT OF,
ANY SUCH ADDITIONAL AMOUNTS THAT WOULD BE PAYABLE OR MAY THEREAFTER ACCRUE AND
WOULD NOT, IN THE SOLE DETERMINATION OF SUCH LENDER, BE OTHERWISE
DISADVANTAGEOUS TO SUCH LENDER.


 


(I)            IF BMCA DETERMINES IN GOOD FAITH THAT SUBSTANTIAL AUTHORITY
EXISTS FOR SUCCESSFULLY CONTESTING ANY TAXES PAID OR OTHERWISE INDEMNIFIED
AGAINST UNDER SECTION 2.10(C), AND SO LONG AS THE BORROWERS, JOINTLY AND
SEVERALLY, AGREE IN WRITING TO INDEMNIFY THE RELEVANT LENDER, THE ADMINISTRATIVE
AGENT OR ANY OTHER AGENT AGAINST ANY DAMAGES OR COSTS IN CONNECTION WITH SUCH
CONTEST, THE RELEVANT LENDER, THE ADMINISTRATIVE AGENT OR ANY OTHER AGENT, AS
APPLICABLE, SHALL COOPERATE WITH THE BORROWERS IN CHALLENGING SUCH TAXES AT THE
BORROWERS’ EXPENSE, IF SO REQUESTED BY THE BORROWERS, UNLESS THE RELEVANT
LENDER, THE ADMINISTRATIVE AGENT OR OTHER AGENT, AS THE CASE MAY BE, DETERMINES
IN ITS DISCRETION THAT IT WOULD BE ADVERSELY AFFECTED BY SUCH CONTEST. IF ANY
LENDER, THE ADMINISTRATIVE AGENT OR ANY OTHER AGENT, AS APPLICABLE, RECEIVES A
REFUND OF A TAX PREVIOUSLY PAID BY THE BORROWERS OR OTHERWISE INDEMNIFIED
AGAINST UNDER SECTION 2.10(C), WHICH REFUND IN THE GOOD FAITH JUDGMENT OF SUCH
LENDER, THE ADMINISTRATIVE AGENT OR SUCH OTHER AGENT, AS THE CASE MAY BE, IS
ATTRIBUTABLE TO SUCH PAYMENT MADE BY THE BORROWERS, THEN THE LENDER, THE
ADMINISTRATIVE AGENT OR OTHER AGENT, AS THE CASE MAY BE, SHALL REIMBURSE THE
BORROWERS FOR SUCH AMOUNT (TOGETHER WITH ANY INTEREST RECEIVED THEREON) AS THE
LENDER, THE ADMINISTRATIVE AGENT OR OTHER AGENT, AS THE CASE MAY BE, DETERMINES
TO BE THE PROPORTION OF THE REFUND AS WILL LEAVE IT, AFTER SUCH REIMBURSEMENT,
IN NO BETTER OR WORSE POSITION (TAKING INTO ACCOUNT EXPENSES OR ANY TAXES
IMPOSED ON THE REFUND) THAN IT WOULD HAVE BEEN IN IF THE PAYMENT HAD NOT BEEN
REQUIRED, PROVIDED, HOWEVER, THAT ANY SUCH REIMBURSEMENT SHALL BE MADE ONLY
AFTER SUCH REFUND HAS BEEN FINALLY DETERMINED AND CANNOT BE ADJUSTED AND THE
BORROWERS SHALL RETURN SUCH REFUND TO SUCH LENDER OR AGENT IF ERRONEOUSLY MADE
OR OTHERWISE CHANGED. AT THE EXPENSE OF THE BORROWERS, THE LENDER, AN
ADMINISTRATIVE AGENT OR OTHER AGENT SHALL CLAIM ANY REFUND INVOLVING A TAX
AGAINST WHICH IT IS INDEMNIFIED BY THE BORROWERS THAT SUCH LENDER OR AGENT
DETERMINES IS AVAILABLE TO IT, UNLESS SUCH LENDER OR AGENT CONCLUDES IN ITS
DISCRETION THAT IT WOULD BE ADVERSELY AFFECTED BY MAKING SUCH A CLAIM. THE
AGREEMENTS IN THIS CLAUSE (I) SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT
AND THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


 

SECTION 2.11.      Sharing of Payments, Etc. If any Lender shall obtain at any
time any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise, other than as a result of an assignment pursuant
to Section 8.07) (a) on account of Obligations due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations due and
payable to all Lenders hereunder and under the Notes at such time obtained by
all the Lenders at such time or (b) on account of Obligations owing (but not due
and payable) to such Lender hereunder and under the Notes and the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations owing to such Lender at such
time to (ii) the aggregate amount of the Obligations

 

39

--------------------------------------------------------------------------------


 

owing (but not due and payable) to all Lenders hereunder and under the Notes and
the other Loan Documents at such time) of payments on account of the Obligations
owing (but not due and payable) to all Lenders hereunder and under the Notes at
such time obtained by all of the Lenders at such time, such Lender shall
forthwith purchase from the other Lenders such interests or participating
interests in the Obligations due and payable or owing to them, as the case may
be, as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each other Lender shall be rescinded and such other Lender shall
repay to the purchasing Lender the purchase price to the extent of such Lender’s
ratable share (according to the proportion of (i) the purchase price paid to
such Lender to (ii) the aggregate purchase price paid to all Lenders) of such
recovery together with an amount equal to such Lender’s ratable share (according
to the proportion of (i) the amount of such other Lender’s required repayment to
(ii) the total amount so recovered from the purchasing Lender) of any interest
or other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered. The Borrowers agree that any Lender so purchasing an
interest or participating interest from another Lender pursuant to this
Section 2.11 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such interest
or participating interest, as the case may be, as fully as if such Lender were
the direct creditor of the Borrowers in the amount of such interest or
participating interest, as the case may be. No exchange of a Rollover Loan for
an Exchange Note pursuant to Section 2.03(d) shall be deemed to be a payment on
account of such Rollover Loan for purposes of this Section 2.11, and no Lender
shall be obligated under this Section 2.11 to share any payment in respect of
any Rollover Loan with any holder of an Exchange Note in its capacity as such.

 

SECTION 2.12.      Use of Proceeds. The proceeds of the Bridge Loans shall be
available solely to (i) finance, in part, the Tender Offer and the Transaction
and (ii) pay fees and expenses in connection with the Transaction.

 

SECTION 2.13.      Evidence of Debt. (a)  Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrowers to such Lender resulting from each Bridge Loan or
Rollover Loan, as the case may be, owing to such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder. The Borrowers agree that upon notice by any Lender
to the Borrowers (with a copy of such notice to the Administrative Agent) to the
effect that a promissory note or other evidence of indebtedness is required or
appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Bridge Loans or Rollover Loans, as the
case may be, owing to, or to be made by, such Lender, the Borrowers shall
promptly execute and deliver to such Lender, with a copy to the Administrative
Agent, a Note, in substantially the form of Exhibit A-1 or A-2 respectively,
payable to the order of such Lender in a principal amount equal to the Bridge
Loan Commitment of such Lender in the case of an Initial Bridge Lender, or the
Bridge Loan or Rollover Loan, as the case may be, of such Lender, otherwise. All
references to Notes in the Loan Documents shall mean Notes, if any, to the
extent issued hereunder.

 


(B)           THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO
SECTION 8.07(D) SHALL INCLUDE A CONTROL ACCOUNT, AND A SUBSIDIARY ACCOUNT FOR
EACH LENDER, IN

 

40

--------------------------------------------------------------------------------


 


WHICH ACCOUNTS (TAKEN TOGETHER) SHALL BE RECORDED (I) THE DATE AND AMOUNT OF
EACH LOAN MADE HEREUNDER, (II) THE TERMS OF EACH ASSIGNMENT AND ACCEPTANCE
DELIVERED TO AND ACCEPTED BY IT, (III) THE AMOUNT OF ANY PRINCIPAL OR INTEREST
DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWERS TO EACH LENDER
HEREUNDER, AND (IV) THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT
FROM THE BORROWERS HEREUNDER AND EACH LENDER’S SHARE THEREOF.


 


(C)           ENTRIES MADE IN GOOD FAITH BY THE ADMINISTRATIVE AGENT IN THE
REGISTER PURSUANT TO SUBSECTION (B) ABOVE, AND BY EACH LENDER IN ITS ACCOUNT OR
ACCOUNTS PURSUANT TO SUBSECTION (A) ABOVE, SHALL BE PRIMA FACIE EVIDENCE OF THE
AMOUNT OF PRINCIPAL AND INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE
FROM THE BORROWERS TO, IN THE CASE OF THE REGISTER, EACH LENDER AND, IN THE CASE
OF SUCH ACCOUNT OR ACCOUNTS, SUCH LENDER, UNDER THIS AGREEMENT, ABSENT MANIFEST
ERROR; PROVIDED, HOWEVER, THAT THE FAILURE OF THE ADMINISTRATIVE AGENT OR SUCH
LENDER TO MAKE AN ENTRY, OR ANY FINDING THAT AN ENTRY IS INCORRECT, IN THE
REGISTER OR SUCH ACCOUNT OR ACCOUNTS SHALL NOT LIMIT OR OTHERWISE AFFECT THE
OBLIGATIONS OF THE BORROWERS UNDER THIS AGREEMENT.

 


SECTION 2.14. RELATIONSHIP AMONG THE BORROWERS.

 


(A)           ADMINISTRATIVE BORROWER. BMCA ACQUISITION AND BMCA ACQUISITION SUB
HEREBY APPOINT BMCA, AND BMCA SHALL ACT UNDER THIS AGREEMENT, AS THE AGENT,
ATTORNEY-IN-FACT AND LEGAL REPRESENTATIVE OF BMCA ACQUISITION AND BMCA
ACQUISITION SUB FOR ALL PURPOSES, INCLUDING REQUESTING LOANS, ISSUING A NOTICE
OF BORROWING OR TAKING ANY OTHER ACTION UNDER ANY LOAN DOCUMENT AND RECEIVING
ACCOUNT STATEMENTS AND OTHER NOTICES AND COMMUNICATIONS TO THE BORROWERS (OR ANY
OF THEM) FROM ANY AGENT OR ANY LENDER. ANY AGENT AND THE LENDERS MAY RELY, AND
SHALL BE FULLY PROTECTED IN RELYING, ON ANY NOTICE OF BORROWING, DISBURSEMENT
INSTRUCTION, REPORT, INFORMATION OR ANY OTHER NOTICE OR COMMUNICATION MADE OR
GIVEN BY BMCA, WHETHER IN ITS OWN NAME, AS BORROWERS’ AGENT, ON BEHALF OF BMCA
ACQUISITION AND BMCA ACQUISITION SUB OR ON BEHALF OF THE BORROWERS, AND NEITHER
ANY AGENT NOR ANY LENDER SHALL HAVE ANY OBLIGATION TO MAKE ANY INQUIRY OR
REQUEST ANY CONFIRMATION FROM OR ON BEHALF OF ANY OTHER BORROWER AS TO THE
BINDING EFFECT ON IT OF ANY SUCH NOTICE, REQUEST, INSTRUCTION, REPORT,
INFORMATION, OTHER NOTICE OR COMMUNICATIONS, NOR SHALL THE JOINT AND SEVERAL
CHARACTER OF THE BORROWERS’ OBLIGATIONS HEREUNDER BE AFFECTED.


 


(B)           JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE BORROWERS
PURSUANT TO THE LOAN DOCUMENTS SHALL BE JOINT AND SEVERAL AS PROVIDED IN THE
GUARANTY. THE BORROWERS SHALL BE JOINTLY AND SEVERALLY LIABLE FOR THE PAYMENT
AND PERFORMANCE OF ALL OBLIGATIONS AND COVENANTS REQUIRED BY THIS AGREEMENT TO
BE PERFORMED BY ANY OF THEM, INCLUDING BMCA ACTING AS AGENT HEREUNDER, AND EACH
BORROWER SHALL BE BOUND BY ANY NOTICES (INCLUDING NOTICES OF BORROWINGS,
CONVERSIONS AND CONTINUATIONS), CONSENTS OR OTHER ACTIONS FURNISHED OR TAKEN BY
SUCH BORROWER OR ANY OTHER BORROWER HEREUNDER.


 


(C)           RESIGNATION. BMCA MAY RESIGN FROM ACTING AS THE AGENT FOR THE
OTHER BORROWERS PURSUANT TO THIS SECTION 2.14 AT ANY TIME BY NOTIFYING THE
ADMINISTRATIVE AGENT, PROVIDED THAT SUCH RESIGNATION SHALL NOT BECOME EFFECTIVE
UNTIL THE EARLIER OF (I) THE APPOINTMENT BY THE OTHER BORROWERS OF ANOTHER
BORROWER AS SUCCESSOR AGENT FOR SUCH BORROWERS HEREUNDER, AND ACCEPTANCE BY SUCH
BORROWER OF SUCH APPOINTMENT AND (II) THE DATE THAT IS 30 DAYS AFTER DELIVERY OF
NOTICE BY BMCA OF ITS RESIGNATION. AT ANY TIME THAT THERE IS NO BORROWER ACTING
AS

 

41

--------------------------------------------------------------------------------


 

agent hereunder or under any of the Loan Documents, all rights and obligations
of the Borrowers, including the delivery of such notices, requests,
certificates, statements and other documents, permitted to be exercised or
performed by Borrower as such agent on behalf of the Borrowers shall be
performed by the Borrowers in respect of the Loan Documents.


 


ARTICLE III

CONDITIONS OF LENDING


 

SECTION 3.01.      Conditions Precedent. Each of the following conditions
precedent shall be satisfied in order for the Lenders to make the Bridge Loan
Borrowing (and the date on which all such conditions are satisfied is the
“Closing Date”):

 

(A)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ON OR BEFORE THE
CLOSING DATE THE FOLLOWING, EACH DATED AS OF SUCH DAY (UNLESS OTHERWISE
SPECIFIED), IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT AND (EXCEPT FOR THE NOTES) IN SUFFICIENT COPIES FOR EACH LENDER:

 

(i)            counterparts of this Agreement executed by each of the parties
hereto;

 

(ii)           the Notes payable to the order of the Lenders to the extent
requested by the Lenders pursuant to the terms of Section 2.13;

 

(iii)          a guaranty in substantially the form of Exhibit J hereto (the
“Guaranty”) duly executed by BMCA and each domestic Subsidiary of BMCA;

 

(iv)          a security agreement in substantially the form of Exhibit I hereto
(the “Security Agreement”), duly executed by the Collateral Agent and each Loan
Party, together with:

 

(A)          subject to the terms of the Intercreditor Agreements, certificates
representing the Pledged Equity Interests referred to therein accompanied by
undated stock powers executed in blank and instruments evidencing the Pledged
Debt referred to therein, indorsed in blank, which have been delivered to the
Collateral Agreement Agent;

 

(B)           copies of financing statements in form appropriate for filing
under the Uniform Commercial Code of all jurisdictions that the Administrative
Agent may deem necessary in order to perfect and protect the first priority
liens and security interests created under the Security Agreement, covering the
Collateral described in the Security Agreement;

 

(C)           the Intellectual Property Security Agreement duly executed by each
Loan Party;

 

(D)          except as provided in Section 5.01(k)(iv), evidence that all other
action that the Administrative Agent may reasonably deem

 

42

--------------------------------------------------------------------------------


 

necessary in order to perfect and protect the priority liens and security
interests created under the Security Agreement has been or will be taken
(including receipt of duly executed payoff letter and UCC-3 termination
statements in form appropriate for filing);

 

(v)           the Intercreditor Agreements duly executed by the parties thereto;

 

(vi)          Subject to Section 5.01(k)(iii), deeds of trust, trust deeds and
mortgages in substantially the form of Exhibit E hereto (with such changes as
may be satisfactory to the Administrative Agent and its counsel to account for
local law matters) and covering the properties listed in part 1 of Schedule
4.01(q) hereto (together with each other deed of trust, trust deed or mortgage
delivered pursuant to Sections 5.01(j) and 5.01(k)(vi), in each case, as
amended, the “Mortgages”), duly executed by the appropriate Loan Party, together
with:

 

(A)          evidence that counterparts of the Mortgages have been duly
executed, acknowledged and delivered on or before the Closing Date and are in
form suitable for filing or recording, in all filing or recording offices that
the Administrative Agent may deem necessary in order to create a valid first and
subsisting Lien on the property described therein in favor of the Collateral
Agreement Agent for the benefit of the Secured Parties and that all applicable
filing and recording taxes and fees, if any, have been paid or a sufficient
amount has been collected by the relevant title insurer referenced in clause (B)
below to satisfy the payments thereof;

 

(B)           fully paid American Land Title Association Lender’s Extended
Coverage title insurance policies (the “Mortgage Policies”) in form and
substance, with endorsements and in amount reasonably acceptable to the
Administrative Agent, issued, coinsured and reinsured by title insurers
reasonably acceptable to the Administrative Agent, insuring the Mortgages to be
valid first and subsisting Liens on the property described therein, free and
clear of all defects (including, but not limited to, mechanics’ and
materialmen’s Liens and encumbrances, excepting only the Permitted Encumbrances,
and providing for such other affirmative insurance (including endorsements for
future advances under the Loan Documents and for mechanics’ and materialmen’s
Liens and such coinsurance and direct access reinsurance as the Administrative
Agent may deem necessary;

 

(C)           Existing American Land Title Association/American Congress on
Surveying and Mapping form surveys along with certificates of no change from
BMCA;

 

(D)          evidence of the insurance required by the terms of the Mortgages;
and

 

43

--------------------------------------------------------------------------------


 

(E)           such other consents, agreements and confirmations as the
Administrative Agent may deem necessary and evidence that all other actions that
the Administrative Agent may deem necessary in order to create valid first and
subsisting Liens on the property described in the Mortgages has been taken;

 

(vii)         favorable opinions of local counsel for the Loan Parties in states
in which the Properties are located with respect to the enforceability and
perfection of the Mortgages and any related fixture filings.

 

(viii)        copies of reports in respect of completed Lien searches (as of a
recent date reasonably satisfactory to the Administrative Agent), listing all
effective financing statements that name any Loan Party as debtor filed in any
jurisdiction relevant to the perfection of the Liens created under the Security
Agreement in the Collateral described therein and owned by such Loan Party;

 

(ix)           certified copies of the resolutions of the Board of Directors or
Board of Managers, as applicable, of each Loan Party approving this Agreement
and each Loan Document to which it is or is to be a party, and copies of all
documents evidencing other necessary corporate or limited liability company
action and governmental and other third party approvals and consents, if any,
with respect to the Transaction and each Loan Document to which it is or is to
be a party;

 

(x)            a copy of a certificate of the Secretary of State of the
jurisdiction of organization of each Loan Party, dated reasonably near the
Closing Date, certifying (A) as to a true and correct copy of the charter or
other constituent document of such Loan Party and each amendment thereto on file
in such Secretary’s office and (B) that (1) such amendments are the only
amendments to such Loan Party’s charter or other constituent document on file in
such Secretary’s office, (2) such Loan Party has paid all franchise taxes to the
date of such certificate and (3) such Loan Party is duly organized and in good
standing or presently subsisting under the laws of the State of the jurisdiction
of its organization;

 

(xi)           a certificate of each Loan Party, signed on behalf of such Loan
Party by its Secretary or any Assistant Secretary, dated as of the Closing Date
(the statements made in which certificate shall be true on and as of the Closing
Date), certifying as to (A) the absence of any amendments to the relevant
certificate of incorporation or other constituent document as certified by the
Secretary of State’s certificate referred to in Section 3.01(a)(x) since the
date of such Secretary of State’s certificate, (B) a true and correct copy of
the bylaws, if any, of such Loan Party as in effect on the date on which the
resolutions referred to in Section 3.01(a)(ix) were adopted and on the Closing
Date, and (C) the due incorporation and good standing or valid existence of such
Loan Party as a corporation organized under the laws of the jurisdiction of its
incorporation, and

 

44

--------------------------------------------------------------------------------


 

the absence of any proceeding for the dissolution or liquidation of such Loan
Party;

 

(xii)          [Intentionally Omitted];

 

(xiii)         a certificate of the Secretary or an Assistant Secretary of each
Loan Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign each Loan Document to which it is or is to be a party
and the other documents to be delivered hereunder and thereunder;

 

(xiv)        copy of the Merger Agreement, duly executed by the parties thereto,
together with all agreements, instruments and other documents delivered in
connection therewith as the Administrative Agent shall request certified as
being true, complete and correct by an officer of BMCA;

 

(xv)         a certificate, in substantially the form of Exhibit D, attesting to
the Solvency of BMCA and its subsidiaries, taken as a whole, before and after
giving effect to the transactions contemplated hereunder (and assuming that
neither BMCA nor any of its Subsidiaries is subject to asbestos-related
liabilities), from the Chief Financial Officer of BMCA;

 

(xvi)        evidence of insurance maintained by BMCA and its respective
subsidiaries as required under the Loan Documents, and the Collateral Agreement
Agent shall be named as an additional insured or loss payee under all insurance
policies to be maintained with respect to properties constituting Collateral;

 

(xvii)       evidence that not less than $245,000,000 in aggregate principal
amount of the 2007 Notes and the 2008 Notes shall have been validly tendered,
and not withdrawn, and that holders thereof provided their consent to, and in
accordance with the requirements of, the tender offer and consent solicitation
dated December 20, 2006, and that such notes have been accepted for payment by
BMCA, pursuant to the respective supplemental indenture to the Existing
Indentures and prior to or coincidentally with the Initial Term Loan Borrowing,
such notes will be repaid;

 

(xviii)      a favorable opinion of Weil, Gotshal & Manges LLP, counsel for the
Loan Parties, in substantially the form of Exhibit G hereto;

 

(xix)         a favorable opinion of Marc J. Kurzman, the acting General Counsel
to BMCA, in substantially the form of Exhibit H hereto; and

 

45

--------------------------------------------------------------------------------


 

(xx)          a Form U 1 referred to in Regulation U.

 

(B)           PRIOR TO OR COINCIDENTALLY WITH THE BRIDGE LOAN BORROWING, THE
TENDER OFFER SHALL HAVE BEEN CONSUMMATED IN ACCORDANCE IN ALL MATERIAL RESPECTS
WITH THE DOCUMENTATION THEREFOR AFTER GIVING EFFECT TO ANY WAIVERS OR AMENDMENTS
TO SUCH DOCUMENTATION THAT (I) ARE NOT MATERIALLY ADVERSE TO THE INTERESTS OF
THE LENDERS OR (II) TO WHICH THE LEAD ARRANGERS HAVE GIVEN THEIR CONSENT, SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED.

 

(C)           PRIOR TO OR COINCIDENTALLY WITH THE BRIDGE LOAN BORROWING, BMCA
SHALL HAVE PAID ALL OF ITS OUTSTANDING OBLIGATIONS AND TERMINATED THE
COMMITMENTS UNDER THE EXISTING CREDIT AGREEMENT AND ALL LIENS GRANTED THEREUNDER
SHALL HAVE BEEN TERMINATED OR AUTHORIZED TO BE TERMINATED AND TAKEN ALL OTHER
ACTIONS SUCH THAT, AFTER GIVING EFFECT TO THIS AGREEMENT, THE TENDER OFFER, THE
TERM LOAN FACILITY AND THE REVOLVING CREDIT FACILITY, BMCA AND ITS SUBSIDIARIES
SHALL HAVE NO DEBT OUTSTANDING OTHER THAN (A) DEBT UNDER THIS AGREEMENT, (B)
DEBT UNDER THE REVOLVING CREDIT FACILITY, (C) DEBT UNDER THE EXISTING INDENTURES
IN AN AGGREGATE AMOUNT NOT IN EXCESS $260,000,000, (D) DEBT UNDER THE TERM LOAN
FACILITY AND (E) DEBT LISTED ON SCHEDULE 4.01(O) OR OTHERWISE PERMITTED UNDER
SECTION 5.02(B).

 

(D)           PRIOR TO OR SIMULTANEOUSLY WITH THE BRIDGE LOAN BORROWING, THE
BORROWERS SHALL HAVE RECEIVED NOT LESS THAN $487,500,000 IN GROSS CASH PROCEEDS
FROM BORROWINGS UNDER THE TERM LOAN FACILITY, WHICH PROCEEDS SHALL HAVE BEEN
USED TO MAKE PAYMENTS IN CONNECTION WITH THE TRANSACTION AND THE REVOLVING
CREDIT FACILITY SHALL BE EFFECTIVE.

 

(E)           APPROPRIATE NOTICE SHALL HAVE BEEN DULY PROVIDED IN THE BANKRUPTCY
CASE OF G-I HOLDINGS, INC. WITHOUT ANY ADVERSE ACTION BEING TAKE WITH RESPECT
THERETO, OR IF ANY OBJECTIONS ARE MADE IN RESPECT OF SUCH NOTICE, THE BANKRUPTCY
COURT HAS ISSUED AN ORDER (WHICH HAS BECOME FINAL) SATISFACTORY TO THE
ADMINISTRATIVE AGENT APPROVING THIS AGREEMENT AS REFERRED TO IN SECTION 8.14 AND
(B) ALL REQUIRED FILINGS IN CONNECTION WITH THE TRANSACTION SHALL HAVE BEEN MADE
AND ALL APPLICABLE WAITING PERIODS SHALL HAVE EXPIRED WITHOUT ANY ACTION BEING
TAKEN BY ANY COMPETENT AUTHORITY WHICH PREVENTS THE CONSUMMATION OF THE
TRANSACTION. ADDITIONALLY, THERE SHALL NOT EXIST ANY EVENT OR ORDER ARISING IN
THE BANKRUPTCY CASE OF G-I HOLDINGS, INC., PROHIBITING OR IMPOSING MATERIALLY
ADVERSE CONDITIONS UPON THE TRANSACTION OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.

 

(F)            ALL COSTS, FEES, EXPENSES (INCLUDING LEGAL FEES AND EXPENSES) AND
OTHER COMPENSATION CONTEMPLATED HEREBY, PAYABLE TO THE JOINT LEAD ARRANGERS AND
THE LENDERS OR OTHERWISE PAYABLE IN RESPECT OF THE TRANSACTION SHALL HAVE BEEN
PAID TO THE EXTENT DUE.

 

(G)           THE BORROWERS SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT THE
NOTICE OF BORROWING FOR THE BRIDGE LOAN BORROWING.

 

(H)           THERE HAS NOT OCCURRED ANY CONDITION OR CIRCUMSTANCE CONSTITUTING
AN ELK MATERIAL ADVERSE EFFECT.

 

46

--------------------------------------------------------------------------------


 

(I)            THE FOLLOWING STATEMENTS SHALL BE TRUE AND THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED FOR THE ACCOUNT OF SUCH LENDER A CERTIFICATE SIGNED BY
A DULY AUTHORIZED OFFICER OF BMCA, DATED THE DATE OF THE BRIDGE LOAN BORROWING,
STATING THAT (AND EACH OF THE GIVING OF THE NOTICE OF BORROWING, AND THE
ACCEPTANCE BY THE BORROWERS OF THE PROCEEDS OF THE BRIDGE LOAN BORROWING SHALL
CONSTITUTE A REPRESENTATION AND WARRANTY BY BMCA THAT BOTH ON THE DATE OF SUCH
NOTICE AND ON THE DATE OF THE BRIDGE LOAN BORROWING SUCH STATEMENTS ARE TRUE):

 

(i)            the representations and warranties contained in each Loan
Document and in the Merger Agreement are correct in all material respects on and
as of such date, before and immediately after giving effect to the Bridge Loan
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date, other than any such representations or warranties that, by
their terms, refer to a specific date other than the date of the Bridge Loan
Borrowing, in which case as of such specific date, provided, that the
representation and warranty contained in the Section 4.01(g)(i)(B) shall not be
brought down to the date thereof, and provided, further, that the
representations and warranties in the Merger Agreement in respect of Elk and its
Subsidiaries, for purposes of this Section 3.01(i) and Section 4.01, shall be
limited to (x) those set forth in the Merger Agreement as are material to the
interests of the Lenders, but only to the extent that BMCA Acquisition or BMCA
Acquisition Sub has the right to terminate their obligations under the Merger
Agreement as a result of a breach in such representations and (y) the Specified
Representations. For purposes hereof, “Specified Representations” means the
representations and warranties set forth in the Merger Agreement as to the
corporate power and authority of Elk and its Subsidiaries and the execution,
delivery and enforceability by Elk and its Subsidiaries of the Merger Agreement
and documents related thereto;

 

(ii)           no Default has occurred and is continuing, or would result from
the Bridge Loan Borrowing or from the application of the proceeds therefrom
(except with respect to a breach of representations that are not conditions to
funding of the Bridge Loan Borrowing); and

 

(J)            THE ADMINISTRATIVE AGENT SHALL BE IN ITS REASONABLE JUDGMENT
SATISFIED THAT (I) NO ACTION ADVERSE TO THE VALIDITY AND ENFORCEABILITY OF THE
LIENS CREATED IN FAVOR OF THE COLLATERAL AGENT, FOR THE BENEFIT OF THE LENDERS,
UNDER THE COLLATERAL DOCUMENTS OR THE RIGHTS OR REMEDIES OF THE AGENTS OR THE
LENDERS UNDER ANY OF THE LOAN DOCUMENTS HAS BEEN TAKEN IN OR IN CONNECTION WITH
THE G-I HOLDINGS BANKRUPTCY PROCEEDINGS (IT BEING UNDERSTOOD THAT THE FILINGS ON
JUNE 30, 2003 OF THE NOTICE OF APPEAL AND THE BRIEF IN SUPPORT THEREOF BY THE
OFFICIAL COMMITTEE OF ASBESTOS CLAIMANTS IN THE G-I HOLDINGS BANKRUPTCY
PROCEEDINGS SHALL NOT, SOLELY BY THEMSELVES, BE DEEMED TO BE ADVERSE ACTIONS FOR
PURPOSES OF THIS CLAUSE (B)) OR (II) IF ANY SUCH ACTION HAS BEEN TAKEN, SUCH
ACTION HAS BEEN RESOLVED IN A MANNER REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.

 

SECTION 3.02.      Determinations Under Section 3.01. For purposes of
determining compliance with the conditions specified in Section 3.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of

 

47

--------------------------------------------------------------------------------


 

the Administrative Agent responsible for the transactions contemplated by the
Loan Documents shall have received notice from such Lender prior to the Closing
Date specifying its objection thereto.

 


ARTICLE IV

REPRESENTATIONS AND WARRANTIES


 

SECTION 4.01.      Representations and Warranties of the Borrowers. Each
Borrower represents and warrants that the following statements are true and
correct, provided, however, that such representations and warranties with
respect to Elk and its Subsidiaries shall be limited as set forth in Section
3.01(i):

 

(A)           CORPORATE EXISTENCE. EACH LOAN PARTY AND EACH OF ITS SUBSIDIARIES
(I) IS A CORPORATION OR LIMITED LIABILITY COMPANY DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
ORGANIZATION, (II) IS DULY QUALIFIED AND IN GOOD STANDING AS A FOREIGN
CORPORATION OR LIMITED LIABILITY COMPANY IN EACH OTHER JURISDICTION IN WHICH IT
OWNS OR LEASES PROPERTY OR IN WHICH THE CONDUCT OF ITS BUSINESS REQUIRES IT TO
SO QUALIFY OR BE LICENSED EXCEPT WHERE THE FAILURE TO SO QUALIFY OR BE LICENSED
COULD NOT BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT AND (III) HAS
ALL REQUISITE CORPORATE OR LIMITED LIABILITY COMPANY POWER AND AUTHORITY
(INCLUDING ALL GOVERNMENTAL AUTHORIZATIONS) TO OWN OR LEASE AND OPERATE ITS
PROPERTIES AND TO CARRY ON ITS BUSINESS AS NOW CONDUCTED AND AS PROPOSED TO BE
CONDUCTED. ALL OF THE OUTSTANDING EQUITY INTERESTS IN BMCA HAVE BEEN VALIDLY
ISSUED, ARE FULLY PAID AND NON-ASSESSABLE AND ARE OWNED BY BMCA HOLDINGS IN THE
AMOUNTS SPECIFIED ON SCHEDULE 4.01(A) HERETO FREE AND CLEAR OF ALL LIENS.

 

(B)           SUBSIDIARIES. SET FORTH ON SCHEDULE 4.01(B) HERETO IS A COMPLETE
AND ACCURATE LIST OF ALL SUBSIDIARIES OF EACH LOAN PARTY, SHOWING AS OF THE DATE
HEREOF (AS TO EACH SUCH SUBSIDIARY) THE JURISDICTION OF ITS ORGANIZATION, THE
NUMBER OF SHARES OF EACH CLASS OF ITS AUTHORIZED EQUITY INTERESTS, AND THE
NUMBER OUTSTANDING ON THE DATE HEREOF AND THE PERCENTAGE OF EACH SUCH CLASS OF
ITS EQUITY INTERESTS OWNED (DIRECTLY OR INDIRECTLY) BY SUCH LOAN PARTY AND THE
NUMBER OF SHARES COVERED BY ALL OUTSTANDING OPTIONS, WARRANTS, RIGHTS OF
CONVERSION OR PURCHASE AND SIMILAR RIGHTS AT THE DATE HEREOF. ALL OF THE
OUTSTANDING EQUITY INTERESTS IN EACH LOAN PARTY’S SUBSIDIARIES HAVE BEEN VALIDLY
ISSUED, ARE FULLY PAID AND NON-ASSESSABLE AND ARE OWNED BY SUCH LOAN PARTY OR
ONE OR MORE OF ITS SUBSIDIARIES FREE AND CLEAR OF ALL LIENS, EXCEPT THOSE
CREATED UNDER THE COLLATERAL DOCUMENTS AND TO SECURE DEBT UNDER THE REVOLVING
CREDIT FACILITY, THE EXISTING INDENTURES AND THE TERM LOAN FACILITY AND, WHEN
ISSUED, THE SENIOR NOTES.

 

(C)           CORPORATE POWER; AUTHORIZATION. THE EXECUTION, DELIVERY AND
PERFORMANCE BY EACH LOAN PARTY OF EACH TRANSACTION DOCUMENT TO WHICH IT IS OR IS
TO BE A PARTY, AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREUNDER,
ARE WITHIN SUCH LOAN PARTY’S POWERS, HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
ACTION, AND DO NOT (I) CONTRAVENE SUCH LOAN PARTY’S CHARTER OR BYLAWS OR OTHER
CONSTITUENT DOCUMENTS, (II) VIOLATE ANY LAW, RULE, REGULATION (INCLUDING
REGULATION X AND REGULATION U OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE
SYSTEM), ORDER, WRIT, JUDGMENT, INJUNCTION, DECREE, DETERMINATION OR AWARD,
(III) CONFLICT WITH OR RESULT IN THE BREACH OF, OR CONSTITUTE A DEFAULT OR
REQUIRE ANY PAYMENT TO BE MADE UNDER, ANY CONTRACT, LOAN AGREEMENT, INDENTURE,
MORTGAGE, DEED OF TRUST, LEASE OR OTHER INSTRUMENT BINDING ON OR AFFECTING ANY
LOAN PARTY, ANY OF ITS SUBSIDIARIES OR ANY OF THEIR PROPERTIES OR (IV) EXCEPT
FOR

 

48

--------------------------------------------------------------------------------

 

the Liens created under the Loan Documents and to secure Debt under the
Revolving Credit Facility, the Existing Indentures, the Term Loan Facility and
when issued, the Senior Notes, result in or require the creation or imposition
of any Lien upon or with respect to any of the properties of any Loan Party or
any of its Subsidiaries. No Loan Party or any of its Subsidiaries is in
violation of any such law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award or in breach of any such contract, loan
agreement, indenture, mortgage, deed of trust, lease or other instrument, the
violation or breach of which could reasonably be expected to have a Material
Adverse Effect. In making the foregoing representations with respect to
non-contravention with Regulations U and X, the Borrowers are relying on each
Lender having determined that the good faith loan value of the Collateral other
than Margin Stock securing the Bridge Loan made by it is not less than the
amount of such Bridge Loan.

 

(D)           GOVERNMENTAL AUTHORIZATIONS. NO GOVERNMENTAL AUTHORIZATION, AND NO
NOTICE TO OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER THIRD PARTY IS
REQUIRED FOR (I) THE DUE EXECUTION, DELIVERY, RECORDATION, FILING OR PERFORMANCE
BY ANY LOAN PARTY OF ANY LOAN DOCUMENT TO WHICH IT IS OR IS TO BE A PARTY, OR
FOR THE CONSUMMATION OF THE TRANSACTION (EXCEPT FOR THE FILING OF A CERTIFICATE
OF MERGER IN CONNECTION WITH THE MERGER), (II) THE GRANT BY ANY LOAN PARTY OF
THE LIENS GRANTED BY IT PURSUANT TO THE COLLATERAL DOCUMENTS, (III) THE
PERFECTION OR MAINTENANCE OF THE LIENS CREATED UNDER THE COLLATERAL DOCUMENTS
(INCLUDING THE FIRST PRIORITY NATURE THEREOF (SUBJECT TO LIENS PERMITTED UNDER
ANY LOAN DOCUMENT)) OR (IV) THE EXERCISE BY ANY AGENT OR ANY LENDER OF ITS
RIGHTS UNDER THE LOAN DOCUMENTS OR THE REMEDIES IN RESPECT OF THE COLLATERAL
PURSUANT TO THE COLLATERAL DOCUMENTS, EXCEPT FOR THE AUTHORIZATIONS, APPROVALS,
ACTIONS, NOTICES AND FILINGS WHICH HAVE BEEN DULY OBTAINED, TAKEN, GIVEN OR MADE
ON OR PRIOR TO THE DATE HEREOF AND ARE IN FULL FORCE AND EFFECT OR WILL BE MADE
TO PERFECT A SECURITY INTEREST AS CONTEMPLATED BY SECTIONS 3.01(A)(IV) AND
5.01(J). ALL APPLICABLE WAITING PERIODS IN CONNECTION WITH THE TRANSACTION HAVE
EXPIRED WITHOUT ANY ACTION HAVING BEEN TAKEN BY ANY COMPETENT AUTHORITY
RESTRAINING, PREVENTING OR IMPOSING MATERIALLY ADVERSE CONDITIONS UPON THE
TRANSACTION OR THE RIGHTS OF THE LOAN PARTIES OR THEIR SUBSIDIARIES FREELY TO
TRANSFER OR OTHERWISE DISPOSE OF, OR TO CREATE ANY LIEN ON, ANY PROPERTIES NOW
OWNED OR HEREAFTER ACQUIRED BY ANY OF THEM.

 

(E)           ENFORCEABLE OBLIGATIONS. THIS AGREEMENT HAS BEEN, AND EACH OTHER
TRANSACTION DOCUMENT WHEN DELIVERED HEREUNDER WILL HAVE BEEN, DULY EXECUTED AND
DELIVERED BY EACH LOAN PARTY PARTY THERETO. THIS AGREEMENT IS, AND EACH OTHER
TRANSACTION DOCUMENT WHEN DELIVERED HEREUNDER WILL BE, THE LEGAL, VALID AND
BINDING OBLIGATION OF EACH LOAN PARTY PARTY THERETO, ENFORCEABLE AGAINST SUCH
LOAN PARTY IN ACCORDANCE WITH ITS TERMS.

 

(F)            LITIGATION. OTHER THAN THE MATTERS DESCRIBED ON SCHEDULE 4.01(F)
HERETO (THE “DISCLOSED LITIGATION”), THERE IS NO ACTION, SUIT, INVESTIGATION,
LITIGATION OR PROCEEDING AFFECTING ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES,
INCLUDING ANY ENVIRONMENTAL ACTION, PENDING OR TO THE KNOWLEDGE OF BMCA,
THREATENED BEFORE ANY GOVERNMENTAL AUTHORITY OR ARBITRATOR THAT (I) COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT (OTHER THAN THE
DISCLOSED LITIGATION), (II) AS OF THE CLOSING DATE PURPORTS TO AFFECT THE
LEGALITY, VALIDITY OR ENFORCEABILITY OF ANY TRANSACTION DOCUMENT OR THE
CONSUMMATION OF THE TRANSACTION OR (III) COULD REASONABLY BE LIKELY TO
MATERIALLY AFFECT THE LEGALITY, VALIDITY OR ENFORCEABILITY OF ANY LOAN DOCUMENT,
AND SINCE DECEMBER 31, 2006, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE
STATUS, OR FINANCIAL EFFECT ON ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, OF THE
DISCLOSED LITIGATION FROM THAT DESCRIBED ON SCHEDULE 4.01(F) HERETO.

 

49

--------------------------------------------------------------------------------


 

(G)           FINANCIAL STATEMENTS. (I) (A) THE CONSOLIDATED BALANCE SHEET OF
BMCA AND ITS SUBSIDIARIES AS AT DECEMBER 31, 2006, AND THE RELATED CONSOLIDATED
STATEMENT OF INCOME AND CONSOLIDATED STATEMENT OF CASH FLOWS OF BMCA AND ITS
SUBSIDIARIES FOR THE FISCAL YEAR THEN ENDED, ACCOMPANIED BY AN UNQUALIFIED
OPINION OF ERNST & YOUNG LLP, INDEPENDENT PUBLIC ACCOUNTANTS, COPIES OF WHICH
HAVE BEEN FURNISHED TO EACH LENDER, FAIRLY PRESENT THE CONSOLIDATED FINANCIAL
CONDITION OF BMCA AND ITS SUBSIDIARIES AS AT SUCH DATE AND THE CONSOLIDATED
RESULTS OF OPERATIONS OF BMCA AND ITS SUBSIDIARIES FOR THE PERIOD ENDED ON SUCH
DATE, ALL IN ACCORDANCE WITH GAAP, AND (B) SINCE DECEMBER 31, 2006, THERE HAS
BEEN NO MATERIAL ADVERSE CHANGE.

 

(II)           THE CONSOLIDATED FORECASTED BALANCE SHEETS, STATEMENTS OF INCOME
AND STATEMENTS OF CASH FLOWS OF BMCA AND ITS SUBSIDIARIES DELIVERED TO THE
LENDERS IN FEBRUARY 2007 AND ALL OTHER WRITTEN INFORMATION IN CONNECTION
THEREWITH, OR OTHERWISE REQUIRED TO BE DELIVERED PURSUANT TO SECTION 5.03 WERE
PREPARED IN GOOD FAITH ON THE BASIS OF THE ASSUMPTIONS STATED THEREIN, WHICH
ASSUMPTIONS WERE FAIR IN LIGHT OF THE CONDITIONS EXISTING AT THE TIME OF
DELIVERY OF SUCH FORECASTS, AND REPRESENTED, AT THE TIME OF DELIVERY, BMCA’S
GOOD FAITH AND REASONABLE ESTIMATE OF THE FUTURE FINANCIAL PERFORMANCE OF BMCA
AND ITS SUBSIDIARIES.

 

(III)          NO WRITTEN INFORMATION, EXHIBIT OR REPORT DELIVERED OR FURNISHED
BY OR ON BEHALF OF ANY LOAN PARTY TO ANY AGENT OR ANY LENDER IN CONNECTION WITH
THE NEGOTIATION AND SYNDICATION OF THE LOAN DOCUMENTS OR PURSUANT TO THE TERMS
OF THE LOAN DOCUMENTS, INCLUDING WITHOUT LIMITATION THE INFORMATION MEMORANDUM,
WHEN DELIVERED, CONTAINED OR WILL CONTAIN (WHEN TAKEN TOGETHER) AT THE TIME SUCH
INFORMATION WAS OR WILL BE DELIVERED OR FURNISHED ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMITTED TO STATE A MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS MADE THEREIN AT THE TIME MADE NOT MISLEADING.

 

(IV)          NO BORROWER IS ENGAGED IN THE BUSINESS OF EXTENDING CREDIT FOR THE
PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK, AND EXCEPT FOR THE PURCHASE OF
THE SHARES OF ELK, NO PROCEEDS OF ANY BRIDGE LOAN WILL BE USED TO PURCHASE OR
CARRY ANY MARGIN STOCK OR TO EXTEND CREDIT TO OTHERS FOR THE PURPOSE OF
PURCHASING OR CARRYING ANY MARGIN STOCK.

 

(H)           INVESTMENT COMPANY ACT; PUBLIC UTILITY HOLDING COMPANY ACT.
NEITHER ANY LOAN PARTY NOR ANY OF ITS SUBSIDIARIES IS AN “INVESTMENT COMPANY”,
OR AN “AFFILIATED PERSON” OF, OR “PROMOTER” OR “PRINCIPAL UNDERWRITER” FOR, AN
“INVESTMENT COMPANY”, AS SUCH TERMS ARE DEFINED IN THE INVESTMENT COMPANY ACT OF
1940, AS AMENDED. NEITHER ANY LOAN PARTY NOR ANY OF ITS SUBSIDIARIES IS A
“HOLDING COMPANY”, OR A “SUBSIDIARY COMPANY” OF A “HOLDING COMPANY”, OR AN
“AFFILIATE” OF A “HOLDING COMPANY” OR OF A “SUBSIDIARY COMPANY” OF A “HOLDING
COMPANY”, AS SUCH TERMS ARE DEFINED IN THE PUBLIC UTILITY HOLDING COMPANY ACT OF
2005, AS AMENDED. NEITHER THE MAKING OF ANY LOANS, NOR THE APPLICATION OF THE
PROCEEDS OR REPAYMENT THEREOF BY THE BORROWERS, NOR THE CONSUMMATION OF THE
OTHER TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS, WILL VIOLATE ANY
PROVISION OF ANY SUCH ACT OR ANY RULE, REGULATION OR ORDER OF THE SECURITIES AND
EXCHANGE COMMISSION THEREUNDER.

 

(I)            NO BURDENSOME RESTRICTIONS. NEITHER ANY LOAN PARTY NOR ANY OF ITS
SUBSIDIARIES IS A PARTY TO ANY INDENTURE, LOAN OR CREDIT AGREEMENT OR ANY LEASE
OR OTHER AGREEMENT

 

50

--------------------------------------------------------------------------------


 

or instrument containing restrictions, or subject to any charter or corporate
restriction, that could be reasonably expected to have a Material Adverse
Effect.

 

(J)            SOLVENCY. BMCA AND ITS SUBSIDIARIES, TAKEN AS A WHOLE ARE SOLVENT
(ASSUMING THAT NEITHER BMCA NOR ANY OF ITS SUBSIDIARIES HAS ANY LIABILITY IN
RESPECT OF ASBESTOS CLAIMS).

 

(K)           ERISA MATTERS. (I)  SET FORTH ON SCHEDULE 4.01(K) HERETO, AS OF
THE DATE HEREOF, IS A COMPLETE AND ACCURATE LIST OF ALL PLANS AND MULTIEMPLOYER
PLANS.

 

(II)           NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO OCCUR
WITH RESPECT TO ANY PLAN THAT WOULD RESULT IN A MATERIAL LIABILITY.

 

(III)          SCHEDULE B (ACTUARIAL INFORMATION) TO THE MOST RECENT ANNUAL
REPORT (FORM 5500 SERIES) FOR EACH PLAN, COPIES OF WHICH HAVE BEEN FILED WITH
THE INTERNAL REVENUE SERVICE AND FURNISHED TO THE LENDERS, IS COMPLETE AND
ACCURATE IN ALL MATERIAL RESPECTS AND FAIRLY PRESENTS THE FUNDING STATUS OF SUCH
PLAN, AND SINCE THE DATE OF SUCH SCHEDULE B THERE HAS BEEN NO MATERIAL ADVERSE
CHANGE IN SUCH FUNDING STATUS.

 

(IV)          NEITHER ANY LOAN PARTY NOR ANY ERISA AFFILIATE HAS INCURRED OR IS
REASONABLY EXPECTED TO INCUR ANY MATERIAL WITHDRAWAL LIABILITY TO ANY
MULTIEMPLOYER PLAN WHICH HAS NOT BEEN FULLY SATISFIED.

 

(V)           NEITHER ANY LOAN PARTY NOR ANY ERISA AFFILIATE HAS BEEN NOTIFIED
BY THE SPONSOR OF A MULTIEMPLOYER PLAN THAT SUCH MULTIEMPLOYER PLAN IS IN
REORGANIZATION OR HAS BEEN TERMINATED, WITHIN THE MEANING OF TITLE IV OF ERISA,
AND NO SUCH MULTIEMPLOYER PLAN IS REASONABLY EXPECTED TO BE IN REORGANIZATION OR
TO BE TERMINATED, WITHIN THE MEANING OF TITLE IV OF ERISA EXCEPT TO THE EXTENT
SUCH REORGANIZATION OR TERMINATION HAS NOT RESULTED, AND IS NOT REASONABLY
EXPECTED TO RESULT, IN A MATERIAL LIABILITY OF ANY LOAN PARTY OR ANY ERISA
AFFILIATE.

 

(L)            ENVIRONMENTAL MATTERS. EXCEPT AS SET FORTH ON SCHEDULE 4.01(L),

 

(I)            THE OPERATIONS AND PROPERTIES OF EACH LOAN PARTY AND EACH OF ITS
SUBSIDIARIES COMPLY IN ALL MATERIAL RESPECTS WITH ENVIRONMENTAL LAWS AND
ENVIRONMENTAL PERMITS, ALL PAST NON-COMPLIANCE WITH SUCH ENVIRONMENTAL LAWS AND
ENVIRONMENTAL PERMITS HAS BEEN RESOLVED OR IS EXPECTED TO BE RESOLVED WITHOUT
MATERIAL ONGOING OBLIGATIONS OR COSTS, AND, TO THE KNOWLEDGE OF THE LOAN
PARTIES, NO CIRCUMSTANCES EXIST THAT COULD BE REASONABLY LIKELY TO (A) FORM THE
BASIS OF AN ENVIRONMENTAL ACTION AGAINST ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES OR ANY OF THEIR PROPERTIES THAT COULD REASONABLY BE LIKELY TO HAVE
A MATERIAL ADVERSE EFFECT OR (B) CAUSE ANY SUCH PROPERTY TO BE SUBJECT TO ANY
RESTRICTION ON OWNERSHIP, OCCUPANCY, USE OR TRANSFERABILITY UNDER ANY
ENVIRONMENTAL LAW, ASSUMING CONTINUED USE OF THE PROPERTY FOR INDUSTRIAL
PURPOSES, THAT COULD REASONABLY BE LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.

 

(II)           NONE OF THE PROPERTIES CURRENTLY OR, TO THE KNOWLEDGE OF THE LOAN
PARTIES, FORMERLY OWNED OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES
IS LISTED OR PROPOSED FOR LISTING ON THE NPL OR ON ANY ANALOGOUS FOREIGN, OR
STATE LIST AND THE LIABILITY

 

51

--------------------------------------------------------------------------------


 

WHICH SUCH LOAN PARTY OR SUBSIDIARY IS REASONABLY LIKELY TO HAVE IN RESPECT
THEREOF (NET OF INSURANCE PROCEEDS RECEIVED (OR TO BE RECEIVED) OR
INDEMNIFICATION AGREEMENTS OF THE TYPE REFERRED TO IN CLAUSE (IV) BELOW) IS IN
EXCESS OF $37,500,000 IN THE AGGREGATE (WHEN COMBINED WITH THE LIABILITIES
REFERRED TO IN CLAUSES (III), (IV), (V) AND (VI) OF THIS SECTION 4.01(L)).

 

(III)          NONE OF THE PROPERTIES OWNED OR OPERATED BY ANY LOAN PARTY OR ANY
OF ITS SUBSIDIARIES IS A TREATMENT, STORAGE OR DISPOSAL FACILITY REQUIRING A
PERMIT UNDER THE RESOURCE CONSERVATION AND RECOVERY ACT, 42 U.S.C. §6901 ET
SEQ., THE REGULATIONS THEREUNDER OR ANY STATE ANALOGUE AND THE LIABILITY WHICH
SUCH LOAN PARTY OR SUBSIDIARY IS REASONABLY LIKELY TO HAVE IN RESPECT THEREOF
(NET OF INSURANCE PROCEEDS RECEIVED (OR TO BE RECEIVED) OR INDEMNIFICATION
AGREEMENTS OF THE TYPE REFERRED TO IN CLAUSE (IV) BELOW) IS IN EXCESS OF
$37,500,000 IN THE AGGREGATE (WHEN COMBINED WITH THE LIABILITIES REFERRED TO IN
CLAUSES (II), (IV), (V) AND (VI) OF THIS SECTION 4.01(L)).

 

(IV)          THERE ARE NO FACTS OR CIRCUMSTANCES OR CONDITIONS ARISING OUT OF
THE LOCATION AND OPERATION OF ANY UNDERGROUND OR ABOVE GROUND STORAGE TANKS,
SURFACE IMPOUNDMENTS, SEPTIC TANKS, PITS, SUMPS OR LAGOONS IN WHICH HAZARDOUS
MATERIALS ARE BEING OR HAVE BEEN TREATED, STORED OR DISPOSED OF OR THE RELEASE,
DISCHARGE OR DISPOSAL OF HAZARDOUS MATERIALS ON ANY PROPERTY CURRENTLY OWNED OR
OPERATED BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES OR, TO THE KNOWLEDGE OF
ANY LOAN PARTY, ON ANY PROPERTY FORMERLY OWNED OR OPERATED BY ANY LOAN PARTY OR
ANY OF ITS SUBSIDIARIES THAT WOULD REASONABLY BE EXPECTED TO CAUSE THE LOAN
PARTIES OR ANY OF THEIR SUBSIDIARIES ANY LIABILITY ((I) EXCLUDING (A)
LIABILITIES INCURRED IN THE  ORDINARY CAUSE OF BUSINESS, AND (B) LIABILITIES
WITH RESPECT TO WHICH THE APPLICABLE LOAN PARTY IS THE BENEFICIARY OF A THIRD
PARTY INDEMNIFICATION AGREEMENT WHICH IS SUPPORTED BY A LETTER OF CREDIT OR
OTHER CREDIT FACILITY, IN EITHER CASE IN FORM AND SUBSTANCE ACCEPTABLE TO THE
ADMINISTRATIVE AGENT, AND WHICH THIRD PARTY INDEMNIFICATION AGREEMENT IS
OTHERWISE ACCEPTABLE TO THE ADMINISTRATIVE AGENT, AND (II) IN ALL CASES, SUCH
LIABILITIES SHALL BE DETERMINED NET OF INSURANCE PROCEEDS RECEIVED (OR TO BE
RECEIVED) BY THE APPLICABLE LOAN PARTY IN CONNECTION WITH SUCH LIABILITY) IN
EXCESS OF, TOGETHER WITH ALL OTHER OCCURRENCES DESCRIBED IN CLAUSES (II), (III),
(V) AND (VI) OF THIS SECTION 4.01(L), $37,500,000 IN THE AGGREGATE PURSUANT TO
ENVIRONMENTAL LAWS OR ENVIRONMENTAL PERMITS.

 

(V)           NEITHER ANY LOAN PARTY NOR ANY OF ITS SUBSIDIARIES IS UNDERTAKING,
AND HAS NOT COMPLETED, EITHER INDIVIDUALLY OR TOGETHER WITH OTHER POTENTIALLY
RESPONSIBLE PARTIES, ANY INVESTIGATION OR ASSESSMENT OR REMEDIAL OR RESPONSE
ACTION RELATING TO ANY ACTUAL OR THREATENED RELEASE, DISCHARGE OR DISPOSAL OF
HAZARDOUS MATERIALS AT ANY SITE, LOCATION OR OPERATION, PURSUANT TO THE ORDER
UNDER ENVIRONMENTAL LAW OF ANY GOVERNMENTAL OR REGULATORY AUTHORITY WHICH WOULD
REASONABLY BE EXPECTED TO RESULT IN LIABILITY ((I) EXCLUDING (A) LIABILITIES
INCURRED IN THE  ORDINARY CAUSE OF BUSINESS, AND (B) LIABILITIES WITH RESPECT TO
WHICH THE APPLICABLE LOAN PARTY IS THE BENEFICIARY OF A THIRD PARTY
INDEMNIFICATION AGREEMENT WHICH IS SUPPORTED BY A LETTER OF CREDIT OR OTHER
CREDIT FACILITY, IN EITHER CASE IN FORM AND SUBSTANCE ACCEPTABLE TO THE
ADMINISTRATIVE AGENT, AND WHICH THIRD PARTY INDEMNIFICATION AGREEMENT IS
OTHERWISE ACCEPTABLE TO THE ADMINISTRATIVE AGENT, AND (II) IN ALL CASES, SUCH
LIABILITIES SHALL BE DETERMINED NET OF INSURANCE PROCEEDS RECEIVED (OR TO BE
RECEIVED) BY THE APPLICABLE LOAN PARTY IN CONNECTION WITH SUCH

 

52

--------------------------------------------------------------------------------


 

LIABILITY) IN EXCESS OF, TOGETHER WITH ALL OTHER OCCURRENCES DESCRIBED IN
CLAUSES (II), (III), (IV) AND (VI) OF THIS SECTION 4.01(L), $37,500,000 IN THE
AGGREGATE.

 

(VI)          NO WASTES GENERATED AT, STORED AT, OR TRANSPORTED TO OR FROM ANY
PROPERTY CURRENTLY OR FORMERLY OWNED OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES HAVE BEEN DISPOSED OF IN A MANNER THAT WOULD REASONABLY BE EXPECTED
TO RESULT IN LIABILITY ((I) EXCLUDING (A) LIABILITIES INCURRED IN THE ORDINARY
CAUSE OF BUSINESS, AND (B) LIABILITIES WITH RESPECT TO WHICH THE APPLICABLE LOAN
PARTY IS THE BENEFICIARY OF A THIRD PARTY INDEMNIFICATION AGREEMENT WHICH IS
SUPPORTED BY A LETTER OF CREDIT OR OTHER CREDIT FACILITY, IN EITHER CASE IN FORM
AND SUBSTANCE ACCEPTABLE TO THE ADMINISTRATIVE AGENT, AND WHICH THIRD PARTY
INDEMNIFICATION AGREEMENT IS OTHERWISE ACCEPTABLE TO THE ADMINISTRATIVE AGENT,
AND (II) IN ALL CASES, SUCH LIABILITIES SHALL BE DETERMINED NET OF INSURANCE
PROCEEDS RECEIVED (OR TO BE RECEIVED) BY THE APPLICABLE LOAN PARTY IN CONNECTION
WITH SUCH LIABILITY) IN EXCESS OF, TOGETHER WITH ALL OTHER OCCURRENCES DESCRIBED
IN CLAUSES (II), (III), (IV) AND (V) OF THIS SECTION 4.01(L), $37,500,000 IN THE
AGGREGATE PURSUANT TO ENVIRONMENTAL LAWS.

 

(M)          TAX MATTERS. (I)  NEITHER ANY LOAN PARTY NOR ANY OF ITS
SUBSIDIARIES IS PARTY TO ANY TAX SHARING AGREEMENT OTHER THAN THE TAX AGREEMENT.

 

(II)           EACH LOAN PARTY AND EACH OF ITS SUBSIDIARIES AND AFFILIATES HAS
FILED, HAS CAUSED TO BE FILED OR HAS BEEN INCLUDED IN ALL FEDERAL INCOME AND
OTHER MATERIAL TAX RETURNS REQUIRED TO BE FILED BY OR ON BEHALF OF IT AND HAS
PAID OR CAUSED TO BE PAID ALL TAXES SHOWN THEREON TO BE DUE FOR ITS ACCOUNT,
TOGETHER WITH ALL TAX ASSESSMENTS IMPOSED ON THEM PLUS ANY APPLICABLE INTEREST
AND PENALTIES EXCEPT FOR THOSE TAXES CONTESTED IN GOOD FAITH AND FOR WHICH
RESERVES HAVE BEEN ESTABLISHED IN ACCORDANCE WITH GAAP.

 

(III)          SET FORTH ON PART I OF SCHEDULE 4.01(M) HERETO IS A COMPLETE AND
ACCURATE LIST, AS OF THE DATE HEREOF, OF EACH TAXABLE YEAR OF EACH LOAN PARTY
AND EACH OF ITS SUBSIDIARIES AND AFFILIATES FOR WHICH FEDERAL INCOME TAX RETURNS
HAVE BEEN FILED ON BEHALF OF EACH LOAN PARTY AND FOR WHICH THE EXPIRATION OF THE
APPLICABLE STATUTE OF LIMITATIONS FOR ASSESSMENT OR COLLECTION HAS NOT OCCURRED
BY REASON OF EXTENSION OR OTHERWISE (AN “OPEN YEAR”). NO ISSUES HAVE BEEN RAISED
BY THE INTERNAL REVENUE SERVICE IN RESPECT OF OPEN YEARS THAT, IN THE AGGREGATE,
COULD BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

(IV)          THERE ARE NO PROPOSED TAX ADJUSTMENTS OR TAX ASSESSMENTS IN
WRITING AGAINST BMCA OR ANY OF ITS SUBSIDIARIES IN RESPECT OF OPEN YEARS THAT IF
PAID, COLLECTED OR OTHERWISE ENFORCED ON A LOAN PARTY WOULD BE REASONABLY LIKELY
TO HAVE A MATERIAL ADVERSE EFFECT.

 

(V)           THE AGGREGATE UNPAID AMOUNT, AS OF THE DATE HEREOF, OF ADJUSTMENTS
TO THE STATE, LOCAL AND FOREIGN TAX LIABILITY OF EACH LOAN PARTY AND ITS
SUBSIDIARIES AND AFFILIATES PROPOSED IN WRITING BY ALL STATE, LOCAL AND FOREIGN
TAXING AUTHORITIES (OTHER THAN AMOUNTS ARISING FROM ADJUSTMENTS TO FEDERAL
INCOME TAX RETURNS) DOES NOT EXCEED $10,000,000. NO ISSUES HAVE BEEN RAISED BY
SUCH TAXING AUTHORITIES THAT, IN THE AGGREGATE, COULD BE REASONABLY LIKELY TO
HAVE A MATERIAL ADVERSE EFFECT.

 

53

--------------------------------------------------------------------------------


 

(VI)          BASED ON CURRENT INFORMATION AND CIRCUMSTANCES, NEITHER BMCA NOR
ANY OF ITS SUBSIDIARIES EXPECT ANY OF THE LOANS HEREUNDER TO BE SPECIFICALLY
IDENTIFIED (IN WHOLE OR IN PART) AS A “REPORTABLE TRANSACTION” ON INTERNAL
REVENUE SERVICE FORM 8886 FILED WITH U.S. FEDERAL TAX RETURNS FILED BY THEM OR
THE G-I HOLDINGS TAX GROUP FOR PURPOSES OF SECTION 6011, 6111 OR 6112 OF THE
INTERNAL REVENUE CODE OR THE TREASURY REGULATIONS PROMULGATED THEREUNDER.

 

(N)           LABOR MATTERS. NEITHER THE BUSINESS NOR THE PROPERTIES OF ANY LOAN
PARTY OR ANY OF ITS SUBSIDIARIES ARE AFFECTED BY ANY STRIKE, LOCKOUT OR OTHER
LABOR DISPUTE, THAT COULD BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE
EFFECT.

 

(O)           SURVIVING DEBT. SET FORTH ON SCHEDULE 4.01(O) HERETO IS A COMPLETE
AND ACCURATE LIST OF ALL SURVIVING DEBT AS OF THE DATE HEREOF, SHOWING THE
OBLIGOR AND THE PRINCIPAL AMOUNT OUTSTANDING THEREUNDER, THE MATURITY DATE
THEREOF AND THE AMORTIZATION SCHEDULE THEREFOR.

 

(P)           EXISTING LIENS. SET FORTH ON SCHEDULE 4.01(P) HERETO IS A COMPLETE
AND ACCURATE LIST AS OF THE DATE HEREOF OF ALL LIENS ON THE PROPERTY OR ASSETS
OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, SHOWING THE LIENHOLDER THEREOF,
THE PRINCIPAL AMOUNT OF THE OBLIGATIONS SECURED THEREBY AND THE PROPERTY OR
ASSETS OF SUCH LOAN PARTY OR SUCH SUBSIDIARY SUBJECT THERETO.

 

(Q)           OWNED REAL PROPERTY. SET FORTH ON SCHEDULE 4.01(Q) HERETO IS A
COMPLETE AND ACCURATE LIST AS OF THE DATE HEREOF OF ALL REAL PROPERTY OWNED BY
ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, SHOWING THE STREET ADDRESS, CITY OR
OTHER RELEVANT JURISDICTION, STATE, RECORD OWNER AND BOOK AND ESTIMATED FAIR
VALUE THEREOF. EACH LOAN PARTY OR SUCH SUBSIDIARY HAS GOOD, MARKETABLE AND
INSURABLE FEE SIMPLE TITLE TO SUCH REAL PROPERTY, FREE AND CLEAR OF ALL LIENS,
OTHER THAN LIENS CREATED OR PERMITTED BY THE LOAN DOCUMENTS.

 

(R)            LEASED REAL PROPERTY. (1)  SET FORTH ON SCHEDULE 4.01(R)(1)
HERETO IS AS OF THE DATE HEREOF A COMPLETE (EXCEPT FOR NON-MATERIAL LEASES WHICH
(A) PROVIDE FOR ANNUAL RENTAL PAYMENTS TOTALING IN THE AGGREGATE (TOGETHER WITH
THE ANNUAL RENTAL PAYMENTS FOR ALL OTHER LEASES NOT INCLUDED ON SCHEDULE
4.01(R)(1) OR SCHEDULE 4.01(R)(2)) NOT MORE THAN $1,000,000, AND (B) HAVE A TERM
OF NOT LONGER THAN FIVE YEARS) AND ACCURATE LIST OF ALL LEASES OF REAL PROPERTY
UNDER WHICH ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES IS THE LESSEE, SHOWING THE
STREET ADDRESS, CITY OR OTHER RELEVANT JURISDICTION, STATE, LESSOR, LESSEE,
EXPIRATION DATE AND ANNUAL RENTAL COST THEREOF. TO THE KNOWLEDGE OF THE
APPLICABLE LOAN PARTY OR SUBSIDIARY THAT IS THE LESSEE, EACH SUCH LEASE IS THE
LEGAL, VALID AND BINDING OBLIGATION OF THE LESSOR THEREOF, ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS.

 

(2)           To the knowledge of the applicable Loan Party or Subsidiary that
is the lessor, set forth on Schedule 4.01(r)(2) hereto is a complete (except for
non-material leases which (A) provide for annual rental payments totaling in the
aggregate (together with the annual rental payments for all other leases not
included on Schedule 4.01(r)(1) or Schedule 4.01(r)(2)) not more than
$1,000,000, and (B) have a term of not longer than five years) and accurate list
as of the date hereof of all leases of real property under which any Loan Party
is the lessor, showing as of the date hereof the street address, city or other
relevant jurisdiction, state, lessor, lessee, expiration date and annual rental
cost thereof. To the knowledge of the applicable Loan Party or Subsidiary that
is the lessor,

 

54

--------------------------------------------------------------------------------


 

each such lease is the legal, valid and binding obligation of the lessee
thereof, enforceable in accordance with its terms.

 

(S)           INVESTMENTS. SET FORTH ON SCHEDULE 4.01(S) HERETO IS A COMPLETE
AND ACCURATE LIST AS OF THE DATE HEREOF OF ALL INVESTMENTS (OTHER THAN
INVESTMENTS PERMITTED UNDER SECTION 5.02(F)(I) THROUGH (IV)) HELD BY ANY LOAN
PARTY OR ANY OF ITS SUBSIDIARIES ON THE DATE HEREOF, SHOWING THE AMOUNT, OBLIGOR
OR ISSUER AND MATURITY, IF ANY, THEREOF.

 

(T)            INTELLECTUAL PROPERTY. SET FORTH ON SCHEDULE 4.01(T) HERETO IS A
COMPLETE AND ACCURATE LIST AS OF THE DATE HEREOF OF ALL REGISTERED PATENTS,
TRADEMARKS, TRADE NAMES, SERVICE MARKS AND COPYRIGHTS, AND ALL APPLICATIONS
THEREFOR AND LICENSES THEREOF, OF EACH LOAN PARTY OR ANY OF ITS SUBSIDIARIES,
SHOWING THE JURISDICTION IN WHICH REGISTERED, THE REGISTRATION NUMBER, THE DATE
OF REGISTRATION AND THE EXPIRATION DATE.

 

(U)           MATERIAL CONTRACTS. SET FORTH ON SCHEDULE 4.01(U) HERETO IS A
COMPLETE AND ACCURATE LIST AS OF THE DATE HEREOF OF ALL MATERIAL CONTRACTS OF
EACH LOAN PARTY AND ITS SUBSIDIARIES, SHOWING THE PARTIES AND TERM THEREOF. EACH
SUCH MATERIAL CONTRACT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY EACH
LOAN PARTY PARTY THERETO, HAS NOT BEEN AMENDED OR OTHERWISE MODIFIED, EXCEPT AS
DELIVERED PRIOR TO THE DATE HEREOF OR IN THE CASE OF MODIFICATIONS AFTER THE
DATE OF THIS AGREEMENT, AS PERMITTED UNDER THE LOAN DOCUMENTS, IS IN FULL FORCE
AND EFFECT AND IS BINDING UPON AND ENFORCEABLE AGAINST ALL PARTIES THERETO IN
ACCORDANCE WITH ITS TERMS, AND THERE EXISTS NO DEFAULT UNDER ANY MATERIAL
CONTRACT THAT WOULD GIVE THE COUNTERPARTY THERETO THE RIGHT TO TERMINATE SUCH
MATERIAL CONTRACT (AFTER THE EXPIRATION OF ANY APPLICABLE CURE PERIOD).

 


ARTICLE V

COVENANTS OF THE BORROWERS


 

SECTION 5.01.      Affirmative Covenants. So long as any Loan or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, or any
Lender shall have any Bridge Loan Commitment hereunder, the Borrowers will
(provided, that until the consummation of the Merger, compliance with respect to
Elk and its Subsidiaries with the provisions of this Section 5.01 will not be
required, but BMCA will use commercially reasonable efforts to cause Elk and its
Subsidiaries to so comply except for Section 5.01(j) compliance with which in
respect of Elk and its Subsidiaries will only be required from and after the
consummation of the Merger):

 

(A)           COMPLIANCE WITH LAWS, ETC. COMPLY, AND CAUSE EACH OF ITS
SUBSIDIARIES TO COMPLY, IN ALL MATERIAL RESPECTS, WITH ALL APPLICABLE LAWS,
RULES, REGULATIONS AND ORDERS, SUCH COMPLIANCE TO INCLUDE, WITHOUT LIMITATION,
COMPLIANCE WITH ERISA AND THE RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS
CHAPTER OF THE ORGANIZED CRIME CONTROL ACT OF 1970.

 

(B)           PAYMENT OF TAXES, ETC. PAY AND DISCHARGE, AND CAUSE EACH OF ITS
SUBSIDIARIES TO PAY AND DISCHARGE, BEFORE THE SAME SHALL BECOME DELINQUENT,
(I) ALL FEDERAL INCOME AND OTHER MATERIAL TAXES, ASSESSMENTS AND GOVERNMENTAL
CHARGES OR LEVIES LAWFULLY IMPOSED UPON IT OR UPON ITS PROPERTY AND (II) ALL
LAWFUL CLAIMS THAT, IF UNPAID, MIGHT BY LAW BECOME A LIEN UPON ITS PROPERTY;
PROVIDED, HOWEVER, THAT NEITHER BMCA NOR ANY OF ITS

 

55

--------------------------------------------------------------------------------


 

Subsidiaries shall be required to pay or discharge any such Federal income or
other material tax, assessment, charge or claim that is being contested in good
faith and by proper proceedings and as to which appropriate reserves are being
maintained in conformity with GAAP, unless and until any Lien resulting
therefrom attaches to its property and becomes enforceable against its other
creditors.

 

(C)           COMPLIANCE WITH ENVIRONMENTAL LAWS. COMPLY, CAUSE EACH OF ITS
SUBSIDIARIES TO COMPLY, AND USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE ALL
LESSEES AND OTHER PERSONS OPERATING OR OCCUPYING ITS PROPERTIES TO COMPLY, IN
ALL MATERIAL RESPECTS, WITH ENVIRONMENTAL LAWS AND ENVIRONMENTAL PERMITS; OBTAIN
AND RENEW, AND CAUSE EACH OF ITS SUBSIDIARIES TO OBTAIN AND RENEW, ALL MATERIAL
ENVIRONMENTAL PERMITS NECESSARY FOR ITS OPERATIONS AND PROPERTIES; AND UPON
RECEIPT OF ANY NOTIFICATION OR OTHERWISE OBTAINING KNOWLEDGE OF ANY RELEASE OF
HAZARDOUS MATERIALS OR OTHER EVENT THAT HAS A REASONABLE LIKELIHOOD OF CAUSING
ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES TO INCUR ANY MATERIAL LIABILITY
PURSUANT TO ENVIRONMENTAL LAWS, CONDUCT, OR PAY FOR CONSULTANTS TO CONDUCT, ANY
INVESTIGATION, STUDY, SAMPLING AND TESTING REASONABLY NECESSARY TO EVALUATE THE
CONDITION OF THE PROPERTY, AND UNDERTAKE ANY CLEANUP, REMOVAL, FURTHER
INVESTIGATION, AND REMEDIAL OR OTHER ACTION REQUIRED BY ENVIRONMENTAL LAWS;
PROVIDED, HOWEVER, THAT NEITHER BMCA NOR ANY OF ITS SUBSIDIARIES SHALL BE
REQUIRED TO UNDERTAKE ANY SUCH CLEANUP, REMOVAL, REMEDIAL OR OTHER ACTION TO THE
EXTENT THAT ITS OBLIGATION TO DO SO IS BEING CONTESTED IN GOOD FAITH AND BY
PROPER PROCEEDINGS AND APPROPRIATE RESERVES ARE BEING MAINTAINED WITH RESPECT TO
SUCH CIRCUMSTANCES.

 

(D)           MAINTENANCE OF INSURANCE. MAINTAIN, AND CAUSE EACH OF ITS
SUBSIDIARIES TO MAINTAIN, INSURANCE WITH RESPONSIBLE AND REPUTABLE INSURANCE
COMPANIES OR ASSOCIATIONS IN SUCH AMOUNTS AND COVERING SUCH RISKS AS IS USUALLY
CARRIED BY COMPANIES ENGAGED IN SIMILAR BUSINESSES AND OWNING SIMILAR PROPERTIES
IN THE SAME GENERAL AREAS IN WHICH BMCA OR SUCH SUBSIDIARY OPERATES.

 

(E)           PRESERVATION OF CORPORATE EXISTENCE, ETC. PRESERVE AND MAINTAIN,
AND CAUSE EACH OF ITS SUBSIDIARIES TO PRESERVE AND MAINTAIN, ITS EXISTENCE,
LEGAL STRUCTURE, LEGAL NAME, RIGHTS (CHARTER AND STATUTORY), PERMITS, LICENSES,
APPROVALS, PRIVILEGES AND FRANCHISES; PROVIDED, HOWEVER, THAT BMCA AND ITS
SUBSIDIARIES MAY CONSUMMATE ANY MERGER OR CONSOLIDATION PERMITTED UNDER
SECTION 5.02(D); AND PROVIDED FURTHER THAT NEITHER BMCA NOR ANY OF ITS
SUBSIDIARIES SHALL BE REQUIRED TO PRESERVE ANY RIGHT, PERMIT, LICENSE, APPROVAL,
PRIVILEGE OR FRANCHISE IF THE BOARD OF DIRECTORS (OR SIMILAR ENTITY) OF BMCA OR
SUCH SUBSIDIARY SHALL DETERMINE THAT THE PRESERVATION THEREOF IS NO LONGER
DESIRABLE IN THE CONDUCT OF THE BUSINESS OF BMCA OR SUCH SUBSIDIARY, AS THE CASE
MAY BE, AND THAT THE LOSS THEREOF IS NOT DISADVANTAGEOUS IN ANY MATERIAL RESPECT
TO BMCA, SUCH SUBSIDIARY OR THE LENDERS; PROVIDED FURTHER THAT ANY GUARANTOR MAY
BE DISSOLVED, PROVIDED THAT (I) NO EVENT OF DEFAULT SHALL THEN EXIST AND BE
CONTINUING, (II) ALL OF THE PROPERTY OF SUCH GUARANTOR SHALL BE TRANSFERRED TO
BMCA OR ANY OTHER GUARANTOR, AND (III) NO SUCH DISSOLUTION SHALL ADVERSELY
AFFECT THE COLLATERAL (INCLUDING THE NATURE, STATUS, QUALITY OR VALUE THEREOF)
OR THE INTEREST OF THE COLLATERAL AGENT THEREIN; PROVIDED, FURTHER, THAT ANY
LOAN PARTY WHICH IS NOW A CORPORATION CAN CONVERT INTO A LIMITED LIABILITY
COMPANY, AS LONG AS (1)  NO EVENT OF DEFAULT SHALL THEN EXIST AND THEN BE
CONTINUING, (2) NO SUCH CONVERSION SHALL ADVERSELY AFFECT THE OBLIGATIONS OF
SUCH LOAN PARTY UNDER THE LOAN DOCUMENTS OR THE COLLATERAL (INCLUDING THE
NATURE, STATUS, QUALITY OR VALUE THEREOF) OR THE INTEREST OF THE COLLATERAL
AGENT THEREIN AND SUCH LOAN PARTY SHALL EXECUTE ALL DOCUMENTS AND TAKE SUCH
ACTIONS IN

 

56

--------------------------------------------------------------------------------


 

CONNECTION WITH SUCH CONVERSION PRIOR TO THE EFFECT THEREOF AS REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT.

 

(F)            VISITATION RIGHTS. AT ANY REASONABLE TIME AND FROM TIME TO TIME
AND IN EACH CASE, DURING NORMAL BUSINESS HOURS, PERMIT THE ADMINISTRATIVE AGENT
OR THE COLLATERAL AGENT, OR ANY AGENTS OR REPRESENTATIVES THEREOF, TO EXAMINE
AND MAKE COPIES OF AND ABSTRACTS FROM THE RECORDS AND BOOKS OF ACCOUNT OF, AND
VISIT THE PROPERTIES OF, BMCA AND ANY OF ITS SUBSIDIARIES, TO CONDUCT APPRAISALS
AND FIELD EXAMINATIONS AND MONITOR THE COLLATERAL AS THE ADMINISTRATIVE AGENT OR
THE COLLATERAL AGENT MAY REQUIRE, AND TO DISCUSS THE AFFAIRS, FINANCES AND
ACCOUNTS OF BMCA AND ANY OF ITS SUBSIDIARIES WITH ANY OF THEIR OFFICERS OR
DIRECTORS AND WITH THEIR INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS; PROVIDED,
HOWEVER, THAT ANY SUCH DISCUSSIONS SHALL BE IN THE PRESENCE OF A RESPONSIBLE
OFFICER OF BMCA, SO LONG AS THE RESPONSIBLE OFFICERS OF BMCA HAVE MADE
REASONABLE EFFORTS TO MAKE THEMSELVES AVAILABLE FOR SUCH PURPOSE.

 

(G)           KEEPING OF BOOKS. KEEP, AND CAUSE EACH OF ITS SUBSIDIARIES TO
KEEP, PROPER BOOKS OF RECORD AND ACCOUNT, IN WHICH FULL AND CORRECT ENTRIES
SHALL BE MADE OF ALL FINANCIAL TRANSACTIONS AND THE ASSETS AND BUSINESS OF BMCA
AND EACH SUCH SUBSIDIARY IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES IN EFFECT FROM TIME TO TIME.

 

(H)           MAINTENANCE OF PROPERTIES, ETC. MAINTAIN AND PRESERVE, AND CAUSE
EACH OF ITS SUBSIDIARIES TO MAINTAIN AND PRESERVE, ALL OF ITS PROPERTIES THAT
ARE USED OR USEFUL IN THE CONDUCT OF ITS BUSINESS IN GOOD WORKING ORDER AND
CONDITION, ORDINARY WEAR AND TEAR EXCEPTED AND WILL FROM TIME TO TIME MAKE OR
CAUSE TO BE MADE ALL APPROPRIATE REPAIRS, RENEWALS AND REPLACEMENTS THEREOF
EXCEPT WHERE FAILURE TO DO SO WOULD NOT MATERIALLY ADVERSELY AFFECT THE USE OF
THE RELATED PROPERTY.

 

(I)            TRANSACTIONS WITH AFFILIATES. CONDUCT, AND CAUSE EACH OF ITS
SUBSIDIARIES TO CONDUCT, ALL TRANSACTIONS OTHERWISE PERMITTED UNDER THE LOAN
DOCUMENTS WITH ANY OF THEIR AFFILIATES (INCLUDING PAYMENTS OF ANY MANAGEMENT
FEES) ON TERMS THAT ARE FAIR AND REASONABLE AND NO LESS FAVORABLE TO BMCA OR
SUCH SUBSIDIARY THAN IT WOULD OBTAIN IN A COMPARABLE ARM’S-LENGTH TRANSACTION
WITH A PERSON NOT AN AFFILIATE.

 

(J)            COVENANT TO GUARANTEE OBLIGATIONS AND GIVE SECURITY. UPON (X) THE
REQUEST OF THE ADMINISTRATIVE AGENT, FOLLOWING THE OCCURRENCE AND DURING THE
CONTINUANCE OF A DEFAULT, (Y) THE FORMATION OR ACQUISITION OF ANY NEW DIRECT OR
INDIRECT SUBSIDIARIES BY ANY LOAN PARTY OR (Z) THE ACQUISITION OF ANY PROPERTY
BY ANY LOAN PARTY, AND SUCH PROPERTY, IN THE JUDGMENT OF THE ADMINISTRATIVE
AGENT, SHALL NOT ALREADY BE SUBJECT TO A PERFECTED SECURITY INTEREST IN FAVOR OF
THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES (EXCEPT TO THE
EXTENT THE APPLICABLE LOAN PARTY IS PROHIBITED BY LAW OR CONTRACT), THEN IN EACH
CASE AT BMCA’S REASONABLE EXPENSE:

 

(I)        IN CONNECTION WITH THE FORMATION OR ACQUISITION OF A SUBSIDIARY THAT
IS NOT (X) A CFC OR (Y) A SUBSIDIARY THAT IS HELD DIRECTLY OR INDIRECTLY BY A
CFC, WITHIN 15 DAYS AFTER SUCH FORMATION OR ACQUISITION, CAUSE EACH SUCH
SUBSIDIARY, AND CAUSE EACH DIRECT AND INDIRECT PARENT OF SUCH SUBSIDIARY OWNED
BY BMCA (IF IT HAS NOT ALREADY DONE SO), TO DULY EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT A GUARANTY OR GUARANTY SUPPLEMENT AND A SECURITY

 

57

--------------------------------------------------------------------------------


 

AGREEMENT SUPPLEMENT, IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE
AGENT, GUARANTEEING THE OTHER LOAN PARTIES’ OBLIGATIONS UNDER THE LOAN DOCUMENTS
AND PROVIDING SECURITY IN RESPECT OF SUCH GUARANTY, EXCEPT IN THE CASE OF ELK
AND ITS SUBSIDIARIES AS OF THE DATE OF THE MERGER, DELIVER SUCH DOCUMENTS ON OR
PRIOR TO THE DATE OF THE MERGER,

 

(II)       WITHIN 15 DAYS AFTER SUCH REQUEST, FORMATION OR ACQUISITION FURNISH
TO THE ADMINISTRATIVE AGENT A DESCRIPTION OF THE REAL AND PERSONAL PROPERTIES OF
THE LOAN PARTIES AND THEIR RESPECTIVE SUBSIDIARIES WHICH ARE, OR ARE REQUIRED IN
ACCORDANCE WITH THE TERMS OF THE LOAN DOCUMENTS TO BECOME, LOAN PARTIES, IN
DETAIL REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT,

 

(III)      WITHIN (X) 15 DAYS AFTER A REQUEST OR ACQUISITION OF PERSONAL
PROPERTY OR (Y) WITHIN 60 DAYS AFTER A REQUEST OR ACQUISITION OF REAL PROPERTY,
IN EACH CASE, BY ANY LOAN PARTY, EXCEPT, IN THE CASE OF ELK AND ITS
SUBSIDIARIES, 90 DAYS AFTER CONSUMMATION OF THE MERGER, (A) DULY EXECUTE AND
DELIVER, AND CAUSE EACH LOAN PARTY TO DULY EXECUTE AND DELIVER, TO THE
ADMINISTRATIVE AGENT SUCH ADDITIONAL MORTGAGES, PLEDGES, ASSIGNMENTS, SECURITY
AGREEMENT SUPPLEMENTS, INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENTS AND
OTHER SECURITY AGREEMENTS AS SPECIFIED BY, AND IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT, SECURING PAYMENT OF ALL THE
OBLIGATIONS OF SUCH LOAN PARTY UNDER THE LOAN DOCUMENTS AND CREATING LIENS ON
ALL SUCH PROPERTIES AND (B) SUCH FORMATION OR ACQUISITION OF ANY NEW SUBSIDIARY
WHICH IS, OR IS REQUIRED TO BECOME, A LOAN PARTY, DULY EXECUTE AND DELIVER AND
CAUSE EACH SUBSIDIARY TO DULY EXECUTE AND DELIVER TO THE COLLATERAL AGENT,
MORTGAGES, PLEDGES, ASSIGNMENTS, SECURITY AGREEMENT SUPPLEMENTS, INTELLECTUAL
PROPERTY SECURITY AGREEMENT SUPPLEMENTS AND OTHER SECURITY AGREEMENTS AS
SPECIFIED BY, AND IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE
AGENT, SECURING PAYMENT OF ALL OF THE OBLIGATIONS OF SUCH SUBSIDIARY UNDER THE
LOAN DOCUMENTS; PROVIDED THAT (A) THE STOCK OF ANY SUBSIDIARY HELD BY A CFC
SHALL NOT BE PLEDGED AND (B) IF SUCH NEW PROPERTY IS EQUITY INTERESTS IN A CFC,
ONLY 66% OF SUCH EQUITY INTERESTS SHALL BE PLEDGED IN FAVOR OF THE SECURED
PARTIES,

 

(IV)      SUBJECT TO SECTION 5.01(K)(IV), WITHIN 30 DAYS AFTER SUCH REQUEST,
FORMATION OR ACQUISITION, TAKE, AND CAUSE EACH LOAN PARTY AND EACH NEWLY
ACQUIRED OR NEWLY FORMED SUBSIDIARY (OTHER THAN ANY SUBSIDIARY THAT IS A CFC OR
A SUBSIDIARY THAT IS HELD DIRECTLY OR INDIRECTLY BY A CFC) TO TAKE, WHATEVER
ACTION (INCLUDING THE RECORDING OF MORTGAGES, THE FILING OF UNIFORM COMMERCIAL
CODE FINANCING STATEMENTS, THE GIVING OF NOTICES AND THE ENDORSEMENT OF NOTICES
ON TITLE DOCUMENTS) MAY BE NECESSARY OR REASONABLY ADVISABLE IN THE OPINION OF
THE ADMINISTRATIVE AGENT TO VEST IN THE COLLATERAL AGENT (OR IN ANY
REPRESENTATIVES OF THE COLLATERAL AGENT DESIGNATED BY SUCH ENTITY) VALID AND
SUBSISTING LIENS ON THE PROPERTIES PURPORTED TO BE SUBJECT TO THE MORTGAGES,
PLEDGES, ASSIGNMENTS, SECURITY AGREEMENT SUPPLEMENTS, INTELLECTUAL PROPERTY
SECURITY AGREEMENT SUPPLEMENTS AND SECURITY AGREEMENTS DELIVERED PURSUANT TO
THIS SECTION 5.01(J), ENFORCEABLE AGAINST ALL THIRD PARTIES IN ACCORDANCE WITH
THEIR TERMS,

 

58

--------------------------------------------------------------------------------


 

(V)       WITHIN 60 DAYS AFTER SUCH REQUEST, FORMATION OR ACQUISITION OR, IN THE
CASE OF ELK AND ITS SUBSIDIARIES, 90 DAYS AFTER CONSUMMATION OF THE MERGER (OR
SUCH LATER DATE AS MAY BE AGREED TO BY THE ADMINISTRATIVE AGENT), DELIVER TO THE
ADMINISTRATIVE AGENT, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT IN ITS SOLE
DISCRETION, EXERCISED REASONABLY, A SIGNED COPY OF A FAVORABLE OPINION,
ADDRESSED TO THE AGENTS, THE COLLATERAL AGENT AND THE LENDERS, OF COUNSEL FOR
THE LOAN PARTIES ACCEPTABLE TO THE ADMINISTRATIVE AGENT AS TO (1) THE MATTERS
CONTAINED IN CLAUSES (I), (III) AND (IV) ABOVE, (2) SUCH GUARANTIES, GUARANTY
SUPPLEMENTS, MORTGAGES, PLEDGES, ASSIGNMENTS, SECURITY AGREEMENT SUPPLEMENTS,
INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENTS AND SECURITY AGREEMENTS
BEING LEGAL, VALID AND BINDING OBLIGATIONS OF EACH LOAN PARTY PARTY THERETO
ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS, AS TO THE MATTERS CONTAINED IN
CLAUSE (IV) ABOVE, (3) SUCH RECORDINGS, FILINGS, NOTICES, ENDORSEMENTS AND OTHER
ACTIONS BEING SUFFICIENT TO CREATE VALID PERFECTED LIENS ON SUCH PROPERTIES, (4)
MATTERS OF CORPORATE FORMALITIES AS THE ADMINISTRATIVE AGENT MAY REQUEST, AND
(5) SUCH OTHER MATTERS AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST,

 

(VI)      AS PROMPTLY AS PRACTICABLE AFTER SUCH REQUEST, FORMATION OR
ACQUISITION, DELIVER TO THE ADMINISTRATIVE AGENT, UPON ITS REASONABLE REQUEST
WITH RESPECT TO EACH PARCEL OF REAL PROPERTY OWNED OR HELD BY EACH LOAN PARTY
AND EACH NEWLY ACQUIRED OR NEWLY FORMED SUBSIDIARY (OTHER THAN ANY SUBSIDIARY
THAT IS A CFC OR A SUBSIDIARY THAT IS HELD DIRECTLY OR INDIRECTLY BY A CFC),
TITLE REPORTS AND TITLE INSURANCE, LAND SURVEYS AND ENGINEERING, SOILS AND OTHER
REPORTS, AND ENVIRONMENTAL ASSESSMENT REPORTS, EACH IN SCOPE, FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT, PROVIDED, HOWEVER, THAT TO THE EXTENT
THAT ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES SHALL HAVE OTHERWISE RECEIVED ANY
OF THE FOREGOING ITEMS WITH RESPECT TO SUCH REAL PROPERTY, SUCH ITEMS SHALL,
PROMPTLY AFTER THE RECEIPT THEREOF, BE DELIVERED TO THE ADMINISTRATIVE AGENT,
AND

 

(VII)     AT ANY TIME AND FROM TIME TO TIME, PROMPTLY EXECUTE AND DELIVER, AND
CAUSE TO EXECUTE AND DELIVER, EACH LOAN PARTY AND EACH NEWLY ACQUIRED OR NEWLY
FORMED SUBSIDIARY (OTHER THAN ANY SUBSIDIARY THAT IS A CFC OR A SUBSIDIARY THAT
IS HELD DIRECTLY OR INDIRECTLY BY A CFC) ANY AND ALL FURTHER INSTRUMENTS AND
DOCUMENTS AND TAKE, AND CAUSE EACH LOAN PARTY AND EACH NEWLY ACQUIRED OR NEWLY
FORMED SUBSIDIARY (OTHER THAN ANY SUBSIDIARY THAT IS A CFC OR A SUBSIDIARY THAT
IS HELD DIRECTLY OR INDIRECTLY BY A CFC) TO TAKE, ALL SUCH OTHER ACTION AS THE
ADMINISTRATIVE AGENT MAY REASONABLY DEEM NECESSARY IN OBTAINING THE FULL
BENEFITS OF, OR IN PERFECTING AND PRESERVING THE LIENS OF, SUCH GUARANTIES,
MORTGAGES, PLEDGES, ASSIGNMENTS, SECURITY AGREEMENT SUPPLEMENTS, INTELLECTUAL
PROPERTY SECURITY AGREEMENT SUPPLEMENTS AND SECURITY AGREEMENTS.

 

(K)           FURTHER ASSURANCES. (I)  PROMPTLY UPON REQUEST BY THE
ADMINISTRATIVE AGENT, CORRECT, AND CAUSE EACH OF ITS SUBSIDIARIES PROMPTLY TO
CORRECT, ANY MATERIAL DEFECT OR ERROR THAT MAY BE DISCOVERED IN ANY LOAN
DOCUMENT OR IN THE EXECUTION, ACKNOWLEDGMENT, FILING OR RECORDATION THEREOF, AND

 

59

--------------------------------------------------------------------------------


 

(II)           PROMPTLY UPON REQUEST BY THE ADMINISTRATIVE AGENT, DO, EXECUTE,
ACKNOWLEDGE, DELIVER, RECORD, RE-RECORD, FILE, RE-FILE, REGISTER AND RE-REGISTER
ANY AND ALL SUCH FURTHER ACTS, DEEDS, CONVEYANCES, PLEDGE AGREEMENTS, MORTGAGES,
DEEDS OF TRUST, TRUST DEEDS, ASSIGNMENTS, FINANCING STATEMENTS AND CONTINUATIONS
THEREOF, TERMINATION STATEMENTS, NOTICES OF ASSIGNMENT, TRANSFERS, CERTIFICATES,
ASSURANCES AND OTHER INSTRUMENTS AS THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUIRE FROM TIME TO TIME IN ORDER TO (A) CARRY OUT MORE EFFECTIVELY THE
PURPOSES OF THE LOAN DOCUMENTS, (B) TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, SUBJECT ANY LOAN PARTY’S OR ANY OF ITS SUBSIDIARIES’ PROPERTIES,
ASSETS, RIGHTS OR INTERESTS TO THE LIENS NOW OR HEREAFTER INTENDED TO BE CREATED
BY ANY OF THE COLLATERAL DOCUMENTS, (C) PERFECT AND MAINTAIN THE VALIDITY,
EFFECTIVENESS AND PRIORITY OF ANY OF THE COLLATERAL DOCUMENTS AND ANY OF THE
LIENS INTENDED TO BE CREATED THEREUNDER AND (D) ASSURE, CONVEY, GRANT, ASSIGN,
TRANSFER, PRESERVE, PROTECT AND CONFIRM MORE EFFECTIVELY UNTO THE SECURED
PARTIES THE RIGHTS GRANTED OR NOW OR HEREAFTER INTENDED TO BE GRANTED TO THE
SECURED PARTIES UNDER ANY LOAN DOCUMENT OR UNDER ANY OTHER INSTRUMENT EXECUTED
IN CONNECTION WITH ANY LOAN DOCUMENT TO WHICH ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES IS OR IS TO BE A PARTY, AND CAUSE EACH OF ITS SUBSIDIARIES TO DO
SO.

 

(III)          (A) IF, AS OF THE CLOSING DATE, THE COLLATERAL AGENT HAS NOT
RECEIVED ANY OF THE ITEMS DESCRIBED IN SECTION 3.01(A)(VI), BMCA SHALL, WITHIN
60 DAYS AFTER THE CLOSING DATE (OR SUCH LATER DATE AS MAY BE AGREED TO BY THE
ADMINISTRATIVE AGENT), CAUSE THE SAME TO BE DELIVERED TO THE COLLATERAL AGENT;
PROVIDED, HOWEVER, THAT IF THE MORTGAGE IN RESPECT OF THE PROPERTY LOCATED IN
ALABAMA IS NOT DELIVERED AS OF THE CLOSING DATE, THEN BMCA SHALL, WITHIN 30 DAYS
AFTER THE CLOSING DATE (OR SUCH LATER DATE AS MAY BE AGREED TO BY THE
ADMINISTRATIVE AGENT), CAUSE THE SAME TO BE DELIVERED TO THE COLLATERAL AGENT.
FURTHER, BMCA SHALL, WITHIN SUCH 60 DAY PERIOD, (A) DELIVER TO THE COLLATERAL
AGENT DULY EXECUTED AMENDMENTS TO THE MORTGAGES REQUESTED BY THE COLLATERAL
AGENT AND TAKE SUCH OTHER ACTIONS AND EXECUTE SUCH OTHER DOCUMENTS AS REASONABLY
REQUESTED BY THE COLLATERAL AGENT THAT RELATE TO TITLE AND SURVEY MATTERS AND
(B) IF THE SURVEY FOR A PROPERTY THAT HAS BEEN DELIVERED PURSUANT TO SECTION
3.01(B)(IV)(C) IS NOT ACCEPTABLE TO THE ISSUER OF THE MORTGAGE POLICIES OR IF A
SURVEY FOR A PROPERTY WAS NOT DELIVERED, BMCA SHALL, WITHIN NINETY (90) DAYS
AFTER THE CLOSING DATE (1) PROVIDE A NEW AMERICAN LAND TITLE
ASSOCIATION/AMERICAN CONGRESS ON SURVEYING AND MAPPING FORM SURVEY, DATED TO A
CURRENT DATE AND FOR WHICH ALL NECESSARY FEES (WHERE APPLICABLE) HAVE BEEN PAID,
CERTIFIED TO THE COLLATERAL AGENT AND THE ISSUER OF THE MORTGAGE POLICIES IN A
MANNER REASONABLY SATISFACTORY TO THE COLLATERAL AGENT BY A LAND SURVEYOR DULY
REGISTERED AND LICENSED IN THE STATE IN WHICH SUCH PROPERTY DESCRIBED IN SUCH
SURVEY IS LOCATED AND REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT, SHOWING
ALL BUILDINGS AND OTHER IMPROVEMENTS, ANY OFF-SITE IMPROVEMENTS, THE LOCATION OF
ANY EASEMENTS, PARKING SPACES, RIGHTS OF WAY, BUILDING SET BACK LINES AND OTHER
DIMENSIONAL REGULATIONS AND THE ABSENCE OF ENCROACHMENTS, EITHER BY SUCH
IMPROVEMENTS OR ON TO SUCH PROPERTY, AND OTHER DEFECTS, OTHER THAN ENCROACHMENTS
AND OTHER DEFECTS REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND (2)
CAUSE A “LAND SAME AS SURVEY” ENDORSEMENT, AN ENDORSEMENT REMOVING THE STANDARD
SURVEY EXCEPTION AND ANY OTHER SURVEY RELATED ENDORSEMENTS, TO BE ADDED TO EACH
MORTGAGE POLICY SAME, EACH IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT AND (C) WITHIN 60 DAYS AFTER THE CLOSING DATE, BMCA SHALL
CAUSE TO BE DELIVERED TO THE ADMINISTRATIVE AGENT (X) IN RESPECT OF EACH
MORTGAGE POLICY FOR THE PROPERTIES IN CALIFORNIA AND GEORGIA, A ZONING
ENDORSEMENT AND (Y) IN RESPECT OF ALL OTHER PROPERTIES ENCUMBERED BY A MORTGAGE,
A ZONING ENDORSEMENT, A ZONING COMPLIANCE LETTER FROM THE APPLICABLE
MUNICIPALITY, A ZONING OPINION OR A PZR REPORT.

 

60

--------------------------------------------------------------------------------


 

(IV)          ON OR PRIOR TO A DATE THAT IS 45 DAYS FOLLOWING THE CLOSING DATE
OR SUCH LATER DATE AS THE ADMINISTRATIVE AGENT MAY DETERMINE IN ITS SOLE
DISCRETION, BMCA AND ITS SUBSIDIARIES SHALL HAVE ENTERED INTO ONE OR MORE
ACCOUNT CONTROL AGREEMENTS IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT IN RESPECT OF DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS OF
BMCA AND ITS SUBSIDIARIES (OTHER THAN ELK AND ITS SUBSIDIARIES), AND ON OR PRIOR
TO A DATE THAT IS 45 DAYS FOLLOWING THE DATE OF THE MERGER OR SUCH LATER DATE AS
THE ADMINISTRATIVE AGENT MAY DETERMINE IN ITS SOLE DISCRETION, ELK AND ITS
SUBSIDIARIES SHALL HAVE ENTERED INTO ONE OR MORE ACCOUNT CONTROL AGREEMENTS IN
FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT IN RESPECT OF
DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS OF ELK AND ITS SUBSIDIARIES.

 

(V)           WITH RESPECT TO ELK AND ITS SUBSIDIARIES AS OF THE DATE OF THE
MERGER, (A) ON OR PRIOR TO A DATE THAT IS 15 DAYS FOLLOWING THE DATE OF THE
MERGER OR SUCH LATER DATE AS THE ADMINISTRATIVE AGENT MAY DETERMINE IN IS SOLE
DISCRETION, BMCA SHALL CAUSE TO BE DELIVERED TO THE ADMINISTRATIVE AGENT
RESOLUTIONS AND LEGAL OPINIONS, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT, WITH RESPECT TO THE SUPPLEMENTS TO THE SECURITY
AGREEMENT AND THE GUARANTY DELIVERED ON THE DATE OF THE MERGER BY SUCH ENTITIES
ORGANIZED UNDER THE LAWS OF THE STATE OF DELAWARE AND ON OR PRIOR TO A DATE THAT
IS 90 DAYS FOLLOWING THE DATE OF THE MERGER OR SUCH LATER DATE AS THE
ADMINISTRATIVE AGENT MAY DETERMINE IN ITS SOLE DISCRETION, BMCA SHALL CAUSE TO
BE DELIVERED TO THE ADMINISTRATIVE AGENT SUCH RESOLUTIONS AND LEGAL OPINIONS
WITH RESPECT TO SUCH SUPPLEMENTS DELIVERED BY EACH SUCH ENTITY ORGANIZED UNDER
THE LAWS OF A JURISDICTION IN WHICH A MORTGAGE IS TO BE RECORDED PURSUANT TO THE
TERMS HEREOF AND (B) ON OR PRIOR TO A DATE THAT IS 45 DAYS FOLLOWING THE DATE OF
THE MERGER OR SUCH LATER DATE AS THE ADMINISTRATIVE AGENT MAY DETERMINE IN ITS
SOLE DISCRETION, BMCA SHALL CAUSE TO BE DELIVERED TO THE COLLATERAL AGENT
CERTIFICATES REPRESENTING EQUITY INTERESTS (ACCOMPANIED BY UNDATED STOCK POWERS
EXECUTED IN BLANK) AND INSTRUMENTS EVIDENCING DEBT, INDORSED IN BLANK, IN EACH
CASE PLEDGED UNDER THE SECURITY AGREEMENT ON THE DATE OF THE MERGER.

 

(VI)          THE BORROWERS SHALL USE THEIR COMMERCIALLY REASONABLE EFFORTS TO
REQUEST AND OBTAIN OR CAUSE THE APPLICABLE LOAN PARTY WHO HOLDS TITLE TO EACH
IRB PROPERTY TO REQUEST AND OBTAIN NOT LATER THAN 60 DAYS AFTER THE CLOSING DATE
(OR SUCH LATER DATE AS MAY BE AGREED TO BY THE ADMINISTRATIVE AGENT), ALL
CONSENTS AND APPROVALS (EACH, AN “IRB CONSENT”) THAT ARE REQUIRED PURSUANT TO
THE CURRENT UNDERLYING INDUSTRIAL REVENUE BOND (OR LIKE) FINANCING DOCUMENTS
RELATING TO EACH IRB PROPERTY SUCH THAT THE BORROWERS OR THE APPLICABLE LOAN
PARTY, AS THE CASE MAY BE, WILL BE PERMITTED TO GRANT A MORTGAGE COVERING EACH
IRB PROPERTY WITHOUT BEING IN BREACH OR DEFAULT UNDER SUCH INDUSTRIAL REVENUE
BOND FINANCING DOCUMENTS. WITHIN 60 DAYS AFTER THE EARLIER OF (A) RECEIVING THE
APPLICABLE IRB CONSENT FOR AN IRB PROPERTY OR (B) THE UNDERLYING INDUSTRIAL
REVENUE BOND (OR LIKE) FINANCING BEING DISCHARGED, THE BORROWERS SHALL DELIVER,
OR CAUSE THE APPLICABLE LOAN PARTY TO DELIVER, TO THE ADMINISTRATIVE AGENT, THE
ITEMS, AGREEMENTS, INSTRUMENTS AND DOCUMENTS SET FORTH IN SECTION 3.01(B)(IV)
AND SECTION 3.01(B)(V) WITH RESPECT TO SUCH IRB PROPERTY, INCLUDING A NEW LAND
SURVEY AS DESCRIBED IN SECTION 5.01(K)(III).

 

(VII)         THE BORROWERS SHALL USE THEIR COMMERCIALLY REASONABLE EFFORTS TO
REQUEST AND OBTAIN OR CAUSE THE APPLICABLE LOAN PARTY WHO HOLDS TITLE TO EACH
LEASED PROPERTY TO REQUEST AND OBTAIN FROM THE APPLICABLE LANDLORD NOT LATER
THAN 60 DAYS AFTER THE CLOSING

 

61

--------------------------------------------------------------------------------


 

DATE (OR SUCH LATER DATE AS MAY BE AGREED TO BY THE ADMINISTRATIVE AGENT), A
COLLATERAL ACCESS AGREEMENT WITH RESPECT TO SUCH LEASED PROPERTY IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT IN ITS REASONABLE DISCRETION.

 

(L)            PERFORMANCE OF TAX AGREEMENT. PERFORM AND OBSERVE, AND CAUSE EACH
OF ITS SUBSIDIARIES TO PERFORM AND OBSERVE, ALL OF THE TERMS AND PROVISIONS OF
THE TAX AGREEMENT TO BE PERFORMED OR OBSERVED BY IT, MAINTAIN THE TAX AGREEMENT
IN FULL FORCE AND EFFECT, ENFORCE THE TAX AGREEMENT IN ACCORDANCE WITH ITS
TERMS, AND TAKE ALL SUCH ACTION UNDER THE TAX AGREEMENT TO SUCH END AS MAY BE
FROM TIME TO TIME REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT.

 

(M)          PREPARATION OF ENVIRONMENTAL REPORTS. AT THE REASONABLE REQUEST OF
THE ADMINISTRATIVE AGENT FROM TIME TO TIME (NOT TO EXCEED ONCE PER YEAR FOR EACH
SUCH PROPERTY, EXCEPT DURING THE CONTINUANCE OF ANY DEFAULT), PROVIDE TO THE
ADMINISTRATIVE AGENT WITHIN 60 DAYS AFTER SUCH REQUEST OR SUCH LATER DATE AS MAY
BE AGREED TO BY THE ADMINISTRATIVE AGENT, AT THE EXPENSE OF BMCA, AN
ENVIRONMENTAL SITE ASSESSMENT REPORT FOR ANY OF ITS OR ITS SUBSIDIARIES’
PROPERTIES DESCRIBED IN SUCH REQUEST, PREPARED BY AN ENVIRONMENTAL CONSULTING
FIRM ACCEPTABLE TO THE ADMINISTRATIVE AGENT, INDICATING THE PRESENCE OR ABSENCE
OF HAZARDOUS MATERIALS AND THE ESTIMATED COST OF ANY COMPLIANCE, REMOVAL OR
REMEDIAL ACTION IN CONNECTION WITH ANY HAZARDOUS MATERIALS ON SUCH PROPERTIES,
IF ANY.

 

(N)           COMPLIANCE WITH TERMS OF LEASEHOLDS. MAKE ALL PAYMENTS AND
OTHERWISE PERFORM ALL OBLIGATIONS IN RESPECT OF ALL LEASES OF REAL PROPERTY TO
WHICH BMCA OR ANY OF ITS SUBSIDIARIES IS A PARTY, KEEP SUCH LEASES IN FULL FORCE
AND EFFECT AND NOT ALLOW SUCH LEASES TO LAPSE OR BE TERMINATED OR ANY RIGHTS TO
RENEW SUCH LEASES TO BE FORFEITED OR CANCELLED, NOTIFY THE ADMINISTRATIVE AGENT
OF ANY MATERIAL DEFAULT OF WHICH IT IS AWARE BY ANY PARTY WITH RESPECT TO SUCH
LEASES AND COOPERATE WITH THE ADMINISTRATIVE AGENT IN ALL RESPECTS TO CURE ANY
SUCH DEFAULT BY A LOAN PARTY, AND CAUSE EACH OF ITS SUBSIDIARIES TO DO SO,
EXCEPT, IN ANY CASE, WHERE THE FAILURE TO DO SO, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.

 

(O)           PERFORMANCE OF MATERIAL CONTRACTS. PERFORM AND OBSERVE ALL THE
TERMS AND PROVISIONS OF EACH MATERIAL CONTRACT TO BE PERFORMED OR OBSERVED BY
IT, MAINTAIN EACH SUCH MATERIAL CONTRACT IN FULL FORCE AND EFFECT, ENFORCE EACH
SUCH MATERIAL CONTRACT IN ACCORDANCE WITH ITS TERMS, TAKE ALL SUCH ACTION TO
SUCH END AS MAY BE FROM TIME TO TIME REQUESTED BY THE ADMINISTRATIVE AGENT, AND
CAUSE EACH OF ITS SUBSIDIARIES TO DO SO, EXCEPT, IN ANY CASE, WHERE THE FAILURE
TO DO SO, EITHER INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT BE REASONABLY
LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.

 

(P)           G-I HOLDINGS. UPON THE ADMINISTRATIVE AGENT’S REASONABLE REQUEST,
BUT NOT MORE FREQUENTLY THAN ONCE PER MONTH, MAKE A SENIOR OFFICER OF BMCA
AVAILABLE TO PROVIDE TO THE ADMINISTRATIVE AGENT (I) AN UPDATE OF DEVELOPMENTS
IN (A) THE G-I HOLDINGS BANKRUPTCY PROCEEDINGS, AND (B) ANY PROCEEDINGS RELATED
TO ASSERTED FEDERAL INCOME TAX LIABILITIES IN CONNECTION WITH THE RHONE POULENC
TRANSACTIONS AND (II) ANY INFORMATION RELATING THERETO THAT THE ADMINISTRATIVE
AGENT MAY REASONABLY REQUEST.

 

(Q)           REPORTABLE TRANSACTION. BMCA WILL NOTIFY THE ADMINISTRATIVE AGENT
PROMPTLY IN THE EVENT THAT BMCA OR ANY OTHER MEMBER OF THE G-I HOLDINGS TAX
GROUP

 

62

--------------------------------------------------------------------------------


 

SPECIFICALLY IDENTIFIES ANY OF THE LOANS UNDER THIS AGREEMENT AS A “REPORTABLE
TRANSACTION” ON INTERNAL REVENUE SERVICE FORM 8886 FILED WITH THE U.S. FEDERAL
TAX RETURNS FOR PURPOSES OF SECTIONS 6011, 6111 OR 6112 OF THE INTERNAL REVENUE
CODE OR THE TREASURY REGULATIONS PROMULGATED THEREUNDER.

 

(R)            TAX LIABILITIES. BMCA (I) SHALL IMMEDIATELY INFORM THE LENDERS
WITH RESPECT TO THE RHONE POULENC TRANSACTIONS OF (A) ANY COURT RULING
DETERMINING TAX LIABILITY OR OTHERWISE ADDRESSING THE MERITS OF THE CASE; (B)
ANY PROPOSED OR ACTUAL ASSESSMENT OR DEFICIENCY AS TO WHICH ANY LOAN PARTY OR
ANY MEMBER OF THE G-I HOLDINGS TAX GROUP HAS KNOWLEDGE; OR (C) ANY WRITTEN
DEMAND FOR PAYMENT OF TAXES FROM A TAX AUTHORITY, AND (II) SHALL PROVIDE ANY
INFORMATION AVAILABLE TO THEM AND REASONABLY REQUIRED BY THE LENDERS TO MAKE A
DETERMINATION WITH RESPECT TO THE MATTERS SET FORTH IN SECTION 6.01(H)(I).

 

SECTION 5.02.      Negative Covenants. So long as any Loan or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, or any
Lender shall have any Bridge Loan Commitment hereunder, BMCA will not, at any
time (provided, that until the consummation of the Merger, compliance with
respect to Elk and its Subsidiaries with the provisions of this Section 5.02
will not be required, but BMCA will use commercially reasonable efforts to cause
Elk and its Subsidiaries to so comply):

 

(A)           LIENS, ETC. CREATE, INCUR, ASSUME OR SUFFER TO EXIST, OR PERMIT
ANY OF ITS SUBSIDIARIES TO CREATE, INCUR, ASSUME OR SUFFER TO EXIST, ANY LIEN ON
OR WITH RESPECT TO ANY OF ITS PROPERTIES OF ANY CHARACTER (INCLUDING ACCOUNTS)
WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OR SIGN OR FILE OR SUFFER TO EXIST, OR
PERMIT ANY OF ITS SUBSIDIARIES TO SIGN OR FILE OR SUFFER TO EXIST, UNDER THE
UNIFORM COMMERCIAL CODE OF ANY JURISDICTION, A FINANCING STATEMENT THAT NAMES
BMCA OR ANY OF ITS SUBSIDIARIES AS DEBTOR, OR SIGN OR SUFFER TO EXIST, OR PERMIT
ANY OF ITS SUBSIDIARIES TO SIGN OR SUFFER TO EXIST, ANY SECURITY AGREEMENT
AUTHORIZING ANY SECURED PARTY THEREUNDER TO FILE SUCH FINANCING STATEMENT, OR
ASSIGN, OR PERMIT ANY OF ITS SUBSIDIARIES TO ASSIGN, ANY ACCOUNTS OR OTHER RIGHT
TO RECEIVE INCOME, EXCEPT:

 

(I)        LIENS CREATED UNDER THE LOAN DOCUMENTS AND LIENS SECURING THE
REVOLVING CREDIT FACILITY (AND THE OTHER OBLIGATIONS REFERRED TO THEREIN
ENTITLED TO SHARE IN THE COLLATERAL THEREFOR), THE TERM LOAN FACILITY (AND THE
OTHER OBLIGATIONS REFERRED TO THEREIN ENTITLED TO SHARE IN THE COLLATERAL
THEREFOR), THE EXISTING INDENTURES AND THE SENIOR NOTES;

 

(II)       PERMITTED LIENS;

 

(III)      (A) LIENS EXISTING ON THE DATE HEREOF AND DESCRIBED ON
SCHEDULE 4.01(P) HERETO, (B) AFTER THE CONSUMMATION OF THE MERGER, CASH
COLLATERAL TO SECURE ANY OUTSTANDING ELK LETTERS OF CREDIT AND (C) ON OR AFTER
THE CLOSING DATE, THE LIENS LISTED ON SCHEDULE 5.02(A)(III) HERETO;

 

(IV)      PURCHASE MONEY LIENS UPON OR IN REAL PROPERTY OR EQUIPMENT ACQUIRED OR
HELD BY BMCA OR ANY OF ITS SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS TO
SECURE THE PURCHASE PRICE OF SUCH PROPERTY OR EQUIPMENT OR TO SECURE DEBT
INCURRED SOLELY FOR THE PURPOSE OF FINANCING THE ACQUISITION, CONSTRUCTION OR

 

63

--------------------------------------------------------------------------------


 

IMPROVEMENT OF ANY SUCH PROPERTY OR EQUIPMENT TO BE SUBJECT TO SUCH LIENS, OR
LIENS EXISTING ON ANY SUCH PROPERTY OR EQUIPMENT AT THE TIME OF ACQUISITION
(OTHER THAN ANY SUCH LIENS CREATED IN CONTEMPLATION OF SUCH ACQUISITION THAT DO
NOT SECURE THE PURCHASE PRICE), OR EXTENSIONS, RENEWALS OR REPLACEMENTS OF ANY
OF THE FOREGOING FOR THE SAME OR A LESSER AMOUNT, IN EACH CASE, TO THE EXTENT
PERMITTED UNDER SECTION 5.02(B)(III)(B)(I); PROVIDED, HOWEVER, THAT NO SUCH LIEN
SHALL EXTEND TO OR COVER ANY PROPERTY OTHER THAN THE PROPERTY OR EQUIPMENT BEING
ACQUIRED, CONSTRUCTED OR IMPROVED, AND NO SUCH EXTENSION, RENEWAL OR REPLACEMENT
SHALL EXTEND TO OR COVER ANY PROPERTY NOT THERETOFORE SUBJECT TO THE LIEN BEING
EXTENDED, RENEWED OR REPLACED; AND PROVIDED FURTHER THAT THE AGGREGATE PRINCIPAL
AMOUNT OF THE DEBT SECURED BY LIENS PERMITTED BY THIS CLAUSE (IV) SHALL NOT
EXCEED THE AMOUNT PERMITTED WITH RESPECT THERETO UNDER SECTION 5.02(B)(III)(B)
AT ANY TIME OUTSTANDING;

 

(V)       LIENS ARISING IN CONNECTION WITH CAPITALIZED LEASES PERMITTED UNDER
SECTION 5.02(B)(III)(B)(II); PROVIDED, HOWEVER, THAT NO SUCH LIEN SHALL EXTEND
TO OR COVER ANY COLLATERAL OR ASSETS OTHER THAN THE ASSETS SUBJECT TO SUCH
CAPITALIZED LEASES; AND PROVIDED, FURTHER THAT THE AGGREGATE PRINCIPAL AMOUNT OF
THE DEBT SECURED BY LIENS PERMITTED BY THIS CLAUSE (V) SHALL NOT EXCEED THE
AMOUNT PERMITTED WITH RESPECT THERETO UNDER SECTION 5.02(B)(III)(B) AT ANY TIME
OUTSTANDING;

 

(VI)      LIENS ARISING IN CONNECTION WITH SALE-LEASEBACK TRANSACTIONS PERMITTED
UNDER SECTION 5.02(B)(III)(B)(III); PROVIDED, HOWEVER, THAT NO SUCH LIEN SHALL
EXTEND TO OR COVER ANY COLLATERAL OR ASSETS OTHER THAN THE ASSETS SUBJECT TO
SUCH SALE-LEASEBACK TRANSACTIONS; AND PROVIDED, FURTHER THAT THE AGGREGATE
PRINCIPAL AMOUNT OF THE DEBT SECURED BY LIENS PERMITTED BY THIS CLAUSE (VII)
SHALL NOT EXCEED THE AMOUNT PERMITTED WITH RESPECT THERETO UNDER SECTION
5.02(B)(III)(B) AT ANY TIME OUTSTANDING;

 

(VII)     LIENS TO SECURE DEBT PERMITTED UNDER SECTION 5.02(B)(III)(J);

 

(VIII)    THE REPLACEMENT, EXTENSION OR RENEWAL OF ANY LIEN PERMITTED BY CLAUSES
(III) THROUGH (VII) ABOVE UPON OR IN THE SAME PROPERTY THERETOFORE SUBJECT
THERETO OR THE REPLACEMENT, EXTENSION OR RENEWAL (WITHOUT INCREASE IN THE AMOUNT
OR CHANGE IN ANY DIRECT OR CONTINGENT OBLIGOR) OF THE DEBT SECURED THEREBY;
PROVIDED, HOWEVER, THAT THE AGGREGATE PRINCIPAL AMOUNT OF THE DEBT SECURED BY
LIENS PERMITTED BY THIS CLAUSE (VIII) (EXCLUDING THE REPLACEMENT, EXTENSION OR
RENEWAL OF ANY LIEN PERMITTED BY CLAUSE (III) ABOVE) SHALL NOT EXCEED THE
APPLICABLE AMOUNT PERMITTED WITH RESPECT THERETO UNDER SECTION 5.02(B)(III)(B)
OR (E), AS THE CASE MAY BE, AT ANY TIME OUTSTANDING; AND

 

(IX)       LIENS ARISING IN CONNECTION WITH OPERATING LEASES TO THE EXTENT SUCH
OPERATING LEASES ARE OTHERWISE PERMITTED HEREUNDER; PROVIDED, HOWEVER, THAT NO
SUCH LIEN SHALL EXTEND TO OR COVER ANY COLLATERAL OR ASSETS OTHER THAN THE
ASSETS SUBJECT TO SUCH OPERATING LEASES.

 

64

--------------------------------------------------------------------------------


 

(B)           DEBT. CREATE, INCUR, ASSUME OR SUFFER TO EXIST, OR PERMIT ANY OF
ITS SUBSIDIARIES TO CREATE, INCUR, ASSUME OR SUFFER TO EXIST, ANY DEBT, EXCEPT:

 

(I)        IN THE CASE OF BMCA, DEBT OWED TO A WHOLLY OWNED SUBSIDIARY OF BMCA
WHICH IS A GUARANTOR, WHICH DEBT (X) SHALL CONSTITUTE PLEDGED DEBT AND (Y) SHALL
BE EVIDENCED BY PROMISSORY NOTES IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND SUCH PROMISSORY NOTES SHALL, IN THE CASE OF DEBT OWED
TO A LOAN PARTY, BE PLEDGED AS SECURITY FOR THE OBLIGATIONS OF THE HOLDER
THEREOF UNDER THE LOAN DOCUMENTS TO WHICH SUCH HOLDER IS A PARTY AND DELIVERED
TO THE COLLATERAL AGENT PURSUANT TO THE TERMS OF THE SECURITY AGREEMENT;

 

(II)       IN THE CASE OF ANY SUBSIDIARY OF BMCA, DEBT OWED TO BMCA OR TO A
WHOLLY OWNED SUBSIDIARY OF BMCA, PROVIDED THAT, IN EACH CASE, SUCH DEBT
(W) SHALL BE PERMITTED UNDER SECTION 5.02(F), (X) SHALL, IN THE CASE OF DEBT
OWED TO A LOAN PARTY, CONSTITUTE PLEDGED DEBT AND (Y) SHALL BE EVIDENCED BY
PROMISSORY NOTES IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT
AND SUCH PROMISSORY NOTES SHALL, IN THE CASE OF DEBT OWED TO A LOAN PARTY, BE
PLEDGED AS SECURITY FOR THE OBLIGATIONS OF THE HOLDER THEREOF UNDER THE LOAN
DOCUMENTS TO WHICH SUCH HOLDER IS A PARTY; AND

 

(III)      IN THE CASE OF BMCA AND ITS SUBSIDIARIES,

 

(A)          Debt under this Agreement, the Revolving Credit Facility, the
Existing Indentures, the Senior Notes Indenture, the Term Loan Facility and the
Elk Letters of Credit,

 

(B)           So long as (1) no Default has occurred and is continuing (both at
the time of such incurrence and after giving pro forma effect thereto), and
(2) after giving effect to such incurrence, BMCA shall be in pro forma
compliance with the provisions of Section 5.04 (such compliance to be determined
on the basis of the required financial information most recently delivered to
the Administrative Agent and the Lenders as though such Debt had been incurred
as of the first day of the fiscal period covered thereby), (I) Debt secured by
Liens permitted by Section 5.02(a)(iv), (II) Capitalized Leases permitted by
Section 5.02(a)(v), and (III) Debt in respect of sale-leaseback transactions
permitted by Section 5.02(a)(vii), provided, however, that (i) such Debt
incurred pursuant to this Section 5.02(b)(iii)(B) shall not have scheduled
amortization payments prior to the eighth anniversary of the Closing Date in an
aggregate principal amount in any Fiscal Year (together with the aggregate
scheduled amortization payments in any Fiscal Year prior to the eighth
anniversary of the Closing Date of any Debt permitted pursuant to clauses (C),
(E) and (J) below) greater than the Amortization Basket, and (ii) Debt incurred
pursuant to this Section 5.02(b)(iii)(B) shall not exceed $200,000,000 in the
aggregate during the term of this Agreement,

 

65

--------------------------------------------------------------------------------


 

(C)           So long as (1) no Default has occurred and is continuing (both at
the time of such incurrence and after giving pro forma effect thereto), and
(2) after giving effect to such incurrence, BMCA shall be in pro forma
compliance with the provisions of Section 5.04 (such compliance to be determined
on the basis of the required financial information most recently delivered to
the Administrative Agent and the Lenders as though such Debt had been incurred
as of the first day of the fiscal period covered thereby), Debt extending the
maturity of, or refunding or refinancing, in whole or in part (without any
increase in the principal amount thereof or any change in any direct or
contingent obligor thereof), any Debt under the 2014 Notes Indenture, the Term
Loan Facility, the Revolving Credit Facility or the Senior Notes Indenture,
provided, however, that (x) the terms and conditions of such extending,
refunding or refinancing Debt are market terms and conditions at the time of
such extension, refunding or refinancing and (y) any security arrangements in
respect of such extended, refunded or refinanced Debt shall be no more onerous
to the Lenders than those set forth in the security documentation in effect at
such time; and provided, further, that there are no remaining scheduled
amortization payments in respect of such extending, refunding or refinancing
Debt prior to December 31, 2015 that is more onerous than the remaining
scheduled amortization prior to December 31, 2015 applicable to the Debt being
refinanced, provided, further, that any Net Cash  Proceeds received by BMCA in
connection with any refinancing of such Debt and not applied for such
refinancing shall be applied as provided in Section 2.05,

 

(D)          The Surviving Debt and, on or after the Closing Date, the Debt
listed on Schedule 5.02(b)(iii)(D) hereto,

 

(E)           So long as (1) no Default has occurred and is continuing (both at
the time of such incurrence and after giving pro forma effect thereto), and
(2) after giving effect to such incurrence, BMCA shall be in pro forma
compliance with the provisions of Section 5.04 (such compliance to be determined
on the basis of the required financial information most recently delivered to
the Administrative Agent and the Lenders as though such Debt had been incurred
as of the first day of the fiscal period covered thereby), Debt extending the
maturity of, or refunding or refinancing, in whole or in part (without any
increase in the principal amount thereof or any change in any direct or
contingent obligor thereof), any Debt described in clause (B) above and any
other Surviving Debt, provided that (x) there are no remaining scheduled
amortization payments in respect of such extending, refunding or refinancing
Debt prior to December 31, 2015 that is more onerous than the remaining
scheduled amortization prior to December 31, 2015 if any, applicable to the Debt
being extended, refunded or refinanced, (y) any security arrangements in respect
of such extended, refunded or refinanced Debt shall be no more onerous to the
Lenders than those set forth in the security documentation

 

66

--------------------------------------------------------------------------------


 

in effect at such time; and (z) there are no scheduled amortization payments of
principal in respect of such Debt prior to the eighth anniversary of the Closing
Date in an aggregate principal amount in any Fiscal Year (together with the
aggregated scheduled amortization payments in any Fiscal Year prior to the
eighth anniversary of the Closing Date of any Debt permitted pursuant to clauses
(B) and (C) above and clause (J) below) greater than the Amortization Basket;
provided, further, that the principal amount of such Debt being extended,
refunded or refinanced shall not be increased above the principal amount thereof
outstanding immediately prior to such extension, refunding or refinancing and
the direct and contingent obligors therefor shall not be changed as a result of
or in connection with such extension, refunding or refinancing,

 

(F)           So long as (1) no Default has occurred and is continuing (both at
the time of such incurrence and after giving pro forma effect thereto), and
(2) after giving effect to such incurrence, BMCA shall be in pro forma
compliance, with the provisions of Section 5.04 (such compliance to be
determined on the basis of the required financial information most recently
delivered to the Administrative Agent and the Lenders as though such Debt had
been incurred as of the first day of the fiscal period covered thereby),
unsecured, subordinated Debt with market terms owing to G-I Holdings or BMCA
Holdings,

 

(G)           Debt consisting of surety bonds or similar instruments in favor of
government agencies in connection with workers’ compensation liabilities, taxes,
assessments or other obligations, provided, however, that such Debt is incurred
in the ordinary course of business,

 

(H)          Debt of any entity acquired by BMCA or its Subsidiaries in
accordance with the terms hereof so long as (i) such Debt was incurred prior to
such acquisition (and not in connection with or contemplation of, such
acquisition), (ii) both before and after giving effect to such acquisition, no
Default or Event of Default shall exist, and (iii) such Debt has no additional
direct, indirect or contingent obligor,

 

(I)            Debt of any Loan Party consisting of Contingent Obligations in
respect of Debt of other Loan Parties, so long as such other Loan Parties are
permitted to incur such Debt hereunder,

 

(J)            So long as (1) no Default has occurred and is continuing (both at
the time of such incurrence and after giving pro forma effect thereto), and
(2) after giving effect to such incurrence, BMCA shall be in pro forma
compliance, with the provisions of Section 5.04 (such compliance to be
determined on the basis of the required financial information most recently
delivered to the Administrative Agent and the Lenders as though such Debt had
been incurred as of the first day of the fiscal period covered thereby), Debt
ranked junior (in respect of any Liens

 

67

--------------------------------------------------------------------------------


 

securing such Debt, which Liens shall be ranked junior to the Liens securing the
Bridge Loan Facility), provided, however, that there are no scheduled
amortization payments of principal in respect of such Debt prior to December 31,
2015 in an aggregate principal amount in any Fiscal Year (together with the
aggregated scheduled amortization payments in any Fiscal Year prior to the
eighth anniversary of the Closing Date of any Debt permitted pursuant to clauses
(B), (C) and (E) above) greater than the Amortization Basket, and

 

(K)          At any time prior to the thirtieth Business Day after the date of
the Merger, the Elk Private Notes.

 

(C)           CHANGE IN NATURE OF BUSINESS. MAKE, OR PERMIT ANY OF ITS
SUBSIDIARIES TO MAKE, ANY MATERIAL CHANGE IN THE NATURE OF ITS BUSINESS AS
CARRIED ON AT THE DATE HEREOF (OTHER THAN AS A RESULT OF AN INVESTMENT PERMITTED
BY SECTION 5.02(F)(VII)(B) INVOLVING COMPLEMENTARY LINES OF BUSINESS).

 

(D)           MERGERS, ETC. OTHER THAN PURSUANT TO THE MERGER, MERGE INTO OR
CONSOLIDATE WITH ANY PERSON OR PERMIT ANY PERSON TO MERGE INTO IT, OR PERMIT ANY
OF ITS SUBSIDIARIES TO DO SO, EXCEPT THAT:

 

(I)        ANY SUBSIDIARY OF BMCA MAY MERGE INTO OR CONSOLIDATE WITH ANY OTHER
SUBSIDIARY OF BMCA, PROVIDED, HOWEVER, THAT, IN THE CASE OF ANY SUCH MERGER OR
CONSOLIDATION, THE PERSON FORMED BY SUCH MERGER OR CONSOLIDATION SHALL BE A
WHOLLY OWNED SUBSIDIARY OF BMCA, AND PROVIDED FURTHER THAT, IN THE CASE OF ANY
SUCH MERGER OR CONSOLIDATION TO WHICH A GUARANTOR IS A PARTY, THE PERSON FORMED
BY SUCH MERGER OR CONSOLIDATION SHALL BE A GUARANTOR;

 

(II)       IN CONNECTION WITH ANY ACQUISITION PERMITTED UNDER SECTION 5.02(F),
ANY SUBSIDIARY OF BMCA MAY MERGE INTO OR CONSOLIDATE WITH ANY OTHER PERSON OR
PERMIT ANY OTHER PERSON TO MERGE INTO OR CONSOLIDATE WITH IT; PROVIDED, HOWEVER,
THAT (X) THE PERSON SURVIVING SUCH MERGER SHALL BE A WHOLLY OWNED DIRECT OR
INDIRECT SUBSIDIARY OF BMCA AND (Y) IN THE CASE OF ANY SUCH MERGER OR
CONSOLIDATION TO WHICH A GUARANTOR IS A PARTY, THE PERSON FORMED BY SUCH MERGER
OR CONSOLIDATION SHALL BE A GUARANTOR;

 

(III)      IN CONNECTION WITH ANY SALE OR OTHER DISPOSITION PERMITTED UNDER
SECTION 5.02(E) (OTHER THAN CLAUSE (II) THEREOF), ANY SUBSIDIARY OF BMCA MAY
MERGE INTO OR CONSOLIDATE WITH ANY OTHER PERSON OR PERMIT ANY OTHER PERSON TO
MERGE INTO OR CONSOLIDATE WITH IT; AND

 

(IV)      ANY OF BMCA’S SUBSIDIARIES MAY MERGE INTO BMCA; PROVIDED THAT THE
PERSON SURVIVING SUCH MERGER SHALL BE BMCA.

 

provided, however, that in each case, immediately before and after giving effect
thereto, no Event of Default shall have occurred and be continuing and, in the
case of any such merger to which BMCA is a party, BMCA is the surviving
corporation.

 

68

--------------------------------------------------------------------------------


 

(E)           SALES, ETC., OF ASSETS. SELL, LEASE, TRANSFER OR OTHERWISE DISPOSE
OF, OR PERMIT ANY OF ITS SUBSIDIARIES TO SELL, LEASE, TRANSFER OR OTHERWISE
DISPOSE OF, ANY ASSETS, OR GRANT ANY OPTION OR OTHER RIGHT TO PURCHASE, LEASE OR
OTHERWISE ACQUIRE ANY ASSETS, EXCEPT:

 

(I)        CERTAIN PERMITTED DISPOSITIONS;

 

(II)       IN A TRANSACTION AUTHORIZED BY SECTION 5.02(D) (OTHER THAN
SUBSECTION (III) THEREOF), 5.01(S) OR 5.02(F);

 

(III)      THE SALE OF ANY ASSETS (X) ASSET IDENTIFIED ON SCHEDULE 5.02(E)
HERETO (SUCH ASSETS BEING “EXCLUDED ASSETS”) OR (Y) ANY OTHER ASSETS IN ANY
FISCAL YEAR BY BMCA OR ANY SUBSIDIARY, THE FAIR MARKET VALUE OF WHICH IS NOT
GREATER THAN $100,000,000, PROVIDED, HOWEVER, THAT ANY UNUSED PORTION THEREOF
MAY BE CARRIED FORWARD TO ANY SUCCEEDING YEAR, AND PROVIDED, FURTHER, THAT THE
FAIR MARKET VALUE OF ALL ASSETS SOLD BY BMCA OR ANY SUBSIDIARY DURING THE TERM
OF THIS AGREEMENT SHALL IN NO EVENT BE GREATER THAN $300,000,000 IN THE
AGGREGATE (THE FOREGOING ASSET SALES DESCRIBED IN CLAUSES (X) AND (Y) ABOVE
BEING COLLECTIVELY, “PERMITTED ASSET SALES”) SO LONG AS IN EACH CASE (A) THE
TERMS OF ANY SUCH SALE SHALL BE COMMERCIALLY REASONABLE, (B) THE PURCHASE PRICE
PAID TO BMCA OR SUCH SUBSIDIARY FOR SUCH ASSET SHALL BE NO LESS THAN THE FAIR
MARKET VALUE OF SUCH ASSET AT THE TIME OF SUCH SALE AND (C) AT LEAST 66 2/3% OF
THE PURCHASE PRICE FOR SUCH ASSET SHALL BE PAID TO BMCA OR SUCH SUBSIDIARY
SOLELY IN CASH;

 

(IV)      SALES BY MEANS OF A LEASE OR SUBLEASE OF PROPERTY OF BMCA OR ANY OF
ITS SUBSIDIARIES, SO LONG AS (X) SUCH TRANSACTION IS PERMITTED PURSUANT TO
SECTION 5.02(B)(III)(B)(III) AND (Y) BMCA OR SUCH SUBSIDIARY CONTINUES TO
REFLECT OWNERSHIP OF SUCH PROPERTY IN ITS FINANCIAL STATEMENTS IN ACCORDANCE
WITH GAAP;

 

(V)       ASSIGNMENTS AND LICENSES OF INTELLECTUAL PROPERTY OF BMCA AND ITS
SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS; AND

 

(VI)      DISPOSITIONS OF PROPERTY NOT TO EXCEED AN AGGREGATE FAIR MARKET VALUE
OF $10,000,000 IN THE AGGREGATE, WHICH IN THE COMMERCIALLY REASONABLE OPINION OF
BMCA OR SUCH SUBSIDIARY, AND CONSISTENT WITH HISTORIC BUSINESS PRACTICE, IS
OBSOLETE;

 

provided that in the case of sales of assets pursuant to clauses (i), (iii),
(iv), and (vi) above, BMCA shall, on the date of receipt by any Loan Party or
any of its Subsidiaries of the Net Cash Proceeds from such sale, prepay the
Loans pursuant to, to the extent set forth in, Section 2.05(b), as specified
therein.

 

(F)            INVESTMENTS IN OTHER PERSONS. MAKE OR HOLD, OR PERMIT ANY OF ITS
SUBSIDIARIES TO MAKE OR HOLD, ANY INVESTMENT IN ANY PERSON, EXCEPT:

 

(I)        (A) EQUITY INVESTMENTS BY BMCA AND ITS SUBSIDIARIES IN THEIR
SUBSIDIARIES OUTSTANDING ON THE DATE HEREOF, (B) ADDITIONAL INVESTMENTS IN LOAN

 

69

--------------------------------------------------------------------------------


 

PARTIES AND (C) ADDITIONAL INVESTMENTS BY SUBSIDIARIES OF BMCA THAT ARE NOT LOAN
PARTIES IN OTHER SUCH SUBSIDIARIES;

 

(II)       SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING BOTH AT THE TIME OF SUCH INVESTMENT AND AFTER PRO FORMA EFFECT
THERETO, (X) INVESTMENTS IN AN AGGREGATE AMOUNT NOT IN EXCESS OF $25,000,000 IN
NON-RECOURSE SUBSIDIARIES OR ANY PERSONS THAT ARE NOT LOAN PARTIES, EXCLUDING
G-I HOLDINGS AND BMCA HOLDINGS AND (Y) RESTRICTED INVESTMENTS PERMITTED UNDER
SECTION 5.02(G);

 

(III)      LOANS AND ADVANCES TO EMPLOYEES IN THE ORDINARY COURSE OF THE
BUSINESS OF BMCA AND ITS SUBSIDIARIES AS PRESENTLY CONDUCTED IN AN AGGREGATE
PRINCIPAL AMOUNT NOT TO EXCEED $2,500,000 AT ANY TIME OUTSTANDING;

 

(IV)      INVESTMENTS BY BMCA AND ITS SUBSIDIARIES IN CASH EQUIVALENTS;

 

(V)       INVESTMENTS EXISTING ON THE DATE HEREOF AND DESCRIBED ON
SCHEDULE 4.01(S) HERETO;

 

(VI)      INVESTMENTS BY BMCA IN HEDGE AGREEMENTS TO THE EXTENT PERMITTED UNDER
SECTION 5.02(S);

 

(VII)     THE PURCHASE OR OTHER ACQUISITION (A “PERMITTED ACQUISITION”) OF ALL
OF THE EQUITY INTERESTS IN, OR ALL OR SUBSTANTIALLY ALL OF THE PROPERTY AND
ASSETS OF, ANY PERSON THAT, UPON THE CONSUMMATION THEREOF, WILL BE WHOLLY OWNED
DIRECTLY BY BMCA OR ONE OR MORE OF ITS WHOLLY OWNED SUBSIDIARIES (INCLUDING AS A
RESULT OF A MERGER OR CONSOLIDATION); PROVIDED THAT, WITH RESPECT TO EACH
PURCHASE OR OTHER ACQUISITION MADE PURSUANT TO THIS CLAUSE (VII):

 

(A)          any such newly created or acquired Subsidiary shall comply with the
requirements of Section 5.01(j);

 

(B)           the lines of business of the Person to be (or the property and
assets of which are to be) so purchased or otherwise acquired shall be (a)
substantially the same lines of business as, or (b) lines of business
complementary to, one or more of the principal businesses of BMCA and its
Subsidiaries in the ordinary course;

 

(C)           such purchase or other acquisition shall not include or result in
any contingent liabilities that could reasonably be expected to result in a
Material Adverse Change (as determined in good faith by the board of directors
(or the persons performing similar functions) of BMCA or such Subsidiary if the
board of directors is otherwise approving such transaction;

 

(D)          (1) immediately before and immediately after giving pro forma
effect to any such Permitted Acquisition, no Default or Event of Default shall
have occurred and be continuing, (2) BMCA and its

 

70

--------------------------------------------------------------------------------


 

Subsidiaries shall be in pro forma compliance with the covenants set forth in
Section 5.04 (each of (1) and (2) above to be determined on the basis of the
required financial information most recently delivered to the Administrative
Agent and the Lenders as though such purchase or other acquisition had been
consummated as of the first day of the fiscal period covered thereby and (3) the
aggregate consideration paid in connection with all such Permitted Acquisitions
shall not exceed $100,000,000 per year and $250,000,000 during the term of this
Agreement); and

 

(E)           BMCA shall have delivered to the Administrative Agent, on behalf
of the Lenders, at least three Business Days prior to the date on which any such
purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (vii) have been satisfied or will be satisfied on or prior to the
consummation of such Permitted Acquisition;

 

(VIII)    INVESTMENTS IN ANY “STRATEGIC ALLIANCE” JOINT MARKETING ARRANGEMENT,
PROVIDED THAT SUCH INVESTMENTS DO NOT EXCEED $10,000,000 IN THE AGGREGATE FOR
ANY FISCAL YEAR;

 

(IX)       (A) INVESTMENTS CONSISTING OF INITIAL G-I HOLDINGS LETTERS OF CREDIT
OR SUBSTITUTIONS THEREOF (SUBJECT TO SECTION 5.02(G)) AND (B) SUBJECT TO SECTION
5.02(G), INVESTMENTS CONSISTING OF FUTURE G-I LETTERS OF CREDIT AND RENEWALS
THEREOF;

 

(X)        SO LONG AS THE PROVISIONS OF SECTION 5.02(G) ARE SATISFIED
(DETERMINED AS IF SUCH INVESTMENT WERE A PAYMENT, DIVIDEND OR DISTRIBUTION
DESCRIBED IN SECTION 5.02(G)), INVESTMENTS (OTHER THAN INVESTMENTS DESCRIBED IN
CLAUSE (IX) ABOVE) IN G-I HOLDINGS AND BMCA HOLDINGS; AND

 

(XI)       THE PURCHASE OF THE REMAINING OUTSTANDING SHARES OF ELK PURSUANT TO
THE MERGER OR OTHERWISE.

 

(G)           RESTRICTED PAYMENTS. (I) MAKE OR PERMIT ANY OF ITS SUBSIDIARIES TO
MAKE, DIRECTLY OR INDIRECTLY, ANY RESTRICTED PAYMENT OR RESTRICTED INVESTMENT,
EXCEPT THAT, SO LONG AS NO DEFAULT OR AN EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING, BMCA MAY MAKE, AND MAY PERMIT ANY OF ITS SUBSIDIARIES TO
MAKE, DIRECTLY OR INDIRECTLY, ANY RESTRICTED PAYMENT OR RESTRICTED INVESTMENT SO
LONG AS, AT THE TIME OF SUCH RESTRICTED PAYMENT OR RESTRICTED INVESTMENT AND
IMMEDIATELY AFTER GIVING EFFECT THERETO, THE AGGREGATE AMOUNT OF RESTRICTED
PAYMENTS MADE SINCE THE CLOSING DATE AND THE AGGREGATE AMOUNT OF RESTRICTED
INVESTMENTS MADE SINCE THE CLOSING DATE AND THEN OUTSTANDING (THE AMOUNT
EXPENDED FOR SUCH PURPOSES, IF OTHER THAN IN CASH, SHALL BE THE FAIR MARKET
VALUE OF SUCH PROPERTY AS DETERMINED BY THE BOARD OF DIRECTORS OF BMCA IN GOOD
FAITH AS OF THE DATE OF PAYMENT OR INVESTMENT) SHALL NOT EXCEED (WHEN COMBINED
WITH ALL RESTRICTED PAYMENTS AND RESTRICTED INVESTMENTS SINCE JANUARY 1, 2001)
THE SUM OF:

 

71

--------------------------------------------------------------------------------


 

(a)           50% of the cumulative Consolidated Net Income (or minus 100% of
the cumulative Consolidated Net Loss) of BMCA accrued during the period
beginning January 1, 2001 and ending on the last day of the most recently
completed fiscal quarter for which financial statements are available (treating
such period as a single accounting period);

 

(b)           100% of the net cash proceeds, including the fair market value of
property other than cash as determined by the Board of Directors of BMCA in good
faith, as evidenced by a board resolution, received by BMCA from any Person
(other than a Subsidiary of BMCA) from the issuance and sale subsequent to July
26, 2004 of Equity Interests of BMCA (other than Redeemable Equity Interests) or
as a capital contribution; provided that, if the value of the non-cash
consideration or contribution is in excess of $50,000,000, BMCA shall have
received the written opinion of a nationally recognized investment banking firm
that the terms thereof, from a financial point of view, are fair to the
shareholders of BMCA or such Subsidiary, in their capacity as such (the
determination as to the value of any non-cash consideration referred to in this
clause (B) to be made by such investment banking firm), and such opinion shall
have been delivered to the Administrative Agent;

 

(c)           with respect to Restricted Investments made by any Loan Party
after July 26, 2004, an amount equal to the net reduction in such Restricted
Investments in any Person resulting from repayments of loans or advances, or
other transfers of assets, in each case to any Loan Party or from the net cash
proceeds from the sale or other disposition of any such Restricted Investment
(except, in each case, to the extent any such payment or proceeds are included
in the calculation of Consolidated Net Income (Loss)), or from designation of
any Non-Recourse Subsidiary as a Loan Party, not to exceed, in each case, the
amount of Restricted Investments previously made by the Loan Parties in such
Person or Non-Recourse Subsidiary after July 26, 2004;

 

(d)           100% of the net cash proceeds received by BMCA from the exercise
of options or warrants on BMCA’s Equity Interests (other than Redeemable Equity
Interests) since July 26, 2004;

 

(e)           100% of the net cash proceeds received by BMCA from the conversion
into Equity Interests (other than Redeemable Equity Interests) of convertible
Debt or convertible Preferred Interests issued and sold (other than to a
Subsidiary of BMCA) since July 26, 2004; and

 

(f)            $60,000,000.

 

The designation by BMCA or any of its Subsidiaries of a Subsidiary as a
Non-Recourse Subsidiary shall be deemed to be the making of a Restricted
Investment by BMCA in an amount equal to the outstanding Investments made by
BMCA and its Subsidiaries in such Person being designated a Non-Recourse
Subsidiary at the time of such designation.

 

72

--------------------------------------------------------------------------------


 

(II)           SECTION 5.02(G)(I) SHALL NOT PREVENT THE FOLLOWING, AS LONG AS NO
DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING (OR WOULD
RESULT THEREFROM OTHER THAN PURSUANT TO SECTION 5.02(G)(I):

 

(a)           the making of any Restricted Payment or Restricted Investment
within 60 days after (x) the date of declaration thereof or (y) the making of a
binding commitment in respect thereof; provided that at such date of declaration
or commitment such Restricted Payment or Restricted Investment complied with
Section 5.02(g)(i);

 

(b)           any Restricted Payment or Restricted Investment made out of the
net cash proceeds received by BMCA from the substantially concurrent sale of its
common stock (other than to a Subsidiary of BMCA); provided that such net cash
proceeds so utilized shall not be included in paragraph (a) in determining the
amount of Restricted Payments or Restricted Investments BMCA could make under
Section 5.02(g)(i);

 

(c)           cumulative Investments in Non-Recourse Subsidiaries not in excess
of $50,000,000 in the aggregate from July 26, 2004 determined as of the date of
the Investment (the amount so expended, if other than cash, to be determined by
BMCA’s Board of Directors, as evidenced by a board resolution); and

 

(d)           repurchases of Equity Interests of BMCA, in each case from
employees, former employees or directors of BMCA or any of its Subsidiaries
(other than any Permitted Holder); provided, however, that the aggregate amount
of Restricted Payments made under this clause (d) shall not exceed $3,000,000 in
any Fiscal Year; provided, further, that if any portion of the aggregate amount
of Restricted Payments permitted to be made pursuant to this clause (d) shall
not be made in a Fiscal Year, Restricted Payments pursuant to this clause (d) in
amount not to exceed to such unused portion may be made in the subsequent Fiscal
Year in addition to all other Restricted Payments permitted to be made pursuant
to this clause (d) in that Fiscal Year.

 

Restricted Payments or Restricted Investments made pursuant to clause (b), (c)
or (d) of this clause (ii) shall not be deducted in determining the amount of
Restricted Payments or Restricted Investments made or then outstanding under
Section 5.02(g)(i).

 

For purposes of determining compliance with this Section 5.02(g), in the event
that a Restricted Payment meets the criteria of more than one of the types of
Restricted Payments described above, BMCA, in its sole discretion, may order and
classify such Restricted Payment in any manner in compliance with this Section
5.02(g).

 

(H)           AMENDMENTS OF CONSTITUTIVE DOCUMENTS. AMEND, OR PERMIT ANY OF ITS
SUBSIDIARIES TO AMEND, ITS CERTIFICATE OF INCORPORATION OR BYLAWS OR OTHER
CONSTITUTIVE DOCUMENTS OTHER THAN AMENDMENTS THAT COULD NOT BE REASONABLY
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

73

--------------------------------------------------------------------------------


 

(I)            ACCOUNTING CHANGES. MAKE OR PERMIT, OR PERMIT ANY OF ITS
SUBSIDIARIES TO MAKE OR PERMIT, ANY CHANGE IN (I) ACCOUNTING POLICIES OR
REPORTING PRACTICES, EXCEPT AS REQUIRED OR PERMITTED BY GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES, OR (II) SUCH PERSON’S FISCAL YEAR.

 

(J)            PREPAYMENTS, ETC., OF DEBT. PREPAY, REDEEM, PURCHASE, DEFEASE,
EXCHANGE OR OTHERWISE SATISFY PRIOR TO THE SCHEDULED MATURITY THEREOF IN ANY
MANNER, OR MAKE ANY PAYMENT IN VIOLATION OF ANY SUBORDINATION TERMS OF, ANY DEBT
(EACH, A “PREPAYMENT”), EXCEPT (I) PREPAYMENT OF ADVANCES UNDER THE REVOLVING
CREDIT FACILITY IN ACCORDANCE WITH THE TERMS THEREOF, (II) THE PREPAYMENT OF THE
LOANS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, (III) MANDATORY
PREPAYMENTS OF THE DEBT UNDER THE TERM LOAN FACILITY IN ACCORDANCE WITH THE
TERMS THEREOF, (IV) AFTER THE CONSUMMATION OF THE MERGER, PREPAYMENT OF ANY DEBT
OF ELK OR ANY OF ITS SUBSIDIARIES, (V) REGULARLY SCHEDULED OR REQUIRED
REPAYMENTS OR REDEMPTIONS OF SURVIVING DEBT, (VI) PREPAYMENT OF THE RESPECTIVE
DEBT WITH PROCEEDS OF A REFINANCING OF SUCH DEBT PERMITTED UNDER SECTION 5.02(B)
AND (VII) SO LONG AS, IN EACH CASE, BOTH AT THE TIME OF SUCH PAYMENT AND AFTER
GIVING PRO FORMA EFFECT THERETO, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING PREPAYMENT OF DEBT OWING TO G-I HOLDINGS OR BMCA
HOLDINGS IN AN AGGREGATE MAXIMUM PRINCIPAL AMOUNT OF $50,000,000; OR, IF THE
LOAN PARTIES, THE ADMINISTRATIVE AGENT OR THE LENDERS WILL BE MATERIALLY AND
ADVERSELY AFFECTED THEREBY, AMEND, MODIFY OR CHANGE IN ANY MATERIAL MANNER ANY
TERM OR CONDITION OF ANY SURVIVING DEBT OR SUBORDINATED DEBT, OR PERMIT ANY OF
ITS SUBSIDIARIES TO DO ANY OF THE FOREGOING OTHER THAN TO PREPAY ANY DEBT
PAYABLE TO BMCA OR ANY OTHER LOAN PARTY.

 

(K)           AMENDMENT, ETC., OF THE TAX AGREEMENT. EXCEPT TO THE EXTENT SUCH
ACTION COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT,
CANCEL OR TERMINATE THE TAX AGREEMENT OR CONSENT TO OR ACCEPT ANY CANCELLATION
OR TERMINATION THEREOF, AMEND, MODIFY OR CHANGE IN ANY MANNER ANY TERM OR
CONDITION OF ANY THE TAX AGREEMENT OR GIVE ANY CONSENT, WAIVER OR APPROVAL
THEREUNDER, WAIVE ANY DEFAULT UNDER OR ANY BREACH OF ANY TERM OR CONDITION OF
THE TAX AGREEMENT, AGREE IN ANY MANNER TO ANY OTHER AMENDMENT, MODIFICATION OR
CHANGE OF ANY TERM OR CONDITION OF THE TAX AGREEMENT OR TAKE ANY OTHER ACTION IN
CONNECTION WITH THE TAX AGREEMENT THAT WOULD IMPAIR THE VALUE OF THE INTEREST OR
RIGHTS OF ANY LOAN PARTY THEREUNDER OR THAT WOULD IMPAIR THE RIGHTS OR INTERESTS
OF ANY AGENT OR ANY LENDER, OR PERMIT ANY OF ITS SUBSIDIARIES TO DO ANY OF THE
FOREGOING.

 

(L)            NEGATIVE PLEDGE. ENTER INTO OR SUFFER TO EXIST, OR PERMIT ANY OF
ITS SUBSIDIARIES TO ENTER INTO OR SUFFER TO EXIST, ANY AGREEMENT PROHIBITING OR
CONDITIONING THE CREATION OR ASSUMPTION OF ANY LIEN UPON ANY OF ITS PROPERTY OR
ASSETS EXCEPT (I) IN FAVOR OF THE SECURED PARTIES OR (II) IN CONNECTION WITH
(A) ANY SURVIVING DEBT, (B) THE REVOLVING CREDIT FACILITY, (C) THE SENIOR NOTES
INDENTURE, (D) THE TERM LOAN FACILITY, (E) ANY PURCHASE MONEY DEBT PERMITTED BY
SECTION 5.02(B)(III)(B) SOLELY TO THE EXTENT THAT THE AGREEMENT OR INSTRUMENT
GOVERNING SUCH DEBT PROHIBITS A LIEN ON THE PROPERTY ACQUIRED WITH THE PROCEEDS
OF SUCH DEBT, OR (F) ANY CAPITALIZED LEASE PERMITTED BY SECTION 5.02(B)(III)(B)
SOLELY TO THE EXTENT THAT SUCH CAPITALIZED LEASE PROHIBITS A LIEN ON THE
PROPERTY SUBJECT THERETO.

 

(M)          PARTNERSHIPS, ETC. BECOME A GENERAL PARTNER IN ANY GENERAL OR
LIMITED PARTNERSHIP OR JOINT VENTURE, OR PERMIT ANY OF ITS SUBSIDIARIES TO DO
SO, OTHER THAN ANY SUBSIDIARY THE SOLE ASSETS OF WHICH CONSIST OF ITS INTEREST
IN SUCH PARTNERSHIP OR JOINT VENTURE.

 

74

--------------------------------------------------------------------------------

 

(N)           SPECULATIVE TRANSACTIONS. ENGAGE, OR PERMIT ANY OF ITS
SUBSIDIARIES TO ENGAGE, IN ANY TRANSACTION INVOLVING COMMODITY OPTIONS OR
FUTURES CONTRACTS OR ANY SIMILAR SPECULATIVE TRANSACTIONS.

 

(O)           CAPITAL EXPENDITURES. MAKE, OR PERMIT ANY OF ITS SUBSIDIARIES TO
MAKE, ANY CAPITAL EXPENDITURES THAT WOULD CAUSE THE AGGREGATE OF ALL SUCH
CAPITAL EXPENDITURES MADE BY BMCA AND ITS SUBSIDIARIES, (A) IN CALENDAR YEAR
2007, TO EXCEED $125,000,000 AND IN EACH CALENDAR YEAR THEREAFTER, $150,000,000
(THE “BASE CAPEX BASKET”), PLUS (B) IN EACH CALENDAR YEAR THE AMOUNT (IF ANY) OF
THE BASE CAPEX BASKET WHICH WAS NOT USED DURING ANY PRECEDING CALENDAR YEAR UP
TO A MAXIMUM CARRY-OVER UNDER THIS CLAUSE (B) OF $75,000,000.

 

(P)           FORMATION OF SUBSIDIARIES. ORGANIZE OR INVEST, OR PERMIT ANY OF
ITS SUBSIDIARIES TO ORGANIZE OR INVEST, IN ANY NEW SUBSIDIARY EXCEPT AS
PERMITTED UNDER SECTION 5.02(F).

 

(Q)           PAYMENT RESTRICTIONS AFFECTING SUBSIDIARIES. DIRECTLY OR
INDIRECTLY, ENTER INTO OR SUFFER TO EXIST, OR PERMIT ANY OF ITS SUBSIDIARIES TO
ENTER INTO OR SUFFER TO EXIST, ANY AGREEMENT OR ARRANGEMENT LIMITING THE ABILITY
OF ANY OF ITS SUBSIDIARIES TO DECLARE OR PAY DIVIDENDS OR OTHER DISTRIBUTIONS IN
RESPECT OF ITS EQUITY INTERESTS OR REPAY OR PREPAY ANY DEBT OWED TO, MAKE LOANS
OR ADVANCES TO, OR OTHERWISE TRANSFER ASSETS TO OR INVEST IN, BMCA OR ANY
SUBSIDIARY OF BMCA (WHETHER THROUGH A COVENANT RESTRICTING DIVIDENDS, LOANS,
ASSET TRANSFERS OR INVESTMENTS, A FINANCIAL COVENANT OR OTHERWISE), EXCEPT
(I) THE LOAN DOCUMENTS, (II) THE REVOLVING CREDIT FACILITY, (III) THE SENIOR
NOTES INDENTURE, (IV) THE TERM LOAN FACILITY AND (V) ANY AGREEMENT OR INSTRUMENT
EVIDENCING SURVIVING DEBT.

 

(R)            AMENDMENT, ETC., OF MATERIAL CONTRACTS. EXCEPT TO THE EXTENT SUCH
ACTION COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT,
CANCEL OR TERMINATE ANY MATERIAL CONTRACT OR CONSENT TO OR ACCEPT ANY
CANCELLATION OR TERMINATION THEREOF, AMEND OR OTHERWISE MODIFY ANY MATERIAL
CONTRACT OR GIVE ANY CONSENT, WAIVER OR APPROVAL THEREUNDER, WAIVE ANY DEFAULT
UNDER OR BREACH OF ANY MATERIAL CONTRACT, AGREE IN ANY MANNER TO ANY OTHER
AMENDMENT, MODIFICATION OR CHANGE OF ANY TERM OR CONDITION OF ANY MATERIAL
CONTRACT OR TAKE ANY OTHER ACTION IN CONNECTION WITH ANY MATERIAL CONTRACT THAT
WOULD IMPAIR THE VALUE OF THE INTEREST OR RIGHTS OF ANY LOAN PARTY THEREUNDER OR
THAT WOULD IMPAIR THE INTEREST OR RIGHTS OF ANY AGENT OR ANY LENDER, OR PERMIT
ANY OF ITS SUBSIDIARIES TO DO ANY OF THE FOREGOING.

 

(S)           HEDGE AGREEMENTS. BECOME A PARTY TO ANY HEDGE AGREEMENTS OTHER
THAN NON-SPECULATIVE HEDGE AGREEMENTS ENTERED INTO IN THE ORDINARY COURSE OF
BUSINESS AND CONSISTENT WITH PRUDENT BUSINESS PRACTICE TO HEDGE AGAINST
FLUCTUATIONS IN INTEREST RATES, COMMODITY PRICES AND FOREIGN EXCHANGE RATES.

 

SECTION 5.03.      Reporting Requirements. So long as any Loan or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid or any
Lender shall have any Bridge Loan Commitment hereunder, BMCA will furnish to the
Agents and the Lenders; provided, however, that the financial statements
required to be delivered by BMCA pursuant to clauses (b) and (c) below and the
reports and statements required to be delivered by BMCA pursuant to clause (g)
below shall be deemed to have been delivered on the date when such reports
containing such financial statements or other materials are posted on the SEC’s
website on the internet at “www.sec.gov”;

 

75

--------------------------------------------------------------------------------


 

provided, further, that BMCA shall deliver paper copies of such financial
statements or other materials to any Lender who so requests until BMCA receives
written notice from such Lender to cease delivering paper copies:

 

(A)           DEFAULT NOTICE. AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN TWO
DAYS AFTER THE OCCURRENCE OF EACH DEFAULT OR ANY EVENT, DEVELOPMENT OR
OCCURRENCE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT CONTINUING ON THE
DATE OF SUCH STATEMENT, A STATEMENT OF THE CHIEF FINANCIAL OFFICER OF BMCA
SETTING FORTH DETAILS OF SUCH DEFAULT AND THE ACTION THAT BMCA HAS TAKEN AND
PROPOSES TO TAKE WITH RESPECT THERETO.

 

(B)           ANNUAL FINANCIALS. AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 95
DAYS AFTER THE END OF EACH FISCAL YEAR, A COPY OF THE ANNUAL AUDIT REPORT FOR
SUCH YEAR FOR BMCA AND ITS SUBSIDIARIES, INCLUDING THEREIN A CONSOLIDATED
BALANCE SHEET OF BMCA AND ITS SUBSIDIARIES AS OF THE END OF SUCH FISCAL YEAR AND
A CONSOLIDATED STATEMENT OF INCOME AND A CONSOLIDATED STATEMENT OF CASH FLOWS OF
BMCA AND ITS SUBSIDIARIES FOR SUCH FISCAL YEAR, IN EACH CASE ACCOMPANIED BY AN
OPINION ACCEPTABLE TO THE ADMINISTRATIVE AGENT OF ERNST & YOUNG LLP OR OTHER
INDEPENDENT PUBLIC ACCOUNTANTS OF RECOGNIZED STANDING ACCEPTABLE TO THE
ADMINISTRATIVE AGENT, TOGETHER WITH (I) A SCHEDULE, CERTIFIED BY A RESPONSIBLE
FINANCIAL OFFICER OF BMCA, IN FORM REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT SETTING FORTH (W) THE LEVERAGE RATIO ON THE LAST DAY OF SUCH FISCAL YEAR,
(X) THE INTEREST COVERAGE RATIO FOR SUCH FISCAL YEAR, (Y) THE CAPITAL
EXPENDITURES FOR SUCH FISCAL YEAR, AND (Z) THE COMPUTATIONS USED BY BMCA IN
DETERMINING COMPLIANCE WITH THE COVENANTS CONTAINED IN SECTION 5.04, PROVIDED
THAT IN THE EVENT OF ANY CHANGE IN GENERALLY ACCEPTED ACCOUNTING PRINCIPLES USED
IN THE PREPARATION OF SUCH FINANCIAL STATEMENTS, BMCA SHALL ALSO PROVIDE, IF
NECESSARY FOR THE DETERMINATION OF ANY OF (W), (X), (Y) OR (Z) ABOVE, A
STATEMENT OF RECONCILIATION CONFORMING SUCH FINANCIAL STATEMENTS TO GAAP AND
(II) A CERTIFICATE OF A RESPONSIBLE FINANCIAL OFFICER OF BMCA STATING THAT NO
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR, IF AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, A STATEMENT AS TO THE NATURE THEREOF AND THE ACTION
THAT BMCA HAS TAKEN AND PROPOSES TO TAKE WITH RESPECT THERETO.

 

(C)           QUARTERLY FINANCIALS. AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN
50 DAYS AFTER THE END OF EACH OF THE FIRST THREE QUARTERS OF EACH FISCAL YEAR
(I) SO LONG AS BMCA IS A REPORTING COMPANY UNDER THE SECURITIES ACT OF 1934, AS
AMENDED (A “REPORTING COMPANY”), A COPY OF BMCA’S FORM 10-Q FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION FOR EACH SUCH FISCAL QUARTER AND (II) IF BMCA
IS NOT A REPORTING COMPANY AT SUCH TIME, THEN BMCA SHALL PROVIDE TO THE
ADMINISTRATIVE AGENT THE UNAUDITED CONSOLIDATED BALANCE SHEET OF BMCA AND ITS
SUBSIDIARIES AT THE END OF SUCH QUARTER AND THE RELATED UNAUDITED CONSOLIDATED
STATEMENTS OF INCOME AND OF CASH FLOWS FOR SUCH QUARTER AND THE PORTION OF THE
FISCAL YEAR THROUGH END OF SUCH FISCAL QUARTER, SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM THE FIGURES AS OF THE END OF AND FOR THE CORRESPONDING PERIOD
IN THE PREVIOUS FISCAL YEAR, IN EACH CASE DULY CERTIFIED (SUBJECT TO NORMAL
YEAR-END AUDIT ADJUSTMENTS) BY A RESPONSIBLE FINANCIAL OFFICER OF BMCA AS HAVING
BEEN PREPARED IN ACCORDANCE WITH GAAP, TOGETHER WITH (1) A CERTIFICATE OF SAID
OFFICER STATING THAT NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR, IF
AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, A STATEMENT AS TO THE NATURE
THEREOF AND THE ACTION THAT BMCA HAS TAKEN AND PROPOSES TO TAKE WITH RESPECT
THERETO, AND (2) A SCHEDULE TO SUCH CERTIFICATE IN FORM REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT SETTING FORTH (X) THE LEVERAGE RATIO AS OF THE LAST
DAY OF SUCH FISCAL QUARTER, (Y) THE INTEREST COVERAGE RATIO FOR THE FOUR FISCAL
QUARTERS OF BMCA ENDING

 

76

--------------------------------------------------------------------------------


 

ON THE LAST DAY OF SUCH FISCAL QUARTER, AND (Z) THE COMPUTATIONS USED BY BMCA IN
DETERMINING COMPLIANCE WITH THE COVENANTS CONTAINED IN SECTION 5.04, PROVIDED
THAT IN THE EVENT OF ANY CHANGE IN GENERALLY ACCEPTED ACCOUNTING PRINCIPLES USED
IN THE PREPARATION OF SUCH FINANCIAL STATEMENTS, BMCA SHALL ALSO PROVIDE, IF
NECESSARY FOR THE DETERMINATION OF ANY OF (X), (Y) OR (Z) ABOVE, A STATEMENT OF
RECONCILIATION CONFORMING SUCH FINANCIAL STATEMENTS TO GAAP.

 

(D)           BUSINESS PLANS AND ANNUAL FORECASTS. AS SOON AS AVAILABLE AND IN
ANY EVENT NOT LATER THAN 90 DAYS AFTER THE END OF EACH FISCAL YEAR, AN ANNUAL
BUSINESS PLAN AND FORECASTS PREPARED BY MANAGEMENT OF BMCA, IN FORM SATISFACTORY
TO THE ADMINISTRATIVE AGENT, OF BALANCE SHEETS, INCOME STATEMENTS AND CASH FLOW
STATEMENTS AND PROJECTED BORROWING BASE AVAILABILITY ON A MONTHLY BASIS FOR THE
FISCAL YEAR IMMEDIATELY FOLLOWING SUCH FISCAL YEAR, TOGETHER WITH NARRATIVES
OUTLINING THE MATERIAL OPERATING, INVESTING AND FINANCING ASSUMPTIONS
INCORPORATED IN SUCH FORECASTS.

 

(E)           TAX AND ASBESTOS LITIGATION REPORTS. PROMPTLY UPON THE OCCURRENCE
OF A MATERIAL EVENT IN CONNECTION WITH (I) ANY TAX PROCEEDING INVOLVING, OR ANY
FEDERAL INCOME TAX LIABILITY, CONTINGENT OR ACTUAL, OF BMCA, ANY LOAN PARTY, OR
ANY OTHER MEMBER OF THE G-I HOLDINGS TAX GROUP, IN CONNECTION WITH OR ARISING
OUT OF THE RHONE POULENC TRANSACTIONS AND (II) ASBESTOS LITIGATION INVOLVING
BMCA OR ANY OF ITS SUBSIDIARIES, PROVIDE A SUMMARY IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT OF SUCH EVENT.

 

(F)            LITIGATION. PROMPTLY AFTER BMCA BECOMES AWARE OF THE COMMENCEMENT
THEREOF, NOTICE OF ALL ACTIONS, SUITS, INVESTIGATIONS, LITIGATION AND
PROCEEDINGS BEFORE ANY GOVERNMENTAL AUTHORITY AFFECTING ANY LOAN PARTY OR ANY OF
ITS SUBSIDIARIES OF THE TYPE DESCRIBED IN SECTION 4.01(F), AND PROMPTLY AFTER
THE OCCURRENCE THEREOF, NOTICE OF ANY MATERIAL ADVERSE CHANGE IN THE STATUS OR
THE FINANCIAL EFFECT ON ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES OF THE
DISCLOSED LITIGATION FROM THAT DESCRIBED ON SCHEDULE 4.01(F) HERETO.

 

(G)           SECURITIES REPORTS. PROMPTLY AFTER THE SENDING OR FILING THEREOF,
COPIES OF ALL PROXY STATEMENTS, FINANCIAL STATEMENTS AND REPORTS THAT ANY LOAN
PARTY OR ANY OF ITS SUBSIDIARIES SENDS TO ITS STOCKHOLDERS AND ARE PUBLICLY
AVAILABLE, AND COPIES OF ALL REGULAR, PERIODIC AND SPECIAL REPORTS, AND ALL
REGISTRATION STATEMENTS, THAT ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES FILES
WITH THE SECURITIES AND EXCHANGE COMMISSION OR ANY GOVERNMENTAL AUTHORITY THAT
MAY BE SUBSTITUTED THEREFOR, OR WITH ANY NATIONAL SECURITIES EXCHANGE.

 

(H)           CREDITOR REPORTS. PROMPTLY AFTER THE FURNISHING THEREOF, COPIES OF
ANY STATEMENT OR REPORT FURNISHED TO ANY HOLDER OF DEBT SECURITIES OF ANY LOAN
PARTY OR OF ANY OF ITS SUBSIDIARIES PURSUANT TO THE TERMS OF ANY INDENTURE, LOAN
OR CREDIT OR SIMILAR AGREEMENT AND NOT OTHERWISE REQUIRED TO BE FURNISHED TO THE
LENDERS PURSUANT TO ANY OTHER CLAUSE OF THIS SECTION 5.03.

 

(I)            ERISA. (I)  ERISA EVENTS AND ERISA REPORTS. (A) PROMPTLY AND IN
ANY EVENT WITHIN 10 DAYS AFTER ANY LOAN PARTY OR ANY ERISA AFFILIATE KNOWS OR
HAS REASON TO KNOW THAT ANY ERISA EVENT HAS OCCURRED, A STATEMENT OF THE CHIEF
FINANCIAL OFFICER OF BMCA DESCRIBING SUCH ERISA EVENT AND THE ACTION, IF ANY,
THAT SUCH LOAN PARTY OR SUCH ERISA AFFILIATE HAS TAKEN AND PROPOSES TO TAKE WITH
RESPECT THERETO AND (B) ON THE DATE ANY RECORDS,

 

77

--------------------------------------------------------------------------------


 

DOCUMENTS OR OTHER INFORMATION MUST BE FURNISHED TO THE PBGC WITH RESPECT TO ANY
PLAN PURSUANT TO SECTION 4010 OF ERISA, A COPY OF SUCH RECORDS, DOCUMENTS AND
INFORMATION.

 

(II)           PLAN TERMINATIONS. PROMPTLY AND IN ANY EVENT WITHIN TWO BUSINESS
DAYS AFTER RECEIPT THEREOF BY ANY LOAN PARTY OR ANY ERISA AFFILIATE, COPIES OF
EACH NOTICE FROM THE PBGC STATING ITS INTENTION TO TERMINATE ANY PLAN OR TO HAVE
A TRUSTEE APPOINTED TO ADMINISTER ANY PLAN.

 

(III)          MULTIEMPLOYER PLAN NOTICES. PROMPTLY AND IN ANY EVENT WITHIN FIVE
BUSINESS DAYS AFTER RECEIPT THEREOF BY ANY LOAN PARTY OR ANY ERISA AFFILIATE
FROM THE SPONSOR OF A MULTIEMPLOYER PLAN, COPIES OF EACH NOTICE CONCERNING
(A) THE IMPOSITION OF WITHDRAWAL LIABILITY BY ANY SUCH MULTIEMPLOYER PLAN,
(B) THE REORGANIZATION OR TERMINATION, WITHIN THE MEANING OF TITLE IV OF ERISA,
OF ANY SUCH MULTIEMPLOYER PLAN OR (C) THE AMOUNT OF LIABILITY INCURRED, OR THAT
MAY BE INCURRED, BY SUCH LOAN PARTY OR ANY ERISA AFFILIATE IN CONNECTION WITH
ANY EVENT DESCRIBED IN CLAUSE (A) OR (B).

 

(J)            ENVIRONMENTAL CONDITIONS. PROMPTLY AFTER THE ASSERTION OR
OCCURRENCE THEREOF, NOTICE OF (I) ANY ENVIRONMENTAL ACTION AGAINST OR OF ANY
NONCOMPLIANCE BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES WITH ANY
ENVIRONMENTAL LAW OR ENVIRONMENTAL PERMIT THAT COULD (A) REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT OR (B) CAUSE ANY PROPERTY DESCRIBED IN THE
MORTGAGES TO BE SUBJECT TO ANY MATERIAL RESTRICTIONS ON OWNERSHIP, OCCUPANCY,
USE OR TRANSFERABILITY UNDER ANY ENVIRONMENTAL LAW ASSUMING CONTINUED USE FOR
INDUSTRIAL PURPOSES; OR (II) ANY OTHER MATTER OR OCCURRENCE THAT MAY IMPACT THE
NUMBER, SCOPE, IMPORT OR SUBSTANCE OF ANY ENVIRONMENTAL APPROVAL ACTION OR THE
UNDERLYING CIRCUMSTANCES THEREOF.

 

(K)           OTHER INFORMATION. SUCH OTHER INFORMATION RESPECTING THE BUSINESS,
PROPERTIES, CONDITION (FINANCIAL OR OTHERWISE) OR OPERATIONS OF ANY LOAN PARTY
OR ANY OF ITS SUBSIDIARIES AS THE ADMINISTRATIVE AGENT, OR ANY LENDER THROUGH
THE ADMINISTRATIVE AGENT, MAY FROM TIME TO TIME REASONABLY REQUEST.

 

SECTION 5.04.      Financial Covenants. So long as any Loan or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, or any
Lender shall have any Bridge Loan Commitment hereunder, BMCA shall

 

(A)           INTEREST COVERAGE RATIO. MAINTAIN AS OF THE LAST DAY OF EACH
FISCAL QUARTER LISTED BELOW AN INTEREST COVERAGE RATIO FOR THE FOUR FISCAL
QUARTERS ENDING ON SUCH DAY OF NOT LESS THAN THE RATIO SET FORTH BELOW OPPOSITE
THE RESPECTIVE FISCAL QUARTER:

 

Fiscal Quarter Ending

 

Minimum Interest
Coverage Ratio

 

 

 

 

 

Second Fiscal Quarter in Fiscal Year 2008

 

2.00 to 1

 

Third Fiscal Quarter in Fiscal Year 2008

 

2.00 to 1

 

Fourth Fiscal Quarter in Fiscal Year 2008

 

2.00 to 1

 

First Fiscal Quarter in Fiscal Year 2009

 

2.25 to 1

 

Second Fiscal Quarter in Fiscal Year 2009

 

2.50 to 1

 

Third Fiscal Quarter in Fiscal Year 2009

 

2.50 to 1

 

 

78

--------------------------------------------------------------------------------


 

Fourth Fiscal Quarter in Fiscal Year 2009

 

2.75 to 1

 

First Fiscal Quarter in Fiscal Year 2010

 

2.75 to 1

 

Second Fiscal Quarter in Fiscal Year 2010

 

2.75 to 1

 

Third Fiscal Quarter in Fiscal Year 2010 and each Fiscal Quarter thereafter

 

3.00 to 1

 

 

(B)           LEVERAGE RATIO. MAINTAIN AS OF THE LAST DAY OF EACH FISCAL QUARTER
LISTED BELOW A LEVERAGE RATIO FOR THE FOUR FISCAL QUARTERS ENDING ON SUCH DAY OF
NOT MORE THAN THE RATIO SET FORTH BELOW OPPOSITE THE RESPECTIVE FISCAL QUARTER:

 

Fiscal Quarter Ending

 

Maximum Leverage
Ratio

 

 

 

 

 

Second Fiscal Quarter in Fiscal Year 2008

 

5.75 to 1

 

Third Fiscal Quarter in Fiscal Year 2008

 

5.75 to 1

 

Fourth Fiscal Quarter in Fiscal Year 2008

 

5.25 to 1

 

First Fiscal Quarter in Fiscal Year 2009

 

5.00 to 1

 

Second Fiscal Quarter in Fiscal Year 2009

 

4.75 to 1

 

Third Fiscal Quarter in Fiscal Year 2009

 

4.50 to 1

 

Fourth Fiscal Quarter in Fiscal Year 2009

 

4.25 to 1

 

First Fiscal Quarter in Fiscal Year 2010

 

4.00 to 1

 

Second Fiscal Quarter in Fiscal Year 2010

 

4.00 to 1

 

Third Fiscal Quarter in Fiscal Year 2010 and each Fiscal Quarter thereafter

 

3.75 to 1

 

 


ARTICLE VI

EVENTS OF DEFAULT


 

SECTION 6.01.      Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(A)           (I) ANY BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY BRIDGE
LOAN OR ROLLOVER LOAN WHEN THE SAME SHALL BECOME DUE AND PAYABLE OR (II) ANY
BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY BRIDGE LOAN OR ROLLOVER LOAN, OR
ANY LOAN PARTY SHALL FAIL TO MAKE ANY OTHER PAYMENT UNDER ANY LOAN DOCUMENT WHEN
DUE AND PAYABLE; OR

 

(B)           ANY REPRESENTATION OR WARRANTY MADE BY ANY LOAN PARTY (OR ANY OF
ITS OFFICERS) UNDER OR IN CONNECTION WITH ANY LOAN DOCUMENT SHALL PROVE TO HAVE
BEEN INCORRECT IN ANY MATERIAL RESPECT WHEN MADE; OR

 

(C)           ANY BORROWER SHALL FAIL TO PERFORM OR OBSERVE ANY TERM, COVENANT
OR AGREEMENT CONTAINED IN SECTION 2.12, 5.01(E), (F), (I) OR (J), 5.02, 5.03(A),
(B), (C), (D) OR (I) OR 5.04; OR

 

79

--------------------------------------------------------------------------------


 

(D)           ANY LOAN PARTY SHALL FAIL TO PERFORM OR OBSERVE ANY OTHER TERM,
COVENANT OR AGREEMENT CONTAINED IN ANY LOAN DOCUMENT ON ITS PART TO BE PERFORMED
OR OBSERVED IF SUCH FAILURE SHALL REMAIN UNREMEDIED FOR 15 DAYS AFTER THE
EARLIER OF THE DATE ON WHICH (I) A RESPONSIBLE OFFICER BECOMES AWARE OF SUCH
FAILURE OR (II) WRITTEN NOTICE THEREOF SHALL HAVE BEEN GIVEN TO BMCA BY ANY
AGENT OR ANY LENDER; OR

 

(E)           ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES SHALL FAIL TO PAY ANY
PRINCIPAL OF, PREMIUM OR INTEREST ON OR ANY OTHER AMOUNT PAYABLE IN RESPECT OF
ANY DEBT OF SUCH LOAN PARTY OR SUCH SUBSIDIARY (AS THE CASE MAY BE) THAT IS
OUTSTANDING IN A PRINCIPAL AMOUNT OF AT LEAST $37,500,000 EITHER INDIVIDUALLY OR
IN THE AGGREGATE FOR ALL SUCH LOAN PARTIES AND SUBSIDIARIES (BUT EXCLUDING DEBT
OUTSTANDING HEREUNDER), WHEN THE SAME BECOMES DUE AND PAYABLE (WHETHER BY
SCHEDULED MATURITY, REQUIRED PREPAYMENT, ACCELERATION, DEMAND OR OTHERWISE), AND
SUCH FAILURE SHALL CONTINUE AFTER THE APPLICABLE GRACE PERIOD, IF ANY, SPECIFIED
IN THE AGREEMENT OR INSTRUMENT RELATING TO SUCH DEBT; OR ANY OTHER EVENT SHALL
OCCUR OR CONDITION SHALL EXIST UNDER ANY AGREEMENT OR INSTRUMENT RELATING TO ANY
SUCH DEBT AND SHALL CONTINUE AFTER THE APPLICABLE GRACE PERIOD, IF ANY,
SPECIFIED IN SUCH AGREEMENT OR INSTRUMENT, IF THE EFFECT OF SUCH EVENT OR
CONDITION IS TO ACCELERATE, OR TO PERMIT THE ACCELERATION OF, THE MATURITY OF
SUCH DEBT OR OTHERWISE TO CAUSE, OR TO PERMIT THE HOLDER THEREOF TO CAUSE, SUCH
DEBT TO MATURE; OR ANY SUCH DEBT SHALL BE DECLARED TO BE DUE AND PAYABLE OR
REQUIRED TO BE PREPAID OR REDEEMED (OTHER THAN BY A REGULARLY SCHEDULED REQUIRED
PREPAYMENT OR REDEMPTION), PURCHASED OR DEFEASED, OR AN OFFER TO PREPAY, REDEEM,
PURCHASE OR DEFEASE SUCH DEBT SHALL BE REQUIRED TO BE MADE, IN EACH CASE PRIOR
TO THE STATED MATURITY THEREOF; OR

 

(F)            ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES SHALL GENERALLY NOT PAY
ITS DEBTS AS SUCH DEBTS BECOME DUE, OR SHALL ADMIT IN WRITING ITS INABILITY TO
PAY ITS DEBTS GENERALLY, OR SHALL MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF
CREDITORS; OR ANY PROCEEDING SHALL BE INSTITUTED BY OR AGAINST ANY LOAN PARTY OR
ANY OF ITS SUBSIDIARIES SEEKING TO ADJUDICATE IT A BANKRUPT OR INSOLVENT, OR
SEEKING LIQUIDATION, WINDING UP, REORGANIZATION, ARRANGEMENT, ADJUSTMENT,
PROTECTION, RELIEF, OR COMPOSITION OF IT OR ITS DEBTS UNDER ANY LAW RELATING TO
BANKRUPTCY, INSOLVENCY OR REORGANIZATION OR RELIEF OF DEBTORS, OR SEEKING THE
ENTRY OF AN ORDER FOR RELIEF OR THE APPOINTMENT OF A RECEIVER, TRUSTEE OR OTHER
SIMILAR OFFICIAL FOR IT OR FOR ANY SUBSTANTIAL PART OF ITS PROPERTY AND, IN THE
CASE OF ANY SUCH PROCEEDING INSTITUTED AGAINST IT (BUT NOT INSTITUTED BY IT)
THAT IS BEING DILIGENTLY CONTESTED BY IT IN GOOD FAITH, EITHER SUCH PROCEEDING
SHALL REMAIN UNDISMISSED OR UNSTAYED FOR A PERIOD OF 60 DAYS OR ANY OF THE
ACTIONS SOUGHT IN SUCH PROCEEDING (INCLUDING THE ENTRY OF AN ORDER FOR RELIEF
AGAINST, OR THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN OR OTHER SIMILAR
OFFICIAL FOR, IT OR ANY SUBSTANTIAL PART OF ITS PROPERTY) SHALL OCCUR; OR ANY
LOAN PARTY OR ANY OF ITS SUBSIDIARIES SHALL TAKE ANY CORPORATE ACTION TO
AUTHORIZE ANY OF THE ACTIONS SET FORTH ABOVE IN THIS SUBSECTION (F); OR

 

(G)           ANY JUDGMENTS OR ORDERS (OTHER THAN IN RESPECT OF THE ALLEGED
FEDERAL INCOME TAX LIABILITIES OF BMCA RELATING TO OR ARISING OUT OF THE RHONE
POULENC TRANSACTIONS OR RELATING TO THE ALLEGED ASBESTOS LIABILITIES OF BMCA),
EITHER INDIVIDUALLY OR IN THE AGGREGATE, FOR THE PAYMENT OF MONEY IN EXCESS OF
$37,500,000 SHALL BE RENDERED AGAINST ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES
AND EITHER (I) ENFORCEMENT PROCEEDINGS SHALL HAVE BEEN COMMENCED BY ANY CREDITOR
UPON SUCH JUDGMENT OR ORDER OR (II) THERE SHALL BE ANY PERIOD OF 15 CONSECUTIVE
DAYS DURING WHICH A STAY OF ENFORCEMENT OF SUCH JUDGMENT OR ORDER, BY REASON OF
A PENDING APPEAL OR OTHERWISE, SHALL NOT BE IN EFFECT; PROVIDED, HOWEVER, THAT
ANY SUCH JUDGMENT OR ORDER SHALL NOT

 

80

--------------------------------------------------------------------------------


 

GIVE RISE TO AN EVENT OF DEFAULT UNDER THIS SECTION 6.01(G) IF AND FOR SO LONG
AS (A) THE AMOUNT OF SUCH JUDGMENT OR ORDER IS COVERED BY A VALID AND BINDING
POLICY OF INSURANCE BETWEEN THE DEFENDANT AND THE INSURER, WHICH SHALL BE RATED
AT LEAST “A” BY A.M. BEST COMPANY, COVERING FULL PAYMENT THEREOF AND (B) SUCH
INSURER HAS BEEN NOTIFIED, AND HAS NOT DISPUTED THE CLAIM MADE FOR PAYMENT, OF
THE AMOUNT OF SUCH JUDGMENT OR ORDER; OR

 

(H)           AFTER THE DATE HEREOF (I) ANY COURT OR GOVERNMENTAL AGENCY
DETERMINES A TAX LIABILITY OR OTHERWISE ISSUES ANY ADVERSE RULING ADDRESSING THE
MERITS, PROPOSES TO OR ACTUALLY ENTERS A STIPULATED SETTLEMENT OR SETTLEMENT
NOTICE, OR MAKES OR PROVIDES ANY ASSESSMENT, NOTICE OF INTENT TO FILE A LIEN, OR
LIEN FILING AGAINST ANY MEMBER OF THE G-I HOLDINGS TAX GROUP OR ANY LOAN PARTY
WITH RESPECT TO THE RHONE POULENC TRANSACTIONS, AND THERE SHALL BE A PERIOD OF
20 CONSECUTIVE DAYS AFTER THE TAKING OF SUCH ACTION DURING WHICH TIME THE
REQUIRED LENDERS SHALL NOT HAVE DETERMINED THAT THERE SHALL NOT EXIST, BECAUSE
OF SUCH ACTION, A REASONABLE LIKELIHOOD THAT ONE OR MORE OF THE LOAN PARTIES
WILL PAY, SATISFY, OR RECEIVE DEMAND FOR PAYMENT OF ANY TAX LIABILITIES RELATING
TO OR ARISING OUT OF THE RHONE POULENC TRANSACTIONS, OR (II) ANY COURT RENDERS A
JUDGMENT OR ORDER AGAINST ANY LOAN PARTY RELATED TO OR ARISING OUT OF THE
ALLEGED ASBESTOS LIABILITIES OF BMCA AND AS A RESULT OF WHICH IT IS REASONABLE
TO CONCLUDE THAT THE LOAN PARTIES MIGHT BE LIABLE FOR SUCH ASBESTOS LIABILITIES
(IT BEING UNDERSTOOD AND AGREED THAT ANY ADVERSE RULING BY THE COURT IN THE DJ
ACTION SHALL NOT, SOLELY BY ITSELF, CONSTITUTE AN EVENT OF DEFAULT UNDER THIS
CLAUSE 6.01(H)(II)); OR

 

(I)            ANY NON-MONETARY JUDGMENT OR ORDER SHALL BE RENDERED AGAINST ANY
LOAN PARTY OR ANY OF ITS SUBSIDIARIES THAT COULD BE REASONABLY LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT, AND THERE SHALL BE ANY PERIOD OF 20 CONSECUTIVE DAYS
DURING WHICH A STAY OF ENFORCEMENT OF SUCH JUDGMENT OR ORDER, BY REASON OF A
PENDING APPEAL OR OTHERWISE, SHALL NOT BE IN EFFECT; OR

 

(J)            ANY PROVISION OF ANY LOAN DOCUMENT AFTER DELIVERY THEREOF
PURSUANT TO SECTION 3.01 OR 5.01(J) SHALL FOR ANY REASON CEASE TO BE VALID AND
BINDING ON OR ENFORCEABLE AGAINST ANY LOAN PARTY PARTY TO IT, OR ANY SUCH LOAN
PARTY SHALL SO STATE IN WRITING; OR

 

(K)           ANY COLLATERAL DOCUMENT OR FINANCING STATEMENT AFTER DELIVERY
THEREOF PURSUANT TO SECTION 3.01 OR 5.01(J) SHALL FOR ANY REASON (OTHER THAN
PURSUANT TO OR PERMITTED BY THE TERMS OF ANY LOAN DOCUMENT) CEASE TO CREATE A
VALID AND PERFECTED FIRST PRIORITY LIEN SUBJECT TO ANY LIENS PERMITTED BY
SECTION 5.02 ON AND SECURITY INTEREST IN THE COLLATERAL PURPORTED TO BE COVERED
THEREBY; OR

 

(L)            ANY ERISA EVENT SHALL HAVE OCCURRED WITH RESPECT TO A PLAN AND
THE SUM (DETERMINED AS OF THE DATE OF OCCURRENCE OF SUCH ERISA EVENT) OF THE
INSUFFICIENCY OF SUCH PLAN AND THE INSUFFICIENCY OF ANY AND ALL OTHER PLANS WITH
RESPECT TO WHICH AN ERISA EVENT SHALL HAVE OCCURRED AND THEN EXIST (OR THE
LIABILITY OF THE LOAN PARTIES AND THE ERISA AFFILIATES RELATED TO SUCH ERISA
EVENT) EXCEEDS (TOGETHER WITH ALL OTHER LIABILITIES DESCRIBED IN SECTION
6.01(L), (M), AND (N)) $10,000,000 IN THE AGGREGATE; OR

 

(M)          ANY LOAN PARTY OR ANY ERISA AFFILIATE SHALL HAVE BEEN NOTIFIED BY
THE SPONSOR OF A MULTIEMPLOYER PLAN THAT IT HAS INCURRED WITHDRAWAL LIABILITY TO
SUCH MULTIEMPLOYER PLAN IN AN AMOUNT THAT, WHEN AGGREGATED WITH ALL OTHER
AMOUNTS REQUIRED TO BE PAID TO MULTIEMPLOYER PLANS BY THE LOAN PARTIES AND THE
ERISA AFFILIATES AS WITHDRAWAL LIABILITY

 

81

--------------------------------------------------------------------------------


 

(DETERMINED AS OF THE DATE OF SUCH NOTIFICATION), EXCEEDS (TOGETHER WITH ALL
OTHER LIABILITIES DESCRIBED IN SECTION 6.01(L), (M), AND (N)) $10,000,000 IN THE
AGGREGATE; OR

 

(N)           ANY LOAN PARTY OR ANY ERISA AFFILIATE SHALL HAVE BEEN NOTIFIED BY
THE SPONSOR OF A MULTIEMPLOYER PLAN THAT SUCH MULTIEMPLOYER PLAN IS IN
REORGANIZATION OR IS BEING TERMINATED, WITHIN THE MEANING OF TITLE IV OF ERISA,
AND AS A RESULT OF SUCH REORGANIZATION OR TERMINATION THE AGGREGATE ANNUAL
CONTRIBUTIONS OF THE LOAN PARTIES AND THE ERISA AFFILIATES TO ALL MULTIEMPLOYER
PLANS THAT ARE THEN IN REORGANIZATION OR BEING TERMINATED HAVE BEEN OR WILL BE
INCREASED OVER THE AMOUNTS CONTRIBUTED TO SUCH MULTIEMPLOYER PLANS FOR THE PLAN
YEARS OF SUCH MULTIEMPLOYER PLANS IMMEDIATELY PRECEDING THE PLAN YEAR IN WHICH
SUCH REORGANIZATION OR TERMINATION OCCURS BY AN AMOUNT EXCEEDING (TOGETHER WITH
ALL OTHER LIABILITIES DESCRIBED IN SECTION 6.01(L), (M), AND (N)) $10,000,000 IN
THE AGGREGATE; OR

 

(O)           ANY FEDERAL TAX LIENS IN RESPECT OF THE PROPOSED FEDERAL INCOME
TAX LIABILITIES OF BMCA OR ANY OTHER MEMBER OF THE G-I HOLDINGS TAX GROUP
RELATING TO OR ARISING OUT OF THE RHONE POULENC TRANSACTIONS SHALL BE CREATED
AND BE ENFORCEABLE AGAINST THE ASSETS OF ANY LOAN PARTY; OR

 

(P)           THE EXISTING STAY OF THE ASBESTOS-RELATED LITIGATION AGAINST BMCA
GRANTED IN THE G-I HOLDINGS BANKRUPTCY PROCEEDINGS SHALL HAVE BEEN TERMINATED OR
AMENDED OR MODIFIED IN A MANNER NOT REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE
AGENT, OR THERE SHALL HAVE OCCURRED A SUBSTANTIVE CONSOLIDATION OF G-I HOLDINGS
WITH THE ASSETS AND LIABILITIES OF BMCA OR ANY OF THE GUARANTORS IN CONJUNCTION
WITH THE G-I HOLDINGS BANKRUPTCY PROCEEDINGS;

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to BMCA, declare the
Bridge Loan Commitments of each Lender and the obligation of each Lender to make
Loans to be terminated, whereupon the same shall forthwith terminate and
(ii) shall at the request, or may with the consent, of the Required Lenders, by
notice to BMCA, declare the Loans, the Notes, all interest thereon and all other
amounts payable under this Agreement and the other Loan Documents to be
forthwith due and payable, whereupon the Loans, the Notes, all such interest and
all such amounts shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by BMCA; provided, however, that in the event of an
actual or deemed entry of an order for relief with respect to BMCA under the
Federal Bankruptcy Code, (x) the Bridge Loan Commitments of each Lender and the
obligation of each Lender to make Loans shall automatically be terminated and
(y) the Loans, the Notes, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
each Borrower.

 


ARTICLE VII

THE AGENTS


 

SECTION 7.01.      Authorization and Action. Each Lender hereby appoints and
authorizes each Agent to enter into such of the Loan Documents to which it is a
party and to take such action as agent on its behalf and to exercise such powers
and discretion under this Agreement and the other Loan Documents

 

82

--------------------------------------------------------------------------------


 

as are delegated to such Agent by the terms hereof and thereof, together with
such powers and discretion as are reasonably incidental thereto. As to any
matters not expressly provided for by the Loan Documents (including enforcement
or collection of the Notes), no Agent shall be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders, and such instructions shall be
binding upon all Lenders and all holders of Notes; provided, however, that no
Agent shall be required to take any action that exposes such Agent to personal
liability or that is contrary to this Agreement or applicable law. Each Agent
agrees to give to each Lender prompt notice of each notice given to it by BMCA
pursuant to the terms of this Agreement.

 

SECTION 7.02.      Agents’ Reliance, Etc. Neither any Agent nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
the Loan Documents, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, each Agent: 
(a) may treat the payee of any Note as the holder thereof until, in the case of
the Administrative Agent, the Administrative Agent receives and accepts an
Assignment and Acceptance entered into by the Lender that is the payee of such
Note, as assignor, and an Eligible Assignee, as assignee, or, in the case of any
other Agent, such Agent has received notice from the Administrative Agent that
it has received and accepted such Assignment and Acceptance, in each case as
provided in Section 8.07; (b) may consult with legal counsel (including counsel
for any Loan Party), independent public accountants and other experts selected
by it and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants or
experts; (c) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with the Loan Documents;
(d) shall not have any duty to ascertain or to inquire as to the performance,
observance or satisfaction of any of the terms, covenants or conditions of any
Loan Document on the part of any Loan Party or the existence at any time of any
Default under the Loan Documents or to inspect the property (including the books
and records) of any Loan Party; (e) shall not be responsible to any Lender for
the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of, or the perfection or priority of any lien or security interest
created or purported to be created under or in connection with, any Loan
Document or any other instrument or document furnished pursuant thereto; and
(f) shall incur no liability under or in respect of any Loan Document by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by telecopy) believed by it to be genuine and signed or sent by the proper
party or parties.

 

SECTION 7.03.      DBCA and Affiliates. With respect to its Bridge Loan
Commitments, the Bridge Loans or Rollover Loans made by it and the Notes issued
to it, DBCA shall have the same rights and powers under the Loan Documents as
any other Lender and may exercise the same as though it were not an Agent; and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated,
include DBCA in its individual capacity as such. DBCA and its affiliates may
accept deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with, any Loan Party, any of its Subsidiaries and any Person that may do
business with or own securities of any Loan Party or any such Subsidiary, all as
if DBCA was not an Agent and without any duty to account therefor to the
Lenders. No Agent shall have any duty to disclose any information obtained or
received

 

83

--------------------------------------------------------------------------------


 

by it or any of its Affiliates relating to any Loan Party or any of its
Subsidiaries to the extent such information was obtained or received in any
capacity other than as such Agent.

 

SECTION 7.04.      Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

 

SECTION 7.05.      Indemnification. (a)  Each Lender severally agrees to
indemnify each Agent (to the extent not promptly reimbursed by the Borrowers)
from and against such Lender’s Pro Rata Share of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against such Agent in any way relating to or
arising out of the Loan Documents or any action taken or omitted by such Agent
under the Loan Documents (collectively, the “Indemnified Costs”); provided,
however, that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct. Without limitation of the foregoing, each Lender agrees to
reimburse each Agent promptly upon demand for its ratable share of any costs and
expenses (including fees and expenses of counsel) payable by the Borrowers under
Section 8.04, to the extent that such Agent is not promptly reimbursed for such
costs and expenses by the Borrowers. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs, this Section 7.05
applies whether any such investigation, litigation or proceeding is brought by
any Lender or any other Person.

 


(B)           THE FAILURE OF ANY LENDER TO REIMBURSE ANY AGENT PROMPTLY UPON
DEMAND FOR ITS RATABLE SHARE OF ANY AMOUNT REQUIRED TO BE PAID BY THE LENDERS TO
SUCH AGENT AS PROVIDED HEREIN SHALL NOT RELIEVE ANY OTHER LENDER OF ITS
OBLIGATION HEREUNDER TO REIMBURSE SUCH AGENT FOR ITS RATABLE SHARE OF SUCH
AMOUNT, BUT NO LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER
TO REIMBURSE SUCH AGENT FOR SUCH OTHER LENDER’S RATABLE SHARE OF SUCH AMOUNT.
WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER AGREEMENT OF ANY LENDER
HEREUNDER, THE AGREEMENT AND OBLIGATIONS OF EACH LENDER CONTAINED IN THIS
SECTION 7.05 SHALL SURVIVE THE PAYMENT IN FULL OF PRINCIPAL, INTEREST AND ALL
OTHER AMOUNTS PAYABLE HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS.


 

SECTION 7.06.      Successor Agents. Any Agent may resign at any time by giving
written notice thereof to the Lenders and BMCA and may be removed at any time
with or without cause by the Required Lenders; provided, however, that any
removal of the Administrative Agent will not be effective until it has also been
replaced as Collateral Agent and released from all of its obligations in respect
thereof (other than obligations resulting from its gross negligence or willful
misconduct). Upon any such resignation or removal, the Required Lenders shall
have the right to appoint a successor Agent. If no successor Agent shall have
been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the retiring Agent’s giving of notice of
resignation or the Required Lenders’ removal of the retiring Agent, then the
retiring Agent may, on behalf of the Lenders, appoint a successor Agent, which
shall be a commercial bank organized under the laws of the United States or of
any State thereof and having a

 

84

--------------------------------------------------------------------------------


 

combined capital and surplus of at least $250,000,000. Upon the acceptance of
any appointment as Agent hereunder by a successor Agent and, in the case of a
successor Collateral Agent, upon the execution and filing or recording of such
financing statements, or amendments thereto, and such amendments or supplements
to the Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents, such successor Agent shall succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under the
Loan Documents (other than duties and obligations resulting from its gross
negligence or willful misconduct). If within 45 days after written notice is
given of the retiring Agent’s resignation or removal under this Section 7.06, no
successor Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (a) the retiring Agent’s resignation or
removal shall become effective, (b) the retiring Agent shall thereupon be
discharged from its duties and obligations under the Loan Documents (other than
duties and obligations resulting from its gross negligence or willful
misconduct) and (c) the Required Lenders shall thereafter perform all duties of
the retiring Agent under the Loan Documents until such time, if any, as the
Required Lenders appoint a successor Agent as provided above. After any retiring
Agent’s resignation or removal hereunder as Agent shall have become effective,
the provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.

 

SECTION 7.07.      Appointment of Supplemental Collateral Agents. It is the
purpose of this Agreement and the other Loan Documents that there shall be no
violation of any law of any jurisdiction denying or restricting the right of
banking corporations or associations to transact business as agent or trustee in
such jurisdiction. It is recognized that in case of litigation under this
Agreement or any of the other Loan Documents, and in particular in case of the
enforcement of any of the Loan Documents, or in case the Administrative Agent
deems that by reason of any present or future law of any jurisdiction it may not
exercise any of the rights, powers or remedies granted herein or in any of the
other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, it may be necessary that the Administrative
Agent appoint an additional individual or institution as a separate trustee,
co-trustee, collateral agreement agent, collateral agent, collateral sub-agent
or collateral co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Collateral Agent” and
collectively as “Supplemental Collateral Agents”).

 

(b)           In the event that the Administrative Agent appoints a Supplemental
Collateral Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Collateral Agent to the extent, and only to the
extent, necessary to enable such Supplemental Collateral Agent to exercise such
rights, powers and privileges with respect to such Collateral and to perform
such duties with respect to such Collateral, and every covenant and obligation
contained in the Loan Documents necessary to the exercise or performance thereof
by such Supplemental Collateral Agent shall run to and be enforceable by either
the Administrative Agent or such Supplemental Collateral Agent, and (ii) the
provisions of this Article and of Section 8.04 that refer to the Administrative
Agent shall inure to the benefit of such Supplemental Collateral Agent and all
references therein to the

 

85

--------------------------------------------------------------------------------


 

Administrative Agent shall be deemed to be references to the Administrative
Agent and/or such Supplemental Collateral Agent, as the context may require.

 

(c)           Should any instrument in writing from any Loan Party be reasonably
required by any Supplemental Collateral Agent so appointed by the Administrative
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, such Loan Party shall execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Administrative Agent. In case any Supplemental Collateral Agent, or a
successor thereto, shall die, become incapable of acting, resign or be removed,
all the rights, powers, privileges and duties of such Supplemental Collateral
Agent, to the extent permitted by law, shall vest in and be exercised by the
Administrative Agent until the appointment of a new Supplemental Collateral
Agent.

 

SECTION 7.08.      The Joint Lead Arrangers. It is understood and agreed by all
parties hereto that the Joint Lead Arrangers shall not have any rights, powers,
duties or responsibilities in such capacity under this Agreement (nor shall any
such rights, powers, duties or responsibilities be read into this Agreement or
any other Loan Document), and shall have no liability for any actions taken or
not taken in such capacity in connection with this Agreement or the other Loan
Documents.

 


ARTICLE VIII

MISCELLANEOUS


 

SECTION 8.01.      Amendments, Etc. (a)  No amendment or waiver of any provision
of this Agreement or the Notes or any other Loan Document (other than the Loan
Documents referred to in clause (ii) and (v) of the definition thereof, which
may be amended in accordance with the terms thereof), nor consent to any
departure by any Loan Party therefrom, shall in any event be effective unless
the same shall be in writing and signed (or, in the case of the Guaranty and the
Collateral Documents, consented to) by the Required Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall, unless in writing and signed by all of the Lenders, do any of
the following at any time:  (i) waive any of the conditions specified in
Section 3.01, (ii) change the number of Lenders or the percentage of the
aggregate unpaid principal amount of the Loans that shall be required for the
Lenders or any of them to take any action hereunder, (iii) reduce or limit the
obligations of any Guarantor under Section 1 of the Guaranty issued by it or
release such Guarantor or otherwise limit such Guarantor’s liability with
respect to the Obligations owing to the Agents and the Lenders (other than, in
the case of any Guarantor, to the extent permitted under the Guaranty),
(iv) release all or substantially all of the Collateral in any transaction or
series of related transactions, (v) amend Section 2.11 or this Section 8.01,
(vi) increase the Bridge Loan Commitments of the Lenders, (vii) reduce the
principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, (viii) postpone any date scheduled for any payment of principal of,
or interest on, the Notes pursuant to Section 2.03 or 2.06 or any date fixed for
payment of fees or other amounts payable hereunder or (ix) limit the liability
of any Loan Party under any of the Loan Documents; provided further that no
amendment, waiver or consent shall, unless in writing and signed by an Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of such Agent under this Agreement or the other Loan Documents.

 

86

--------------------------------------------------------------------------------


 


(B)           IN THE EVENT THAT ANY LENDER FAILS TO CONSENT TO ANY AMENDMENT,
MODIFICATION OR WAIVER THAT REQUIRES THE CONSENT OF ALL OF THE LENDERS (OTHER
THAN ANY LENDER THAT IS, AT SUCH TIME, A DEFAULTING LENDER) WHERE THE REQUIRED
LENDERS HAVE APPROVED SUCH AMENDMENT, MODIFICATION OR WAIVER (A “NON-CONSENTING
LENDER”), THEN (SUBJECT TO (I) SUCH LENDER’S RIGHT TO RESCIND SUCH DEMAND OR
ASSERTION WITHIN FIVE DAYS AFTER THE NOTICE FROM THE BORROWERS REFERRED TO BELOW
OR (II) SUCH NON-CONSENTING LENDER CONSENTING TO SUCH AMENDMENT, MODIFICATION OR
WAIVER WITHIN THOSE FIVE DAYS) THE BORROWERS MAY, UPON FIVE BUSINESS DAYS’ PRIOR
WRITTEN NOTICE TO SUCH LENDER AND THE ADMINISTRATIVE AGENT, ELECT TO CAUSE SUCH
LENDER TO ASSIGN ITS LOANS IN FULL TO ONE OR MORE PERSONS SELECTED BY THE
BORROWERS SO LONG AS (A) EACH SUCH PERSON SATISFIES THE CRITERIA OF AN ELIGIBLE
ASSIGNEE AND IS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, (B) SUCH
LENDER RECEIVES PAYMENT IN FULL IN CASH OF THE OUTSTANDING PRINCIPAL AMOUNT OF
ALL LOANS MADE BY IT AND ALL ACCRUED AND UNPAID INTEREST THEREON AND ALL OTHER
AMOUNTS DUE AND PAYABLE TO SUCH LENDER AS OF THE DATE OF SUCH ASSIGNMENT
(INCLUDING AMOUNTS OWING PURSUANT TO SECTIONS 2.08 OR 2.10 AND 8.04) AND (C)
EACH SUCH LENDER ASSIGNEE AGREES TO ACCEPT SUCH ASSIGNMENT AND TO ASSUME ALL
OBLIGATIONS OF SUCH LENDER HEREUNDER IN ACCORDANCE WITH SECTION 8.07.


 

SECTION 8.02.      Notices, Etc. (a)  Unless otherwise expressly provided
herein, all notices and other communications provided for hereunder shall be in
writing (including by facsimile transmission). All such written notices shall be
mailed certified or registered mail, faxed or delivered to the applicable
address, facsimile number or (subject to subsection (b) below) electronic mail
address, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(I)            IF TO ANY BORROWER, ANY AGENT, TO THE ADDRESS, FACSIMILE NUMBER,
ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED FOR SUCH PERSON ON
SCHEDULE 8.02 OR TO SUCH OTHER ADDRESS, FACSIMILE NUMBER, ELECTRONIC MAIL
ADDRESS OR TELEPHONE NUMBER AS SHALL BE DESIGNATED BY SUCH PARTY IN A WRITTEN
NOTICE TO THE OTHER PARTIES; AND

 

(II)           IF TO ANY OTHER LENDER, TO THE ADDRESS, FACSIMILE NUMBER,
ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER AS SHALL BE DESIGNATED BY SUCH PARTY
IN A NOTICE TO BMCA OR THE ADMINISTRATIVE AGENT.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall, unless the Administrative Agent
otherwise prescribes, be deemed to have been given (i) in the case of notices
and other communications sent to an email address, upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return email or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) in the case of notices or
communications posted to an Internet or intranet website, upon the deemed
receipt by the intended recipient at its email address as described in the
foregoing clause (i) of

 

87

--------------------------------------------------------------------------------


 

notification that such notice or communication is available and identifying the
website address therefor.

 


(B)           NOTICES AND OTHER COMMUNICATIONS TO THE LENDERS HEREUNDER MAY BE
DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATION (INCLUDING EMAIL AND INTERNET
OR INTRANET WEBSITES) PURSUANT TO PROCEDURES APPROVED BY THE ADMINISTRATIVE
AGENT, PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO NOTICES TO ANY LENDER IF
SUCH LENDER HAS NOTIFIED THE ADMINISTRATIVE AGENT THAT IT IS INCAPABLE OF
RECEIVING NOTICES BY ELECTRONIC COMMUNICATION. THE ADMINISTRATIVE AGENT OR THE
BORROWERS MAY, IN THEIR DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER
COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO
PROCEDURES APPROVED BY IT, PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE
LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.


 


(C)           LOAN DOCUMENTS MAY BE TRANSMITTED AND/OR SIGNED BY FACSIMILE. THE
EFFECTIVENESS OF ANY SUCH DOCUMENTS AND SIGNATURES SHALL, SUBJECT TO APPLICABLE
LAW, HAVE THE SAME FORCE AND EFFECT AS MANUALLY-SIGNED ORIGINALS AND SHALL BE
BINDING ON ALL LOAN PARTIES, THE AGENTS, AND THE LENDERS. THE ADMINISTRATIVE
AGENT MAY ALSO REQUIRE THAT ANY SUCH DOCUMENTS AND SIGNATURES BE CONFIRMED BY A
MANUALLY-SIGNED ORIGINAL THEREOF; PROVIDED, HOWEVER, THAT THE FAILURE TO REQUEST
OR DELIVER THE SAME SHALL NOT LIMIT THE EFFECTIVENESS OF ANY FACSIMILE DOCUMENT
OR SIGNATURE.


 


(D)           EACH AGENT AND THE LENDERS SHALL EACH BE ENTITLED TO RELY AND ACT
UPON ANY NOTICES (INCLUDING A TELEPHONIC NOTICE OF BORROWING) BELIEVED BY IT IN
GOOD FAITH TO HAVE BEEN GIVEN BY OR ON BEHALF OF THE BORROWERS EVEN IF (I) SUCH
NOTICES WERE NOT MADE IN A MANNER SPECIFIED HEREIN, WERE INCOMPLETE OR WERE NOT
PRECEDED OR FOLLOWED BY ANY OTHER FORM OF NOTICE SPECIFIED HEREIN, OR (II) THE
TERMS THEREOF, AS UNDERSTOOD BY THE RECIPIENT, VARIED FROM ANY CONFIRMATION
THEREOF. THE BORROWERS, JOINTLY AND SEVERALLY, AGREE TO INDEMNIFY EACH AGENT AND
EACH LENDER FROM ALL LOSSES, COSTS, EXPENSES AND LIABILITIES RESULTING FROM THE
RELIANCE BY SUCH PERSON ON EACH NOTICE BELIEVED BY THE RESPECTIVE SUCH PERSON IN
GOOD FAITH TO HAVE BEEN GIVEN BY OR ON BEHALF OF ANY BORROWER OR ANY OTHER LOAN
PARTY. ALL TELEPHONIC NOTICES TO AND OTHER COMMUNICATIONS WITH THE
ADMINISTRATIVE AGENT MAY BE RECORDED BY THE ADMINISTRATIVE AGENT, AND EACH OF
THE PARTIES HERETO HEREBY CONSENTS TO SUCH RECORDING. IN ADDITION, THE BORROWERS
HEREBY WAIVE THE RIGHT TO DISPUTE THE ADMINISTRATIVE AGENT’S RECORD OF THE TERMS
OF SUCH TELEPHONIC NOTICE OF A BRIDGE LOAN BORROWING OR PREPAYMENT OF LOANS
(ABSENT MANIFEST ERROR).


 

SECTION 8.03.      No Waiver; Remedies. No failure on the part of any Lender or
any Agent to exercise, and no delay in exercising, any right hereunder or under
any Note or any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

SECTION 8.04.      Costs and Expenses. (a)  The Borrowers agree, jointly and
severally, to pay on demand (i) all reasonable out of pocket costs and expenses
of the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification and amendment of, or any consent or
waiver under, the Loan Documents (including (A) all due diligence, collateral
review, syndication (including printing, distribution and bank meetings),
transportation, computer, duplication, messenger, appraisal, audit, insurance,
consultant, search, filing and recording fees

 

88

--------------------------------------------------------------------------------


 

and expenses and (B) the reasonable fees and expenses of one set (including one
main law firm and such additional special or local counsel as may be reasonably
required) counsel for each Agent with respect thereto, with respect to advising
such Agent as to its rights and responsibilities, or the perfection, protection
or preservation of rights or interests, under the Loan Documents, with respect
to negotiations with any Loan Party or with other creditors of any Loan Party or
any of its Subsidiaries arising out of any Event of Default or any events or
circumstances that may give rise to an Event of Default and with respect to
presenting claims in or otherwise participating in or monitoring any bankruptcy,
insolvency or other similar proceeding involving creditors’ rights generally and
any proceeding ancillary thereto) and (ii) all out of pocket costs and expenses
of each Agent, and each Lender in connection with the enforcement of the Loan
Documents, whether in any action, suit or litigation, or any bankruptcy,
insolvency or other similar proceeding affecting creditors’ rights generally
(including the reasonable fees and expenses of counsel for the Administrative
Agent, and each Lender with respect thereto).

 


(B)           THE BORROWERS, JOINTLY AND SEVERALLY, AGREE TO INDEMNIFY, DEFEND
AND SAVE AND HOLD HARMLESS EACH AGENT, EACH LENDER AND EACH OF THEIR AFFILIATES
AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS, ATTORNEYS
AND REPRESENTATIVES (EACH, AN “INDEMNIFIED PARTY”) FROM AND AGAINST, AND SHALL
PAY ON DEMAND, ANY AND ALL CLAIMS, DAMAGES, LOSSES, LIABILITIES AND EXPENSES
(INCLUDING FEES AND EXPENSES OF COUNSEL), JOINT OR SEVERAL, THAT MAY BE INCURRED
BY OR ASSERTED OR AWARDED AGAINST ANY INDEMNIFIED PARTY, IN EACH CASE ARISING
OUT OF OR IN CONNECTION WITH OR BY REASON OF (INCLUDING IN CONNECTION WITH ANY
INVESTIGATION, LITIGATION OR PROCEEDING OR PREPARATION OF A DEFENSE IN
CONNECTION THEREWITH) (I) THIS AGREEMENT, THE ACTUAL OR PROPOSED USE OF THE
PROCEEDS OF THE LOANS, THE TRANSACTION DOCUMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED THEREBY, INCLUDING ANY ACQUISITION OR PROPOSED ACQUISITION
(INCLUDING THE TRANSACTIONS CONTEMPLATED HEREUNDER) BY THE BORROWERS OR ANY OF
THEIR SUBSIDIARIES OR AFFILIATES OF ALL OR ANY PORTION OF THE EQUITY INTERESTS
IN OR DEBT SECURITIES OR SUBSTANTIALLY ALL OF THE ASSETS OF ANY PERSON OR
(II) THE ACTUAL OR ALLEGED PRESENCE OF HAZARDOUS MATERIALS ON ANY PROPERTY OF
ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES OR ANY ENVIRONMENTAL ACTION RELATING
IN ANY WAY TO ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, EXCEPT TO THE EXTENT
SUCH CLAIM, DAMAGE, LOSS, LIABILITY OR EXPENSE IS FOUND IN A FINAL,
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH INDEMNIFIED PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. IN THE
CASE OF AN INVESTIGATION, LITIGATION OR OTHER PROCEEDING TO WHICH THE INDEMNITY
IN THIS SECTION 8.04(B) APPLIES, SUCH INDEMNITY SHALL BE EFFECTIVE WHETHER OR
NOT SUCH INVESTIGATION, LITIGATION OR PROCEEDING IS BROUGHT BY ANY LOAN PARTY,
ITS DIRECTORS, SHAREHOLDERS OR CREDITORS OR AN INDEMNIFIED PARTY OR ANY OTHER
PERSON, WHETHER OR NOT ANY INDEMNIFIED PARTY IS OTHERWISE A PARTY THERETO AND
WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREUNDER ARE CONSUMMATED EXCEPT TO
THE EXTENT SUCH CLAIM, DAMAGE, LOSS, LIABILITY OR EXPENSE IS FOUND IN A FINAL,
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH INDEMNIFIED PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. THE
BORROWERS ALSO AGREE NOT TO ASSERT ANY CLAIM AGAINST ANY AGENT, ANY LENDER OR
ANY OF THEIR AFFILIATES, OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS AND ADVISORS, ON ANY THEORY OF LIABILITY, FOR SPECIAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES ARISING OUT OF OR OTHERWISE RELATING
TO THIS AGREEMENT, THE ACTUAL OR PROPOSED USE OF THE PROCEEDS OF THE LOANS, THE
TRANSACTION DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
DOCUMENTS.

 

89

--------------------------------------------------------------------------------


 


(C)           NO INDEMNIFIED PARTY SHALL HAVE ANY LIABILITY (WHETHER DIRECT OR
INDIRECT, IN CONTRACT, TORT OR OTHERWISE) TO ANY BORROWER OR ITS SUBSIDIARIES,
OR ANY SHAREHOLDERS OR CREDITORS OF THE FOREGOING FOR OR IN CONNECTION WITH
TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT TO THE EXTENT SUCH LIABILITY IS FOUND
IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED FROM SUCH INDEMNIFIED PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
IN NO EVENT, HOWEVER, SHALL ANY INDEMNIFIED PARTY BE LIABLE ON ANY THEORY OF
LIABILITY FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES
(INCLUDING ANY LOSS OF PROFITS, BUSINESS OR ANTICIPATED SAVINGS).


 


(D)           IF ANY PAYMENT OF PRINCIPAL IS MADE TO OR FOR THE ACCOUNT OF A
LENDER OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD FOR A LOAN, AS A RESULT
OF A PAYMENT PURSUANT TO SECTION 2.05 OR 2.08(D), ACCELERATION OF THE MATURITY
OF THE LOANS PURSUANT TO SECTION 6.01 OR FOR ANY OTHER REASON, OR IF THE
BORROWERS FAIL TO MAKE ANY PAYMENT OR PREPAYMENT OF A LOAN FOR WHICH A NOTICE OF
PREPAYMENT HAS BEEN GIVEN OR THAT IS OTHERWISE REQUIRED TO BE MADE, WHETHER
PURSUANT TO SECTION 2.03 OR 6.01 OR OTHERWISE, THE BORROWERS, JOINTLY AND
SEVERALLY, AGREE, UPON DEMAND BY SUCH LENDER (WITH A COPY OF SUCH DEMAND TO THE
ADMINISTRATIVE AGENT), TO PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF
SUCH LENDER ANY AMOUNTS REQUIRED TO COMPENSATE SUCH LENDER FOR ANY ADDITIONAL
LOSSES, COSTS OR EXPENSES THAT IT MAY REASONABLY INCUR AS A RESULT OF SUCH
PAYMENT OR SUCH FAILURE TO PAY OR PREPAY, AS THE CASE MAY BE, INCLUDING ANY LOSS
(INCLUDING LOSS OF ANTICIPATED PROFITS), COST OR EXPENSE INCURRED BY REASON OF
THE LIQUIDATION OR REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS ACQUIRED BY ANY
LENDER TO FUND OR MAINTAIN SUCH LOAN.


 


(E)           IF ANY LOAN PARTY FAILS TO PAY WHEN DUE ANY COSTS, EXPENSES OR
OTHER AMOUNTS PAYABLE BY IT UNDER ANY LOAN DOCUMENT, INCLUDING FEES AND EXPENSES
OF COUNSEL AND INDEMNITIES, SUCH AMOUNT MAY BE PAID ON BEHALF OF SUCH LOAN PARTY
BY THE ADMINISTRATIVE AGENT OR ANY LENDER, IN ITS SOLE DISCRETION, EXERCISED
REASONABLY.


 


(F)            WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER AGREEMENT OF ANY
LOAN PARTY HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, THE AGREEMENTS AND
OBLIGATIONS OF THE BORROWERS CONTAINED IN SECTIONS 2.08 AND 2.10 AND THIS
SECTION 8.04 SHALL SURVIVE THE PAYMENT IN FULL OF PRINCIPAL, INTEREST AND ALL
OTHER AMOUNTS PAYABLE HEREUNDER AND UNDER ANY OF THE OTHER LOAN DOCUMENTS.


 

SECTION 8.05.      Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Loans, due and payable pursuant to the
provisions of Section 6.01, each Agent and each Lender and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Agent, such Lender or such
Affiliate to or for the credit or the account of any Borrower against any and
all of the Obligations of any Borrower now or hereafter existing under the Loan
Documents, irrespective of whether such Agent or such Lender shall have made any
demand under this Agreement or such Note or Notes and although such Obligations
may be unmatured. Each Agent and each Lender agrees promptly to notify BMCA
after any such set-off and application; provided, however, that the failure to
give such notice shall not affect the validity of such set-off and

 

90

--------------------------------------------------------------------------------


 

application. The rights of each Agent and each Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of set-off) that such Agent, such Lender and their
respective Affiliates may have.

 

SECTION 8.06.      Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrowers and each Agent and the Administrative
Agent shall have been notified by each Initial Lender that such Initial Lender
has executed it and thereafter shall be binding upon and inure to the benefit of
the Borrowers, each Agent and each Lender and their respective successors and
assigns, except that the Borrowers shall not have the right to assign their
rights hereunder or any interest herein without the prior written consent of
each of the Lenders.

 

SECTION 8.07.      Assignments and Participations. (a)  Each Lender may, upon at
least five Business Days’ notice to such Lender and the Administrative Agent,
assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Bridge Loan
Commitment, the Loans owing to it and the Note or Notes held by it); provided,
however, that (i) each such assignment shall be of a uniform, and not a varying,
percentage of all rights and obligations under this Agreement, (ii) except in
the case of an assignment to a Person that, immediately prior to such
assignment, was a Lender, an Affiliate of any Lender or an Approved Fund of any
Lender or an assignment of all of a Lender’s rights and obligations under this
Agreement, the aggregate amount of the Bridge Loan Commitments or Loans being
assigned to such Eligible Assignee pursuant to such assignment (determined as of
the date of the Assignment and Acceptance with respect to such assignment) shall
in no event be less than $5,000,000 (or such lesser amount as shall be approved
by the Administrative Agent and, so long as no Default shall have occurred and
be continuing at the time of effectiveness of such assignment, BMCA), (iii) each
such assignment shall be to an Eligible Assignee, (iv) except in the case of an
assignment by a Person that, immediately prior to such assignment, was a Lender,
to one of its Affiliates, no such assignments shall be permitted without the
consent of the Administrative Agent and, so long as no Default shall have
occurred and be continuing at the time of effectiveness of such assignment, BMCA
(in each case, which consents shall not be unreasonably withheld) and (v) the
parties to each such assignment shall execute and deliver to the Administrative
Agent, for its acceptance and recording in the Register, an Assignment and
Acceptance, together with any Note or Notes subject to such assignment and a
processing and recordation fee of $3,500.

 


(B)           UPON SUCH EXECUTION, DELIVERY, ACCEPTANCE AND RECORDING, FROM AND
AFTER THE EFFECTIVE DATE SPECIFIED IN SUCH ASSIGNMENT AND ACCEPTANCE, (I) THE
ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND, TO THE EXTENT THAT RIGHTS AND
OBLIGATIONS HEREUNDER HAVE BEEN ASSIGNED TO IT PURSUANT TO SUCH ASSIGNMENT AND
ACCEPTANCE, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER HEREUNDER AND (II) THE
LENDER ASSIGNOR THEREUNDER SHALL, TO THE EXTENT THAT RIGHTS AND OBLIGATIONS
HEREUNDER HAVE BEEN ASSIGNED BY IT PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE,
RELINQUISH ITS RIGHTS (OTHER THAN ITS RIGHTS UNDER SECTIONS 2.08, 2.10 AND 8.04
TO THE EXTENT ANY CLAIM THEREUNDER RELATES TO AN EVENT ARISING PRIOR TO SUCH
ASSIGNMENT) AND BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT (AND, IN
THE CASE OF AN ASSIGNMENT AND ACCEPTANCE COVERING ALL OF THE REMAINING PORTION
OF AN ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH
LENDER SHALL CEASE TO BE A PARTY HERETO).

 

91

--------------------------------------------------------------------------------


 


(C)           BY EXECUTING AND DELIVERING AN ASSIGNMENT AND ACCEPTANCE, EACH
LENDER ASSIGNOR THEREUNDER AND EACH ASSIGNEE THEREUNDER CONFIRM TO AND AGREE
WITH EACH OTHER AND THE OTHER PARTIES THERETO AND HERETO AS FOLLOWS:  (I) OTHER
THAN AS PROVIDED IN SUCH ASSIGNMENT AND ACCEPTANCE, SUCH ASSIGNING LENDER MAKES
NO REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY
STATEMENTS, WARRANTIES OR REPRESENTATIONS MADE IN OR IN CONNECTION WITH ANY LOAN
DOCUMENT OR THE EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS,
SUFFICIENCY OR VALUE OF, OR THE PERFECTION OR PRIORITY OF ANY LIEN OR SECURITY
INTEREST CREATED OR PURPORTED TO BE CREATED UNDER OR IN CONNECTION WITH, ANY
LOAN DOCUMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT THERETO;
(II) SUCH ASSIGNING LENDER MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO
RESPONSIBILITY WITH RESPECT TO THE FINANCIAL CONDITION OF ANY LOAN PARTY OR THE
PERFORMANCE OR OBSERVANCE BY ANY LOAN PARTY OF ANY OF ITS OBLIGATIONS UNDER ANY
LOAN DOCUMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT THERETO;
(III) SUCH ASSIGNEE CONFIRMS THAT IT HAS RECEIVED A COPY OF THIS AGREEMENT,
TOGETHER WITH COPIES OF THE FINANCIAL STATEMENTS REFERRED TO IN SECTION 4.01 AND
SUCH OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE TO MAKE ITS
OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO SUCH ASSIGNMENT AND ACCEPTANCE;
(IV) SUCH ASSIGNEE WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON ANY AGENT, SUCH
ASSIGNING LENDER OR ANY OTHER LENDER AND BASED ON SUCH DOCUMENTS AND INFORMATION
AS IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT
DECISIONS IN TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT; (V) SUCH ASSIGNEE
CONFIRMS THAT IT IS AN ELIGIBLE ASSIGNEE; (VI) SUCH ASSIGNEE APPOINTS AND
AUTHORIZES EACH AGENT TO TAKE SUCH ACTION AS AGENT ON ITS BEHALF AND TO EXERCISE
SUCH POWERS AND DISCRETION UNDER THE LOAN DOCUMENTS AS ARE DELEGATED TO SUCH
AGENT BY THE TERMS HEREOF AND THEREOF, TOGETHER WITH SUCH POWERS AND DISCRETION
AS ARE REASONABLY INCIDENTAL THERETO; AND (VII) SUCH ASSIGNEE AGREES THAT IT
WILL PERFORM IN ACCORDANCE WITH THEIR TERMS ALL OF THE OBLIGATIONS THAT BY THE
TERMS OF THIS AGREEMENT ARE REQUIRED TO BE PERFORMED BY IT AS A LENDER.


 


(D)           THE ADMINISTRATIVE AGENT ACTING FOR THIS PURPOSE (BUT ONLY FOR
THIS PURPOSE) AS THE AGENT OF THE BORROWERS, SHALL MAINTAIN AT ITS ADDRESS
REFERRED TO IN SECTION 8.02 A COPY OF EACH ASSIGNMENT AND ACCEPTANCE DELIVERED
TO AND ACCEPTED BY IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND
ADDRESSES OF THE LENDERS AND THE BRIDGE LOAN COMMITMENT OF, AND PRINCIPAL AMOUNT
OF THE LOANS TO, EACH LENDER FROM TIME TO TIME (THE “REGISTER”). THE ENTRIES IN
THE REGISTER SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST
ERROR, AND THE BORROWERS, THE AGENTS AND THE LENDERS SHALL TREAT EACH PERSON
WHOSE NAME IS RECORDED IN THE REGISTER AS A LENDER HEREUNDER FOR ALL PURPOSES OF
THIS AGREEMENT. THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWERS
OR ANY AGENT OR ANY LENDER AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON
REASONABLE PRIOR NOTICE.


 


(E)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN CLAUSE (B)
ABOVE, THE LOANS (INCLUDING THE NOTES EVIDENCING SUCH LOANS) ARE REGISTERED
OBLIGATIONS AND THE RIGHT, TITLE, AND INTEREST OF THE LENDERS AND THEIR
ASSIGNEES IN AND TO SUCH LOANS SHALL BE TRANSFERABLE ONLY UPON NOTATION OF SUCH
TRANSFER IN THE REGISTER. A NOTE SHALL ONLY EVIDENCE THE LENDER’S OR AN
ASSIGNEE’S RIGHT TITLE AND INTEREST IN AND TO THE RELATED LOAN, AND IN NO EVENT
IS ANY SUCH NOTE TO BE CONSIDERED A BEARER INSTRUMENT OR OBLIGATION. THIS
SECTION 8.07 SHALL BE CONSTRUED SO THAT THE LOANS ARE AT ALL TIMES MAINTAINED IN
“REGISTERED FORM” WITHIN THE MEANING OF SECTIONS 163(F), 871(H)(2) AND 881(C)(2)
OF THE INTERNAL REVENUE CODE AND ANY RELATED REGULATIONS (OR ANY SUCCESSOR
PROVISIONS OF THE INTERNAL REVENUE CODE OR SUCH REGULATIONS).

 

92

--------------------------------------------------------------------------------


 

Solely for purposes of this and for tax purposes only, the Administrative Agent
shall act as each Borrower’s agent for purposes of maintaining such notations of
transfer in the Register.

 


(F)            UPON ITS RECEIPT OF AN ASSIGNMENT AND ACCEPTANCE EXECUTED BY AN
ASSIGNING LENDER AND AN ASSIGNEE, TOGETHER WITH ANY NOTE OR NOTES SUBJECT TO
SUCH ASSIGNMENT, THE ADMINISTRATIVE AGENT SHALL, IF SUCH ASSIGNMENT AND
ACCEPTANCE HAS BEEN COMPLETED AND IS IN SUBSTANTIALLY THE FORM OF EXHIBIT C
HERETO, (I) ACCEPT SUCH ASSIGNMENT AND ACCEPTANCE, (II) RECORD THE INFORMATION
CONTAINED THEREIN IN THE REGISTER AND (III) GIVE PROMPT NOTICE THEREOF TO BMCA
AND EACH OTHER AGENT. IN THE CASE OF ANY ASSIGNMENT BY A LENDER, WITHIN FIVE
BUSINESS DAYS AFTER ITS RECEIPT OF SUCH NOTICE, THE BORROWERS, AT THEIR OWN
EXPENSE, SHALL, IF REQUESTED BY THE ASSIGNEE, EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT IN EXCHANGE FOR THE SURRENDERED NOTE OR NOTES AN AMENDED
AND RESTATED NOTE (WHICH SHALL BE MARKED “AMENDED AND RESTATED”) TO THE ORDER OF
SUCH ELIGIBLE ASSIGNEE IN AN AMOUNT EQUAL TO THE LOAN ASSUMED BY IT UNDER THIS
AGREEMENT PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE AND, IF ANY ASSIGNING
LENDER HAS RETAINED A LOAN HEREUNDER UNDER THIS AGREEMENT AND HAS REQUESTED A
REPLACEMENT NOTE, AN AMENDED AND RESTATED NOTE TO THE ORDER OF SUCH ASSIGNING
LENDER IN AN AMOUNT EQUAL TO THE LOAN RETAINED BY IT HEREUNDER. SUCH AMENDED AND
RESTATED NOTE OR NOTES SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE
AGGREGATE PRINCIPAL AMOUNT OF SUCH SURRENDERED NOTE OR NOTES, SHALL BE DATED THE
EFFECTIVE DATE OF SUCH ASSIGNMENT AND ACCEPTANCE AND SHALL OTHERWISE BE IN
SUBSTANTIALLY THE FORM OF EXHIBIT A-1 OR A-2 HERETO, AS THE CASE MAY BE.


 


(G)           EACH LENDER MAY SELL PARTICIPATIONS TO ONE OR MORE PERSONS (OTHER
THAN ANY LOAN PARTY OR ANY OF ITS AFFILIATES) IN OR TO ALL OR A PORTION OF ITS
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS
BRIDGE LOAN COMMITMENTS, THE LOANS OWING TO IT AND THE NOTE OR NOTES (IF ANY)
HELD BY IT); PROVIDED, HOWEVER, THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING ITS BRIDGE LOAN COMMITMENTS) SHALL REMAIN UNCHANGED,
(II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR
THE PERFORMANCE OF SUCH OBLIGATIONS, (III) SUCH LENDER SHALL REMAIN THE HOLDER
OF ANY SUCH NOTE FOR ALL PURPOSES OF THIS AGREEMENT, (IV) THE BORROWERS, THE
AGENTS AND THE OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH
SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT AND (V) NO PARTICIPANT UNDER ANY SUCH PARTICIPATION SHALL HAVE ANY
RIGHT TO APPROVE ANY AMENDMENT OR WAIVER OF ANY PROVISION OF ANY LOAN DOCUMENT,
OR ANY CONSENT TO ANY DEPARTURE BY ANY LOAN PARTY THEREFROM, EXCEPT TO THE
EXTENT THAT SUCH AMENDMENT, WAIVER OR CONSENT REQUIRES THE CONSENT OF ALL
LENDERS.


 


(H)           ANY LENDER MAY, IN CONNECTION WITH ANY ASSIGNMENT OR PARTICIPATION
OR PROPOSED ASSIGNMENT OR PARTICIPATION PURSUANT TO THIS SECTION 8.07, DISCLOSE
TO THE ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE OR PARTICIPANT ANY
INFORMATION RELATING TO THE BORROWERS FURNISHED TO SUCH LENDER BY OR ON BEHALF
OF THE BORROWERS; PROVIDED, HOWEVER, THAT, PRIOR TO ANY SUCH DISCLOSURE, THE
ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE OR PARTICIPANT SHALL AGREE TO
PRESERVE THE CONFIDENTIALITY OF ANY CONFIDENTIAL INFORMATION RECEIVED BY IT FROM
SUCH LENDER IN ACCORDANCE WITH THE TERMS OF SECTION 8.09.


 


(I)            NOTWITHSTANDING ANY OTHER PROVISION SET FORTH IN THIS AGREEMENT,
ANY LENDER MAY AT ANY TIME CREATE A SECURITY INTEREST IN ALL OR ANY PORTION OF
ITS RIGHTS UNDER THIS AGREEMENT (INCLUDING THE LOANS OWING TO IT AND THE NOTE OR
NOTES HELD BY IT) IN FAVOR OF ANY

 

93

--------------------------------------------------------------------------------


 

Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System.


 


(J)            NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY
LENDER THAT IS A FUND THAT INVESTS IN BANK LOANS MAY CREATE A SECURITY INTEREST
IN ALL OR ANY PORTION OF THE LOANS OWING TO IT AND THE NOTE OR NOTES HELD BY IT
TO THE TRUSTEE FOR HOLDERS OF OBLIGATIONS OWED, OR SECURITIES ISSUED, BY SUCH
FUND AS SECURITY FOR SUCH OBLIGATIONS OR SECURITIES, PROVIDED, THAT UNLESS AND
UNTIL SUCH TRUSTEE ACTUALLY BECOMES A LENDER IN COMPLIANCE WITH THE OTHER
PROVISIONS OF THIS SECTION 8.07, (I) NO SUCH PLEDGE SHALL RELEASE THE PLEDGING
LENDER FROM ANY OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS AND (II) SUCH
TRUSTEE SHALL NOT BE ENTITLED TO EXERCISE ANY OF THE RIGHTS OF A LENDER UNDER
THE LOAN DOCUMENTS EVEN THOUGH SUCH TRUSTEE MAY HAVE ACQUIRED OWNERSHIP RIGHTS
WITH RESPECT TO THE PLEDGED INTEREST THROUGH FORECLOSURE OR OTHERWISE.


 


(K)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY
LENDER (A “GRANTING LENDER”) MAY GRANT TO A SPECIAL PURPOSE FUNDING VEHICLE
IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME BY THE GRANTING LENDER TO THE
ADMINISTRATIVE AGENT AND BMCA (AN “SPC”) THE OPTION TO PROVIDE ALL OR ANY PART
OF ANY LOAN THAT SUCH GRANTING LENDER WOULD OTHERWISE BE OBLIGATED TO MAKE
PURSUANT TO THIS AGREEMENT, PROVIDED THAT (I) NOTHING HEREIN SHALL CONSTITUTE A
COMMITMENT BY ANY SPC TO FUND ANY LOAN, AND (II) IF AN SPC ELECTS NOT TO
EXERCISE SUCH OPTION OR OTHERWISE FAILS TO MAKE ALL OR ANY PART OF SUCH LOAN,
THE GRANTING LENDER SHALL BE OBLIGATED TO MAKE SUCH LOAN PURSUANT TO THE TERMS
HEREOF. THE MAKING OF A LOAN BY AN SPC HEREUNDER SHALL UTILIZE THE BRIDGE LOAN
COMMITMENT OF THE GRANTING LENDER TO THE SAME EXTENT, AND AS IF, SUCH BRIDGE
LOAN WERE MADE BY SUCH GRANTING LENDER. EACH PARTY HERETO HEREBY AGREES THAT
(I) NO SPC SHALL BE LIABLE FOR ANY INDEMNITY OR SIMILAR PAYMENT OBLIGATION UNDER
THIS AGREEMENT FOR WHICH A LENDER WOULD BE LIABLE, (II) NO SPC SHALL BE ENTITLED
TO THE BENEFITS OF SECTIONS 2.08 AND 2.10 (OR ANY OTHER INCREASED COSTS
PROTECTION PROVISION) AND (III) THE GRANTING BANK SHALL FOR ALL PURPOSES,
INCLUDING THE APPROVAL OF ANY AMENDMENT OR WAIVER OF ANY PROVISION OF ANY LOAN
DOCUMENT, REMAIN THE LENDER OF RECORD HEREUNDER. IN FURTHERANCE OF THE
FOREGOING, EACH PARTY HERETO HEREBY AGREES (WHICH AGREEMENT SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT) THAT, PRIOR TO THE DATE THAT IS ONE YEAR AND ONE
DAY AFTER THE PAYMENT IN FULL OF ALL OUTSTANDING COMMERCIAL PAPER OR OTHER
SENIOR DEBT OF ANY SPC, IT WILL NOT INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON
IN INSTITUTING AGAINST, SUCH SPC ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT,
INSOLVENCY, OR LIQUIDATION PROCEEDING UNDER THE LAWS OF THE UNITED STATES OR ANY
STATE THEREOF. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, ANY SPC MAY (I) WITH NOTICE TO, BUT WITHOUT PRIOR CONSENT OF, BMCA
AND THE ADMINISTRATIVE AGENT AND WITH THE PAYMENT OF A PROCESSING FEE OF $500
AND WITHOUT PAYING ANY PROCESSING FEE THEREFOR, ASSIGN ALL OR ANY PORTION OF ITS
INTEREST IN ANY LOAN TO THE GRANTING LENDER AND (II) DISCLOSE ON A CONFIDENTIAL
BASIS ANY NON-PUBLIC INFORMATION RELATING TO ITS FUNDING OF A LOAN TO ANY RATING
AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER OF ANY SURETY OR GUARANTEE OR CREDIT
OR LIQUIDITY ENHANCEMENT TO SUCH SPC. THIS SUBSECTION (K) MAY NOT BE AMENDED
WITHOUT THE PRIOR WRITTEN CONSENT OF EACH GRANTING LENDER, ALL OR ANY PART OF
WHOSE LOANS ARE BEING FUNDED BY THE SPC AT THE TIME OF SUCH AMENDMENT.


 

SECTION 8.08.      Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery by telecopier or electronic mail of an executed counterpart of a
signature

 

94

--------------------------------------------------------------------------------


 

page to this Agreement shall be effective as delivery of an original executed
counterpart of this Agreement.

 

SECTION 8.09.      Confidentiality. Neither any Agent nor any Lender shall
disclose any Confidential Information to any Person without the consent of BMCA,
other than (a) to such Agent’s or such Lender’s Affiliates and their officers,
directors, employees, accountants, attorneys, agents and other advisors
(collectively, “Lender Representatives”) and to actual or prospective Eligible
Assignees and participants, and then only on a confidential basis, (b) as
required by any law, rule or regulation or judicial process, (c) as requested or
required by any state, Federal or foreign authority or examiner (including the
National Association of Insurance Commissioners or any similar organization or
quasi-regulatory authority) regulating such Lender, (d) to any rating agency
when required by it, provided that, prior to any such disclosure, such rating
agency shall undertake to preserve the confidentiality of any Confidential
Information relating to the Loan Parties received by it from such Lender, (e) in
connection with any litigation or proceeding to which such Agent or such Lender
or any of its Affiliates may be a party to the extent required or requested to
so disclose by the applicable Governmental Authority or (f) in connection with
the exercise of any right or remedy under this Agreement or any other Loan
Document. Notwithstanding anything herein to the contrary, any Agent or Lender
may disclose to any and all persons, without limitation of any kind, the U.S.
tax treatment and tax structure of the transactions as contemplated hereunder
and all materials of any kind (including opinions or other tax analyses) that
are provided to such Agent or Lender, relating to such U.S. tax treatment and
tax structure.

 

SECTION 8.10.      Release or Subordination of Collateral/Release of Guarantor.
Upon the sale, lease, transfer or other disposition of any item of Collateral or
the incurrence of Liens permitted under Section 5.02 (a)(iv) or 5.02(a)(v)
(including as a result of the sale, in accordance with the terms of the Loan
Documents, of the Loan Party that owns such Collateral and as a result of the
designation by any Loan Party after the Closing Date of any of its Subsidiaries
as a Non-Recourse Subsidiary) in accordance with the terms of the Loan
Documents, the Administrative Agent will authorize the Collateral Agent to
release its Lien on and security interest in such Collateral (and release the
guaranty by a Loan Party, if applicable) or subordinate its Lien in case of
Liens permitted as referred to above, and, at BMCA’s expense, execute and
deliver to such Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Collateral Documents or release of such
Loan Party from its obligation under the Guaranty, or subordinate the Lien of
the Collateral Agent on such item of Collateral to such permitted Lien in
accordance with the terms of the Loan Documents.

 

SECTION 8.11.      Jurisdiction, Etc. (a)  Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents to which it is a party, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the fullest extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be

 

95

--------------------------------------------------------------------------------


 

conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or any of the other Loan Documents in the courts of
any jurisdiction.

 


(B)           EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY IN ANY NEW YORK STATE OR FEDERAL COURT. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


 

SECTION 8.12.      Governing Law. This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

SECTION 8.13.      Waiver of Jury Trial. Each of the Borrowers, the Agents and
the Lenders irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to any of the Loan Documents, the Bridge Loans or
Rollover Loans or the actions of any Agent or any Lender in the negotiation,
administration, performance or enforcement thereof.

 

SECTION 8.14.      Agreement to Comply With Court Order. Each of the Lenders
hereby accepts and agrees to abide by all of the terms of the order (the
“Approval Order”) as set forth in Exhibit F hereto entered by the bankruptcy
court on February 20, 2007 in connection with the G-I Holdings bankruptcy
proceedings and further agrees not to take any action (including appearing in
certain litigation proceedings specified in the Approval Order) which could
result in the loss of any waivers, or other rights granted in such Approval
Order for the benefit of the Agents and/or the Lenders.

 

SECTION 8.15.      Patriot Act Notice. Each Lender and each Agent (for itself
and not on behalf of any Lender) hereby notifies the Loan Parties that pursuant
to the requirements of the USA PATRIOT ACT (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender or such Agent, as applicable, to identify such Loan Party in
accordance with the Patriot Act. In such connection, any Lender or Agent may
also request corporate formation documents, or other forms of identification, to
verify information provided. The Borrowers shall, and shall cause each of their
Subsidiaries to, provide such information and take such actions as are
reasonably requested by any Agent or any Lender in order to assist the Agents
and the Lender in maintaining compliance with the Patriot Act.

 

96

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

BUILDING MATERIALS
CORPORATION OF AMERICA

 

BMCA ACQUISITION INC.

 

BMCA ACQUISITION SUB INC.

 

 

 

 

 

By

/s/ John M. Maitner

 

 

 

Name:

John M. Maitner

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

DEUTSCHE BANK AG CAYMAN
ISLANDS BRANCH,

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

By

/s/ Marguerite Sutton

 

 

 

Name:

Marguerite Sutton

 

 

Title:

Director

 

 

 

 

 

By

/s/ Carin Keegan

 

 

 

Name:

Carin Keegan

 

 

Title:

Vice President

 

97

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG CAYMAN
ISLANDS BRANCH,

 

as a Joint Lead Arranger and a Joint Book Manager

 

 

 

 

 

By

/s/ Marguerite Sutton

 

 

 

Name:

Marguerite Sutton

 

 

Title:

Director

 

 

 

 

 

By

/s/ Carin Keegan

 

 

 

Name:

Carin Keegan

 

 

Title:

Vice President

 

 

 

 

 

BEAR STEARNS CORPORATE
LENDING INC.

 

as a Joint Lead Arranger and a Joint Book Manager

 

 

 

 

 

By

/s/ Richard Bram Smith

 

 

 

Name:

Richard Bram Smith

 

 

Title:

Vice President

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Joint Book Manager

 

 

 

 

 

By

/s/ John M. Hariaczyi

 

 

 

Name:

John M. Hariaczyi

 

 

Title:

Vice President

 

98

--------------------------------------------------------------------------------


 

 

Initial Lenders

 

 

 

DEUTSCHE BANK AG CAYMAN
ISLANDS BRANCH

 

 

 

 

 

By

/s/ Marguerite Sutton

 

 

 

Name:

Marguerite Sutton

 

 

Title:

Director

 

 

 

 

 

By

/s/ Carin Keegan

 

 

 

Name:

Carin Keegan

 

 

Title:

Vice President

 

 

 

 

 

BEAR STEARNS CORPORATE
LENDING INC.

 

 

 

 

 

By

/s/ Richard Bram Smith

 

 

 

Name:

Richard Bram Smith

 

 

Title:

Vice President

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By

/s/ John M. Hariaczyi

 

 

 

Name:

John M. Hariaczyi

 

 

Title:

Vice President

 

 

 

99

--------------------------------------------------------------------------------
